Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 1 of 103

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

B.X., a minor,
Petitioner/l’laintiff,
v.

SCOTT LLOYD, in his official capacity CIVIL ACTION NO.
as Director of the Offlce of Refugee
Resettlement, and SERVANDO
BARRERA, in his official capacity as
Federal Field Specialist, Office of

Refugee Resettlement,

Cm¢m¢m@mw'>W-\W>W°@¢m&mwim¢m

Respondent/ Defcndanr.
PETlTlON FOR WRIT OF HABEAS CORPUS AND COMPLAINT FOR
DECLARATORY AND lNJUNCTIVE RELlEF; EXHIBITS 1-10

INTRODUC'I`ION

l. Petitioner B.X.' is a nine-year-old child who fled to the United States from
Guatemala after he and his family experienced violence and persecution in their home country. In
May 2018, he came to the U.S. with his father, David Xol Cholom, seeking asylum due to fear of
persecution in Guatemala. lmmigration authorities apprehended the pair at the border, separating
then eight-year-old B.X. from his father. B.X.’s father Was deported shortly thereafter and B.X.
has been detained by the Offlce of Refugee Resettlement (ORR) for almost nine months, with no
parents or relatives in the Unitcd States to care for him.

2. B.X. deserves the opportunity to live in a healthy, nurturing home, which his
parents have chosen for him according to the law, while awaiting adjudication of his immigration

claims. B.X. and his parents have requested that he be released into the custody of a sponsor

 

1|n compliance with Fed. R. Civ. l’. 5.2. B.X.. a minor. is identified only by his initials.

l

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 2 of 103

family, presenting ample evidence that the placement is in B.X.’s best interests, and of the fitness
of the sponsors, all to no avail. Respondents have summarily denied the request for B.X.’s release
withoutjustiftcation and totally devoid of due process, despite the designation of a sponsor by his
parents as capable and willing to care for him. B.X. remains in detention.

3. B.X.’s prolonged detention is the result of ORR’s unlawful policies and practices
regarding family separation. ORR has a statutory responsibility to “promptly” place B.X. “in the
least restrictive setting that is in the best interest of the child.” 8 U.S.C. § 1232(0)(2)(A). For
some immigrant children who come into its custody, ORR fulfills this mandate by placing children
with their parents or other relatives in the United States. For immigrant children who have no
family or relatives in the U.S._so-called “Category 4” children_ORR ignores this mandate. Due
to rules unlawfully promulgated by ORR, children like B.X. remain in detention, even where their
parents lawfully designate a fit individual to care for them.

4. Indeed, B.X.’s parents have designated a family to care for their son and have
requested that B.X. be released into their custody as required by 8 C.F.R. § 236.3 and the settlement
reached in Flores v. Whitaker, No. 85-cv-4544-DMG (AGRx) (C.D. Cal.). Despite the statutory
responsibility to “promptly” place B.X. “in the least restrictive setting that is in [his] best interest,”
ORR has summarily and without reason rejected his parents’ designation of a fit sponsor. ORR’s
failure to “promptly” act violates ORR’s statutory mandate and B.X.’s constitutional rights to due

process and family integrity.

JURISDICTlON AND VENUE
5. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal

question); 28 U.S.C. § 2201; and 28 U.S.C. § 2241 (habeas corpus).

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 3 of 103

6. Venue is proper in the Brownsville Division of the Southem District of Texas under
28 U.S.C. § 1391(b) because a substantial part of the events giving rise to these claims occurred
and continue to occur in this district, including that B.X. is detained in the district.

PARTIES

7. Petitioner B.X. is a nine-year-old boy from Guatemala. ORR detains B.X. at the
Baptist Child and Family Services facility (“BCFS”), located in Raymondville, Willey County,
Texas. The government has classified B.X. as an unaccompanied child pursuant to 6 U.S.C. § 279.
ORR has detained B.X. in juvenile detention facilities since May 21, 2018.

8. Respondent SCOTT LLOYD is the Director of ORR, the component of the U.S.
Department of Healtlt and Human Services (HHS) responsible for implementing HHS’s
obligations to unaccompanied minors who are immigrants. Respondent LLOYD is sued in his
official capacity.

9. Respondent SERVANDO BARRERA is an ORR Federal Field Specialist. Federal
Field Specialist BARRERA is the government official responsible for the care and custody of
children who ORR has placed in the BCFS facility. In this role, Federal Field Specialist
BARRERA is responsible for determining B.X.’s placement and has authority to approve his
release to an appropriate guardian’s care. Federal Field Specialist BARRERA resides in San

Benito, Cameron County, Texas. He is sued in his official capacity.

FACTUAL ALLEGATIONS

A. Respondents have detained B.X., a nine-year-old child, in a juvenile
detention facility for almost nine months.

10. Petitioner B.X. is a minor detained at the Baptist Child and Family Services facility
(hereafter “BCFS”), located in Raymondville, Willey County, Texas. BCFS is a third-party
contractor detaining B.X. pursuant to the authority of Respondents.

3

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 4 of 103

11. B.X. is a native of Guatemala. He was apprehended and detained by the U.S.
Border Patrol close to McAllen, Texas, on or about May 18, 2018, along with his father David Xol
Cholom, for not having lawful immigration status in the U.S. B.X.’s father pled for asylum, on his
and on B.X.’s behalf, due to fear of persecution if they were returned to their country of origin,
based on their religion (evangelical Christian), membership in a social group (family), and political
opinion (anti-gang message). See, Exhibit 1.

12. B.X. is a K’iche’ indigenous child of Mayan descent, and is a K’iche’ speaker. B.X.
is originally from San Miguel Limon, Alta Verapaz, Republic of Guatemala. B.X.’s father, David
Xol Cholom, (hereinafter “David”), was brutally attacked and tortured by members of MS-18, a
criminal gang which operates in Guatemala. on October 15, 2017, because of David’s preaching
against a life of crime. B.X.’s life was also threatened when David was attacked. See, Exhibit 1.

13. ln May of 2018, fearing for their lives, David and B.X. fled Alta Verapaz and
traveled to the U.S. seeking asylum. On May 21, 2018, three days after first being detained in a
Border Patrol facility with his father, B.X. was forcibly separated from his father and placed under
the care and custody of Respondents David was deported to Guatemala on or about May 28,
2018, leaving B.X. behind with no relatives or family to care for him. See, Exhibit l.

14. B.X. was eight years of age when separated from his father and incarcerated in
BCFS facilities under Respondent’s supervision. He has been held in four separate facilities
operated by BCFS under authority of Respondents for almost nine months, including facilities
located in Baytown, Texas, Driscol|, Texas, San Antonio, and his present incarceration in
Raymondville. He has been in three separate BCFS facilities in the past three months alone.

15. As victims of the government’s zero tolerance policy, David is a member of the

class subject to court orders of family reunification in the M.s'. L. et al., v. U.S. lmmigration and

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 5 of 103

Customs Enforcemem, el al., 302 F. Supp. 3d 1149 (S.D. Cal. 2018). I-Iowever, David has waived
his rights before the court to have B.X. repatriated, as he fears that B.X.’s return to Guatemala
would place B.X. at grave risk of serious harm at the hands of Guatemalan gang members He
requested instead that B.X. be placed in the custody and sponsorship of Holly and Matthew Sewell.
See, Exhibil 2.

B. Respondents have a legal duty to promptly place B.X. in the least restrictive
setting that is in his best interest without unnecessary delay.

16. On November 2, 2018, B.X. presented Respondents with sworn to affidavits from
both of his biological parents designating the family of Holly and Matthew Sewell as capable and
willing sponsors to care for B.X., requesting that Respondents release B.X. from incarceration and
transfer him to the custody of Holly and Matthew Sewe|l. See, Exhibit 3. By email of November
5, 2018, Respondents summarily rejected the Sewell family as sponsors for B.X., based on ORR
rules prohibiting B.X. from “.... reunification with families that don’t know the minor or his
family.” See Exhibil 4. By email of November 6, 2018, Respondents again rejected B.X.’s repeated
entreaties that he be released according to his parent’s wishes by stating: “Per policy, we are not
able to reunify any child with people that are not known by the family”. See, Exhibit 5.

17. By separating B.X. from his father on May 21, 2018, and deporting David on May
28, 2018, the government rendered B.X. on unaccompanied child (UAC) subject to supervision by
Respondents pursuant to § USC § 279 (g) (2), as B.X. has no lawful immigration status in the U.S.,
is a minor, and has no parent or legal guardian in the U.S.

18. Govemment care and custody of UACs is governed by a legal framework
consisting primarily of two statutory provisions_o U.S.C. § 279 and 8 U.S.C. § 1232-_plus a
court authorized settlement agreement that is binding on the pertinent federal agencies In the

19805 and 1990$, immigrant children who arrived in the U.S. were routinely locked up for months

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 6 of 103

in unsafe and unsanitary jail cells in remote facilities across the country. These conditions
prompted a federal lawsuit, Flores v. Reno, which resulted in a 1997 consent decree (the “Flores
Agreement” or “FSA”) binding on DHS and ORR, still effective today, that sets national standards
for the detention, release, and treatment of immigrant children in government custody, See, Exhibil
6.

19. ln addition to setting certain minimal detention standards, Flores guarantees that
children shall be released “without unnecessary delay” while they await their immigration status.
As the Fourth Circuit explained, “[T]he Flr)res Agreement spells out a general policy favoring less
restrictive placement of alien children (rather than more restrictive ones) and their release (rather
than detention).” D.B. v. Cardall, 826 F.3d 721, 732 (4th Cir. 2016).

20. In 2002, Congress took further action to protect this vulnerable population when it
passed the Homeland Security Act (‘HSA”) and transferred the care and custody of
unaccompanied immigrant children from the Immigration and Naturalization Service (“INS”) to
the Office of Refugee Resettlement, housed within the Department of Health and Human Services.
ORR is not a security agency; its mission is to “incorporate child welfare values” into the care and
placement of unaccompanied immigrant children. The Flores Agreement is binding on all
successor agencies to the INS, including Respondents.

21. Building on Flores and the provisions of the HSA regarding immigrant children,
Congress further passed the William Wilberforce Trafficking Victims Protection Reauthorization
Act of 2008 (“TVPRA”), codified at 8 U.S. C. § 1232, which grants legal protections to children
in ORR custody and tasks the agency with ensuring they are “promptly placed in the least
restrictive setting that is in the best interest ol` the child.” Senator Diane Feinstein, a sponsor of the

bill that would become the TVPRA, explained that the legislation was intended to redress

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 7 of 103

situations like one she had personally witnessed, where an unaccompanied child remained in
custody for nine months after her initial detention, Congress enacted the TVPRA specifically to
facilitate the speedy release and minimal placement of immigrant children such as B.X.

C. ORR has unlawfully refused to release B.X. into the care of an appropriate
sponsor designated by his parents as capable and willing to care for him, as
required by law.

22. ORR prioritizes placement with sponsors by categorizing the children in order of
priorities, as follows: Category l children are children eligible to be sponsored by parents or legal
guardians; Category 2 children are children sponsored by immediate relatives; Category 3 children
are children sponsored by other eligible adults. Sponsors for Category 3 children who are not
otherwise related, however, are limited to family friends where a social relationship existed
between the families before the child migrated to the U.S.2 All other children incarcerated by
Respondents are classified as Category 4 children, which Category sets out that there are no
eligible sponsors. See, ()RR Policy Guide al 2.2.], and 2.2.-1t Exhibil 10. B.X. is designated a
Category 4 child by Respondents with no qualified sponsors that may be designated by his parents
under its policies.

23. Paragraph 14 of the Flores Settlement Agreement requires in relevant part that:
“Where the l"NS (ORR) determines that the detention of the minor is not required either
to secure his or her timely appearance before the INS or the immigration court, or to ensure
the minor’s safety or that of others, the INS (ORR) shall release a minor from its custody

without unnecessary delay, in the following order of preference, to:

a. a parent
b. a legal guardian

 

z A|though Section 2.2.| o|`ORR`s Po|icy Guidc allows t`or the designation by thc parents ot` unrelated adults as sponsors for incarcerated

children (Category 3). Section 2.2.4 provides:

“Category 3 potential sponsors who are unable to provide veriliablc documentation ofa familial relationship
with the unaccompanied alien child must submit evidence that reliably and sufficiently demonstrates a bona
tide social relationship with the child `s family tlntt existed before the child migrated to the United States."
See L"xhibil l().

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 8 of 103

c. an adult relative (brotlter, sister, aunt, uncle, or grandparent);
d. an adult individual or entity designated by the parent or legal guardian as capable
and willing to care for the minor’s well-being in a declaration signed under penalty
of perjury before an immigration or consular officer....” See, Exhibil 6.
The Flores Agreement dovetails with 8 CFR § 1236.3, which likewise calls for the release of
incarcerated minors , where the parents are outside the U.S., to a person designated under oath by
the minor’s parents before a U.S. consular official as capable and willing to care for the minor’s
well-being. B.X.’s parents have so designated the Sewell family at the Embassy of the United

States in Guatemala City. See, Exhibits 7 and 8. Holly and Matthew Sewell have submitted an

affidavit as well, agreeing to care for B.X. as required by law. See Exhibit 9.

24. The Flores Agreement and 8 CFR § 1236.3 do not require that the sponsor
designated by the parents of an incarcerated child as capable and willing to care for the minor have
a pre-existing social relationship with the child’s family prior to the child’s migration.
Respondents have not and cannot articulate a reason for this arbitrary requirement

25. B.X. is the victim of the illegal rules set out in the ORR Policy Guide. Although
the Sewell and Xol-Cholom families, as well as B.X., have met with each other by video
conference, and the parents of B.X., and B.X. himself, have requested the designation of the Sewell
family as competent and willing sponsors, Respondents have disqualified the Sewell family out of
hand, and without articulating a reason for doing so - other than their summary exclusion under
the above ORR rules because the families’ social relationship that in fact does exist today between
the families, did not exist before May of 201 8.

26. B.X. contests his continued incarceration by means of Respondent’s continued
refusal to release him to an adult designated by his parents under oath before a U.S. Consular
officer as capable and willing to care for B.X., as provided for in the FSA and in 8 CFR § 1236.3,
on the basis that B.X.’s continued incarceration, on its face, is not required to secure his timely

8

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 9 of 103

appearance before immigration authorities, or to ensure his safety or that of others. Moreover, the
decision to disqualify the Sewell family as capable and fit sponsors, according to the sworn to
wishes of B.X.’s parents, has no factual basis, and there is not a facially legitimate and bona find
reason to continue to prolong B.X.’s incarceration

27. B.X.’s fundamental rights to family integrity - his right to have his fit parents decide
what is in his best interest, where his safety is not otherwise at risk - were violated when
Respondents refused to consider his placement with a sponsor of his parents’ choosing.

28. Having determined that it would deprive.B.X. of his fundamental right to family
integrity, Respondents owed B.X. some form of adversarial process. Instead, Respondents
exclusively relied on its fiawed rule requiring a pre-existing familial relationship to summarily
invalidate his parents’ designation of a sponsor for B.X. Moreover, Respondents took absolutely
no action to initiate proceedings to justify its actions.

29. This offhand and capricious preclusion of a fit sponsor designated by B.X.’s parents
to care for him in lieu of continued incarceration “. . .. involves a breach of ‘perhaps the oldest of
the fundamental liberty interests’ recognized by the Supreme Court -the interest of parents in the
care, custody and control of their children.” D.B. v. Cardall, 826 F.3d 721, 740 (4"’ Cir. 2016)
(quoting Troxel v. Granville, 530 U.S. 5 7, 65 (2000). This total lack of procedures creates a
substantial risk that B.X would be, and continuous to be, unlawfully deprived of his right to
freedom and to family integrity. Respondents cannot demonstrate any interest justifying their
failure to accord B.X. procedures based on due process of law.

D. Holly and Matthew Sewell are competent and willing sponsors.

30. Holly Sewcll (hereinafter “l-lolly”), and Matthew Sewell (hereinafter “Matthew”),

who are 41 and 48 years of age, respectively, are a married couple with two young children living

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 10 of 103

in Buda, Texas. Desmond is six years of age, and Winifred, is four years of age. The Sewell
family reside in a comfortable suburban two-story home, See, Exhibil 9.

31. Matthew is a professional software engineer with 12 years of experience in his
practice. He is employed by a software engineering firrn, MineralSoft, based in Austin, Texas,
which provides software and computer services to commercial interests. He has been employed
by MineralSoft for almost a year and earns a yearly salary of $121,000 as a Senior Software
Engineer. Matthew worked for Krummerich Engineering Co. in Ventura, Califomia for almost
five years before he was recruited by his current employer. Matthew has successfully raised two
children into adulthood by a prior marriage, as well as successfully helped raise a third child into
adulthood as a legal guardian on behalf of a deceased friend. See, Exhibit 9.

32. Holly is a full-time stay at home mother with 20 years of experience working in
live theatre performances, both onstage and off, and as a music director and music teacher. She is
a member of the Actors Equity Association, a labor union of professional actors. Holly is active
in her local govemment, serving as a commissioner on the Buda Parks and Recreation
Commission, and as a commissioner on the Keep Buda Beautiful Commission. The Sewell family
are members of the Austin YMCA. The great majority of Holly’s time is spent tending to her
family. See, Exhibil 9.

33. Winifred and Desmond attend neighborhood schools in their tight-knit
neighborhood situated Southwest of Austin, composed for the most part by families with children.
The Sewell children are involved in organized sports programs through the Austin YMCA. There
is ample room in the Sewell family home to house B.X. when he is released to the Sewell family

by Respondents. See, Exhibit 9.

10

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 11 of 103

34. Matthew and Holly carry no debt beyond their mortgage and two car payments.
Their income is clearly sufficient to care for B.X.’s needs. They have never been arrested and are
peaceful and responsible citizens., with no criminal, financial, or other record showing otherwise.
They have agreed to sponsor B.X. only with the full, clear, and unambiguous consent of B.X.’s
parents after speaking with both of them, and with B.X., at length, by videoconference. They are
committed to caring for B.X. as long as necessary, and are doing so only out of what they believe
is their responsibility as Americans who have the means and ability to respond in the manner they
are doing to rescue a young refugee child from the traumatizing effects of prolonged incarceration,
See, Exhibit 9. Matthew and Holly Sewell are fit custodians for the placement of B.X. with their
family, and allowing them to sponsor B.X. would ensure his safety and that of others, and is in his
best interests.

35. Holly and Matthew Sewell have each committed themselves to provide for B.X.’s
presence at all called appearances on his immigration court proceedings, at all meetings or
conferences called for by Respondents or other government agencies, and to keep Respondents
advised of the status of their sponsorship of B.X. at all relevant times, or whenever called to do so
by rules of Respondent Allowing the Sewell family to sponsor B.X. would not interfere with
securing his timely appearance before the immigration court, or his continued non-detained
supervision by Respondents. There is no basis whatsoever for Respondents to determine that the
Sewell family will not properly and fully provide for B.X.’s physical and mental well-being.

E. Respondents’ prolonged incarceration is causing grievous and continuing
harm.

36. lt has long been recognized that even short periods of detention are inimical to the
well-being of children and their separated families, See, generally I.B. Holman & .l. Ziedenberg,

The Dangers of Delenlion.' The lmpacl Qf]ncarceraling Youth in Detentz'on and Other Secure

ll

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 12 of 103

Facilities (Justice Policy Institute, ed.) available at www.justicpolicy.org/images/upload/096-
1 1_re_dangersofdetention_jj.pdf`.

37. As a child of eight years, speaking only K’iche when separated from his father and
incarcerated in a strange and alien land, B.X. is particularly vulnerable, and the continued
prolonged detention of B.X. is far worse than just generally injurious-it is inflicting devastating
trauma on a child of tender age. This grievous harm and trauma caused by his prolonged detention
at the hands of the government is ongoing, as are the violations of B.X.’s constitutional, statutory,
and other legal rights.

38. This court has “.... discretion in conditioning ajudgement granting relief,” Hilton
v. Braunskill, 481 U.S. 770, 775 (1987). B.X.’s ongoing and prolonged detention bears no
reasonable relation to any government purpose. B.X.s has committed no erime. He is not a danger
to anyone. His parents have designated a capable, and willing sponsor to care for their child,
according to the requirements of law. Matthew and Holly Sewell are in fact capable, proper, and
fit sponsors, and it is highly unlikely a young child such as B.X. would abscond. B.X. is enduring
unlawful and prolonged incarceration, The court should grant the petition for a Writ of Habeas

Corpus and require that B.X. be released to the care and custody of Holly and Matthew Sewell.

CLAIMS FOR RELIEF
FlRST CLAIM FOR RELIEF
HABEAS CORPUS
1. B.X. incorporates the allegations set forth in Paragraphs 1 through 38, as if fully set
forth herein.
2. As set forth above, Respondents are holding Petitioner B.X. in federal custody in

violation of the Flores Agreement, federal statutes, and the U.S. Constitution.

12

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 13 of 103

3. Accordingly, Petitioner B.X. seeks a writ of habeas corpus compelling

Respondents, after hearing to release B.X. to the custody and care of Matthew and Holly Sewell.

SECOND CLAIM FOR RELIEF
VIOLATION OF THE FLORES SETTLEMENT AGREEMENT

4. B.X. incorporates the allegations set forth in Paragraphs 1 through 38, as if fully set
forth herein.
5. The Flores Agreement authorizes class members to challenge the placement and

custodial decision regarding the minor in “any United States District Court with jurisdiction and
venue over the matter to challenge that placement determination or to allege noncompliance with
the standards set forth in Exhibit 1.” Flores Settlement Agreement, 11 24B, Exhibz't 6.

6. The standard of review for placement decisions is “de novo.” Id.

7. As an unaccompanied immigrant minor, B.X. is a member of the Flores class and
is therefore authorized to challenge Respondents’ custodial decision in this Court.

8. Respondent’s disqualification of the Sewell family, duly designated by B.X.’s
parents as capable and willing to care for B.X., despite the Sewell family being fit sponsors, and

Respondent’s continued incarceration of B.X., is a violation of the Flores Agreement.

THIRD CLAIM FOR RELIEF
VIOLATION OF FIFTH AMENDMENT RIGHT TO SUBSTANTIVE DUE
PROCESS

9. B.X. incorporates the allegations set forth in Paragraphs 1 through 38, as if fully set
forth herein.
10. The substantive component of the Due Process Clause of the Fifth Amendment to

the United States Constitution protects B.X.’s liberty interests B.X. has a substantive liberty

13

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 14 of 103

interest in family integrity. Separated from his family as an eight-year-old child in a foreign
country, B.X. is suffering grave harm due to his prolonged, unjustified and unlawful detention.

11. Respondents’ policies and actions, as set forth above, have infringed upon B.X.’s
substantive liberty interest in being free from prolonged confinement These policies and actions
have caused a period of prolonged confinement in detention facilities without any allegation of
criminal wrongdoing orjuvenile delinquency or otherwise being related to any government need,
resulting in grave harm to a young child, shocking the conscience.

12. Respondents refusal to put into effect the wishes of B.X. and his parents in regard
to his care and safety, without a legal or factual basis, infringe upon B.X.’s substantive liberty

interest in family integrity, shocking the conscience

FOURTH CLAIM FOR RELlEF
VlOLATION OF FIFTH AMENDMENT RIGHT TO PROCEDURAL DUE
PROCESS

13. B.X. incorporates the allegations set forth in Paragraphs 1 through 38, as if fully set
forth herein.

14. The procedural component of the Due Process Clause of the Fifih Amendment to
the United States Constitution prevents the United States from depriving B.X. of liberty without
procedural protections lt also prevents the United States from depriving B.X. of his right to family
integrity without procedural protections

15. Respondents’ policies and actions, as set forth above, have deprived B.X. of
freedom from confinement and his right to family integrity without providing him notice, a right

to counsel, an opportunity to respond including an opportunity to present and confront evidence,

a neutral decision-maker, a written decision, and a right of appeal.

14

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 15 of 103

FIFTH CLAIM FOR RELlEF
VIOLATION OF SECTION 235 OF THE TRAFFICKlNG VICTIMS
PROTECTION REAUTHORIZATION ACT, 8 U.S.C. § 1232
16. B.X. incorporates the allegations set forth in Paragraphs l through 38, as if fully set
forth herein.
17. Respondents have a non-discretionary duty to promptly place B.X. in the least
restrictive setting that is in his best interests
18. By failing to place B.X. in the care of a sponsor chosen by his parents, Respondents
have failed to act promptly.

19. Respondents have arbitrarily and unlawfully failed to place B.X. in the least

restrictive setting that is in his best interests.
SIXTH CLAIM FOR RELlEF

VIOLATION OF THE ADMINISTRATIVE PROCEDURES ACT

20. B.X. incorporates the allegations set forth in Paragraphs 1 through 38, as if fully set
forth herein.

21. B.X. has been aggrieved by Respondents’ actions in detaining B.X. and refusing
to consider his placement with a sponsor of his and his parents’ choosing. Respondents’ detainment
of. and failure to release B.X. constitutes final agency action. ORR’s Policy Guide establishes
final agency action resulting in the prolonged detention and refusal to release B.X. ORR has not
promulgated rules that provide procedures for challenging ORR’s Policy Guide or the policies
unlawfully promulgated thereby.

22. The agency’s action determined the rights of B.X. and has the legal consequence

of his continued detainment, despite the designation by his parents of a fit sponsor, depriving him

15

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 16 of 103

of his fundamental right to freedom and family integrity. Accordingly, B.X. is entitled to judicial
review of ORR’s actions under 5 U.S.C. § 704.

23. The Administrative Procedures Act (“APA”) requires agency rules to be
promulgated through the notice and comment process. The APA defines a “rule” as “an agency
statement of general or particular applicability and future effect designed to implement, interpret,
or prescribe law or policy or describing the organization, procedure, or practice requirements of
an agency.” 5 U.S.C. §551(4).

24. The ORR describes its Guide for Children Entering the United States
Unaccompanied (“ORR Guide”) as detailing ORR policies for the placement, release and care of
unaccompanied alien children in ORR custody. See, Exhibit 10. The ORR rule applicable to
Category 4 children in ORR custody, preventing their release to appropriate sponsors, is contained
in Section 2.2. 1 and 2.2.4 of the Guide. See, Exhibit ]0. The entire ORR Guide was promulgated
in violation of the APA. The APA requires that an agency first publish in the Federal Register the
agency’s proposed rules and its claim of statutory authority for those rules to provide notice to the
public, then give the public an opportunity to comment on the proposed rules, and then publish the
final rules in the Federal Register at least 30 days before the effective date. 5 U.S.C. §§
552(a)(1)(C)-(D), 553(b)-(d).

25. ORR ignored all of these APA requirements and instead posted the ORR Guide on
its website and began immediate enforcement of the requirements Moreover, the ORR failed to
articulate any explanation_much less a rational one-as to why it will not release Category 4
children to fit sponsors chosen by the parents of incarcerated children according to the dictates of

the Flores Agreement.

16

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 17 of 103

26. The reviewing court judges the agency’s action by the grounds invoked by the
agency, and where, as here, those grounds are inadequate or improper then the court is powerless
to affirm the administrative action. Sec. & Exch. Comm ’n v. Chenery Corp., 332 U.S. 194, 196
(1947). 1 13. Accordingly, under 5 U.S.C. §§ 706(1), (2)(A), (2)(C), and (2)(D), this court should
set aside ORR policies which require proof of a pre-existing relationship before qualifying a
sponsor designated by a child’s parents to care for an incarcerated child, because such a rule is
arbitrary and capricious, in excess of statutory jurisdiction and fails to observe the procedures
required by the APA, and compel the release of B.X. to the custody of Matthew and Holly Sewell.

27. B.X. has exhausted all administrative remedies available to him as of right.

28. B.X. has no recourse tojudicial review other than by this action.

SEVENTH CLAIM FOR RELlEF
VlOLATION OF THE ADMINISTRATIVE PROCEDURES ACT PROHIBITION
ON ARBITRARY, CAPRICIOUS, AND UNLAWFUL GOVERNMENT ACTION

29. B.X. incorporates the allegations set forth in Paragraphs 1 through 38, as if fully set
forth herein.

30. B.X. has been aggrieved by agency action under the Administrative Procedure Act,
5 U.S.C. §§ 701 et. seq. Respondents’ detention of B.X. and their failure to release B.X. to a fit
sponsor designated by his parents as capable and willing to care for him is arbitrary, capricious,
and not in accordance with the law, ignoring the mandate of the Flores Settlement Agreement.

31. B.X. has exhausted all administrative remedies available to him as of right.

32. B.X. has no recourse to judicial review other than by this action.

17

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 18 of 103

PRAYER FOR RELlEF

Petitioner B.X. prays that the Court assume jurisdiction over this Petition and

Complaint and grant the following relief:

A. A writ of habeas corpus compelling Respondents to show cause why B.X. should
not be released to the custody and care of Matthew and Holly Sewell, and an order, after

hearing, compelling Respondents to release Petitioners to Holly and Matthew Sewell.

B. A declaration that Respondents have violated B.X.’s constitutional and statutory
rights.
C. A declaration that Respondent’s exclusion of sponsors designated by parents, living

outside of the U.S., as competent and willing to care for their incarcerated children where there
is not a showing of a pre-existing social relationship between the families, is unlawful; and an
injunction against the further enforcement of those requirements of the ORR Guide.

D. A declaration that Respondents’ policy against the release of Category 4 children
to appropriate and fit sponsors, where designated by the parents living outside of the U.S., on
the basis of no pre-existing social relationship between the families violates the TVPRA, the
Administrative Procedure Act, and the Due Process Clause.

E. An injunction compelling B.X.’s placement in the custody of Holly and Matthew
Sewell, sponsors of his parents’ choosing, as required by federal statutes, the Flores Settlement
Agreement, and the Constitution.

F. An award of attorney’s fees and costs to the extent permitted by law, including but
not limited to the Equal Access to .lustice Act, 5 U.S.C. § 504, 28 U.S.C. §2412; and

G. Any other relief the Court deems just and proper.

18

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 19 of 103

Dated: February _lA\ 2019

Respectl"ully submitted.

DE ANDA LAW FIRM, PC
212 Flores Avenue

Plaza de San Augustin
Laredo, fcan 78040
Tclephone: (956) 726-3800
Facsitnile: (956) 726-0030

deandalaw(cngail.com
'l`exas Bar No. 05689500

AVENATTI & ASSOCIATES, APC
1910 Sunset Blvd., Suite 450

Los Angeles. CA 90026

Telephone: (949) 706-7000

I`~`acsimile: (949) 706-7050
mavenatti@eaganavenatti.com
Califomia Bar No. 206929

(Pro flac Vice Pending)

/By: Ricardo dc Anda

AT'roRNEvs FoR PETIT|oNER/PLA!NT[FF

DECLARAT|ON
l, Ricardo de Anda__ hereby declare that l am authorized to act on behalf of Petitioner B.X., a

minor, and that the above is true and correct, to my knowledge, and so declare under penalty of
perjury pursuant to 28 U.S.C. § 1746.

/L- ca C/t/CL

Rfcardo de Anda

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 20 of 103

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

B.X., a rninor,
Petitioner/Plaintiff,
V.

SCOTT LLOYD, in his official capacity CIVIL ACTION NO.
as Director of the Office of Refugee
Resettlement, and SERVANDO
BARRERA, in his official capacity as
Federal Field Specialist, Office of

Refugee Resettlement,

@@@@@W§@¢m@@@@@@

Respondent/Defendant.
ORDER

The Court having considered the Petition for the issuance of a Writ of Habeas Corpus by B.X., a
minor, pursuant to 28 U.S.C. § 2241 , as well as having considered the verified facts set out in the
petition, and finding that a writ of habeas corpus should issue pursuant to 28 U.S.C. § 2243, the
court does hereby;

ORDER, ADJUDGE, AND DECREE:

1. That respondents show cause why petitioners should not be released to the custody of the

sponsors designated by his parents;
2. That respondents shall make a return, certifying the true cause of the detention of

Petitioner within three days from signature date herein, pursuant to 28 U.S.C. § 2243.

Entered at Brownsville, Texas, on this day of February 2019.

 

United States District .ludge

20

 

 

 

EXhibit l

 

 

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 22 of 103

l.ee (_ielcrnt* liardis \";»tkili tSlSN 2-'17783)

.lutly thhinovit?.“’ ."\(`l.l.l l~`t)l |Nl)/\'l`l(_)N ()l" S/\N
.'\nand l.lztlakrishnan”‘ l)ll-`.( i() &. lt\'ll’l~`.l€ l/\l.. ("()llt\l`l`ll'l$
.-‘\t\/ll;'Rl(`/\i\x (.`lVll.. l.llll".l{'l`|l§".$ l’.(). ll(),\' 8713|

llNl()N l»`"(')l lND.»'\'l`l()N \';tn l)ie;_;o. (`./\ ‘)2|38-7131
lt\'lt\/ll(:il{.»\'l`i\'.\" l{l(il l‘l`S l’l{()_ll'.( `l l'f ltvl‘l) i‘li~-'l~l$.")

125 liroztd .\`t.. |."" l~'lnt\t' l~: t(\l‘)) 2."\?.-()(1_§()

Ne\\ Yol'l\'. NY ll)l|U~'l !)\'¢//t'ili a<lr.'/u.\'tun_{it'_g¢).org
1`11212)5~1‘)-2()()0

|~`:(212)5~19-2(')5-'1 \`teplten ll. K:ntg tSltK 2‘)2280)
liga/arm a a('/n.m'g Spcnccr li. r-'\nidnr (Slii\‘ 320069}
_/'ra}»inr)\-'i/:q at.'/u.r))'_tg .-'\ i\'ll'.|{l(`.'\t\’ (r`l\l ll. l,,lBl,iR'l`ll"`.S
t/})u/a/r)'i.s'lzm.m a ur_'ln.r)rg l Z?N l( );\’ l~`( ll f\‘ D/\'l`l()N

.~1//¢))'):¢'_\‘\' /¢)r l’uli!un.'/'.\'-l’/t¢i)ll(`/','.\ lt\'lt\ll('il{.‘\t\'l'$` Rl(_il l'l‘S l’RO.ll".(,"l`
.~l¢/di!im)a/ counsel mr na\'l ./).'r_‘.;¢' i‘) l)rnlnm f\`tt'eet

San l'r:\ncisco. (,'.‘\ ‘)4| l|
'l`: (-l 153 .`)~l.`)-l 198

l ;t li.‘i) .S‘).`i-U*)St)

.\'/\'.:mg.: a t'/r‘ln.t)r_g'

n mrt/ur rt rlt.'/u. nl"s:
;.lt.l'mi/i.'¢/ l’/'/) /lt/t' !`it't'

l N|'l`l-`.l) S'|‘.-\ l`l-`.S |)lS'|'Rl("l` (`()l R'l'
S()l 'l`lll~th\` l)l$`l'Rl(."l` ()l" (,`.'\l.ll"()Rt\l.‘\
z\'ls. l.... et ztl..

/’t.'li!¢"nm'r.\~/"'."t//`mif;i\. : (`nse .\io. lS-t'\--t')tl.l2\’-1)1\"1§-,\/1|)[)

l)i-`.(`l..-\R.-\'l`|().\’ (_)F l).»\\’l|) .\'()l. (.'ll()l.()t\l
li.$. lnnnigrntion and (`ustom.< l.nt`orcentent
t"l(,`l"`."`\: et al.. ' (`l_.-’\.'\`.\` »\(` l'lt \\

/\'u.\‘/)¢)m /r 'n/\‘ -/)t')’. 'nt/rml.~t

l. M_\ n:tnte is l)tt\'id Xt`d (`holotn. l make the following declaration under penalty ol`pcrjtn'_\ under the

|a\\s t)l`tlte United States t)t`.'\ntt:rit:z\. ns being true and correct

!\)

Case 1:19-cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 23 of 103 '

l am 27 years of age, and was born in San Miguel de Limon. Chisec, Alta Verapaz. Republic of

Guatemala. where l currently rcside.

l live with my wife Florinda Xol and my two children Cesar Alexander Xol Bol age 7. and Alan

David Xol Bo|. age 2. l am currently employed as a Water 'i`reatment Laborer at Palmas del lxcan in

La lsla del Norte. Chiscc, Alta Verapaz. close to my home villagc. My native language is Q’eqchi`. l

speak and read some Spanisl\ and understand it to some extent. |`-'lorinda is monolingual Q'eqchi` and
` it is the language we speak at home. l am also the father of B' X , age 8. who is in detention at

the BCFS facility in Driscoll. 'l`exas.

l am the son of Martin Xol and Ama|ia Xolom. My father was the pastor of an evangelical church in a
nearby village named Nucvo Paraiso while l was a young boy. My father and his family retumed to
our home village of` San Miguel after my mother died when l was 6 years ofage. Since then. my
father has been the associate pastor at lglesia Evange|ica Menonita in our village of San Miguel. My
siblings and l have attended church regularly throughout our lives and engaged in church activities
since our birth. Current|y. my father and my brother Carlos. and his family. attend lglesia Evangelica
Mcnonita. where my father preaches. M_\-' family and l attend and practice our evangelical faith at

lglesia dc Dios Jerusale'n in San Miguel.

Because of my upbringing as the son of an evangelical preacher who taught us from an early age to
practice and preach our faith. l have always been very close to my church and have preached the word
of God whenever l felt it was appropriate to do so. l have engaged in church activities throughout my
life since an early age. when l played with a church band that was part of our evangelical services and
engaged in church affiliated youth activities My church activities and faith in the 1.ord is well known.
as l have always been very public in my religious calling. often preaching in private whenever l lind

the opportunity to do so. and sometimes at public events.

' ,' Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 24 of 103

7.

Because of a lack of employment in San Miguel. l have often worked away from home in Playa
Grande, Quiche. which is the urban area closest to my family's home village. Playa Grande is
approximately 80 miles front my home, l would rent an apartment in Playa Grande when working
there, while my family continued to live in San Migue|. l would return home for visits at least once a
month to be with my family and continue my evangelical religious practice at my church in San

Migue|.

Playa Grande is known as a dangerous place to live as a young person because of the street gangs and
drug cartels that operate in the city. lt is considered a dangerous red zone due to the criminal activity
practiced there and in the surrounding areas. lt is known as tlte "estado de las pandil|as" (“the
gangster state”). because of the number of gangs which operate there. Active gangs in the Playa
Grande and surrounding regions are the Mara l8. the Mara l3. El Calvario, and the most feared gang,
named "Los Palos Gordos" (the thick sticks). because they kill people by hitting them with baseball

bats.

|n 20|5. while living in Playa Grande l started work at a wholesale clothing store in the center of
Playa Grande known as Commercial ltzep. l worked there for about one and a half years. My work at
Commercial |tzep consisted of filling orders. and the loading and unloading of trucks with

merchandise Therc were six other men who l worked with at Comercial ltzep.

. As was my practice. l preacl\ed the word of Christ to my work mates soon after l started to work at

Comercial ltzep and sought to engage them in the practice of my evangelical faith. Aftcr a few
months at Comercial ltzep. l found out that 3 of my work mates were members of the Mara- l8 gang.
as they then sought to recruit inc to join their organization | rebuffed their efforts because of my

Christian faith and upbringing. and instead sought to recruit them into thc service ol`Christ.

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 25 of 103

. The Mara-18 gangsters who sought to recruit me soon began to mock me. calling me "the preacher's
boy" and warned that my God would not save me from the wrath of the gang. if l refused to join
them. My workmates told me that l could continue my preaching only if l joined the gang. Otherwise.

l would be punished by them if l continued to preach.

. l stopped preaching and sought to distance myself from my work mates, as l did not want to engage
in their criminal activity, or incur their wrath. as l discovered that the Mara-18 gang ran criminal
operations on the highway assaulting truck drivers carrying merchandise stealing the merchandise,

and even murdering the drivers il` the gang fell it was called for.

. Despite all my efforts, including stopping my preaching. the gang members insisted that ljoin Mara-

l8. The seemingly good-natured mocking of my love of Christ turned to outright threats ol` harm to
me and my family - in particular threats aimed at my eldest son. B , who the Mara-l8 men l
worked with knew was my greatest love. 'l`heir threats became even more dangerous as time went on.
since my gang related work lnates were aware that l knew of their criminal activities because of my
employment with them at Commeria| ltzep. and their recruitment efforts. Eventually the threats
became so pervasive and dangerous that l quit myjob at Comercial ltzep and returned home to San

Migue| in early 20 l 7. hoping to escape the threats. and the muzzling of my preaching.

. l remained at home for approximately 2 months after l left my job at Comercial ltzep. but could lind

no work in San Migue| to support my family. As a result. l returned to Playa Grande, rented an

apartment outside of the city. and found a job at a brick l`actory. known as Fabrica de B|oques. also
outside the city. l worked at Fabrica de B|oques for about 6 months lt was a difficult job because l
worked from 6am until 7ptn during my work days. As a resu|t~ l was actively looking for substitute

work.

1

l5

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 26 of 103

. The threats that l endured from the Mara~l 8 gangsters at Comercial ltzep were renewed during the 6
months that l worked at the brick factory. One ol'the gangsters called on my cell phone and told me
that they knew where my family and l lived, and that sooner or later they would kill me and B if l
continued to refuse to join t|tem. He told me that when the gang stans looking for someone, it does
not matter where people go, they will look for them until found. He laughed at me when l told him
that my religious faith prohibited me from engaging in criminal activity and told me to stop

preaching.

. On or about October l5. 2017, l received a phone call from Hennelindo Santos. an acquaintance front
work at Comercial ltzep. who informed me that there was ajob opening as a delivery man in the city.
but that l would need to apply immediately if l was interested, as it might not be available by the next
day. As a resu|t. | asked my boss at the brick factory for time~off, and that afternoon drove on my

motorcycle towards Playa Grande to apply for the job.

. A car with 4 men intercepted me in route to my destination. blocked my access and prevented me
from proceeding Two men got off the ear and asked me to get in. When l refused one of the men hit
me over the head with a basebe|| bat. and l was forced into the car. l was taken to an empty house
where l was kept under guard for a few hours. After it became dark the four men. including two of the
gang members that l had worked with while at Comercial ltzep. took me out into an empty street and
tied me up to an electric utility pole. This happened in an isolated area of Playa Grande. They
proceeded to hit me and tenure me. l was told that it was going to be the last day of my life because l
knew of their activities and refused to join them because of my stupid religion. They mockcd my
religious convictions while l was being tortured. and blamed God for my fate. They told me that my
son B_ would be next. 'l`hey removed my shoes and proceeded to cut my arms and my feet with a

knife. They hit me with a baseball bat to the stomach and then stabbed and cut my stomaeh. Fina|ly,

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 27 of 103

one of the men put the knife to my neck. asking again if l wanted to join the gang. Despite my pleas
for mercy. and my desperate agreement to join their gang, the man cut my neck. l carry the scars of

this torture.

. The assailants dragged me back into the car when they finished torturing me. where l lost

consciousness When l woke tip in the middle of tlte night. l found myself next to the Rio Seco in
Playa Grande. l was unable to stand and lay in agony asking for help until someone called an
ambulance. | was soon rescued and taken to Centro de Atencion Materno |nfantil, a hospital in Playa
Grande. l received medical treatment at the hospital and spent 3 days there before l was released to

my brother Carlos. who took me ltome on or about October 18. 2017.

. Mateo Yaxcal. the pastor of my church. lglesia de Dios Jerusalén. visited me at home in San Miguel

soon after l was released from the hospital. He told me that it is probable that the Mara-18 gang tried
to kill me because l am an evangelical Christian who refused to join the gang. as the church is the

greatest enemy of the gangsters.

. On May 4. 20| 8. after l sufficiently recovered from my wounds and found myself able to travel. l left

San Miguel on ajourney to tlte United States with my oldest son B to seek asylum. as it was by
then evident and clear to me that the Mara- l 8 gang would eventually kill me. my son B . or both
of us. if we remained in Guatemala. l did not report the attack to tlte police as it would be futile to
expect them to protect me. and it might even cause me more danger to do so. l had to pay about
55.000 to have B and l transported to the U.S. Border. l could not afford to take anyone else frorn

my family. l believed B and l were al the gravest risk and we fled.

. B and l crossed the U.S. Border close to McAllen. Texas on or about May 18. We were with a

group of 20 other refugees, most of whom were seeking asylum. After crossing the river at a point

1

10
l~)

' ' Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 28 of 103

designated by the smugglers. we turned ourselves over to border officials at around 3 A.M. after
walking for about 30 minutes l asked the official for protection and asylum when we were first
appre|tended. We were driven to a detention center where our fingerprints and personal information
were taken, and then driven to another detention center where B and l spent three days with

many other people in metal mesh cages. Al| this time Bj and | were together.

. On or about May 2 l. 201 8, in the moming, B and l were taken from tlte metal mesh eages by a

U.S. official to a private office. l was asked to sign a document. l could not read it. but was told that
the document would allow B' and l to bc deponed. l refused to sign the document and again asked
for asylum and protection, as l explained to the official that l had been attacked and feared returning

to Guatemala with Byron.

. The officer left and a few tninutes later came back with another officer. The second officer told me

that if`l persisted in my asylum claim they would have to separate B and l. l-ie told me that
government rules would not allow for me to be released while l asked for asylum. that l would be
held for at least two years while my asylum claim was heard by ajudge. and that l would be separated
from B during that time. He told me that if l asked for ztsylum. B_' would be placed for
adoption because he could not stay with me in an adult detention center. The officer further told me
that l could avoid being separated frotn B t only if | signed the document in front of me which he
said would allow for us to be deported together. Otherwise. he said l would be held and B ttaken

from me and put up for adoption. l felt crushed with fear. and B began to cry.

. Fearing the permanent loss of B_ in a foreign land to an unknown Amcrican family was too much

for melo bear. As a result. l was forced to sign the paper in front of me that l could not read. and

agreed to be deported in order not to lose my 8-year-old son to adoption.

25.

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 29 of 103

lmmediately after l signed the document. B was separated from me. and the officers placed my
hands and feet in shackles. l was taken back into the wire mesh cach without Bj Early that
al`tcmoon l was taken to criminal court with about 20 other refugees where l pleaded guilty to
entering the country iilegally. l was sentenced to time served and returned to the building with the
mesh cages. chi.:n days later. on or about May le. 20|8, all spent in the wire mesh cages with no
shower or bathing privileges, l was taken to a holding facility and then an airport where l was flown
to Guatemala; but without B. . and contrary to the representations made to me by government

officials. l have not seen B since.

. l live in constant fear for my life as l expect that thc Mara-18 gang has not finished with me. l also

fear that B would be in danger if he is returned to Guatemala as the gangsters have threatened

him as wcll. l also fear losing B. to adoption in the U.S.

F.XF.C`UTED ON THlS Gth, day of December` 201 8.

 

Thc undersigned being Sylvia Rodriguez, a U.S. Citizen and resident of thc U.S. state that l am fluent in

both the English and Spanish languages, that l have translated the above Declaration of David Xol Cholom

to the said David Xol Cholom and read same to him in the Spariish languagc, that he stated to me thai lie

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 30 of 103

understood the Dcelaration in its entirety when read to him. and l further do declare under penalty of` perjury

that the foregoing is true and correct

EXECUTED ON THIS 6th. day of December, 2018.

~sY¢thA Ror§RlGuEz `

 

 

Exhibit 2

 

 

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 32 of 103

l.ec (`re|et_‘nt* _ l~lz~itjdis Val<.ili (Sl.`SN 247783)
.lttdy Rah\nt)vt_t/.°i ' /\(..`l..l.) l"()l_ll\l|:)/\'l"l(:)l\l ()l"` S/\N
/\nand llalal<rlsln'ian“‘ I`)l|.§(j() & ll\/ll)lfil{l/\[._. (`;.`()l.lN'l`Il§iS
/\l\/ll?fR_l(`,`/\N (Yl\/Il_, l.ll.¥l"`.R'l`ll_-`.S l’.('). l§<))< 87l31

llNl()N l`:(,)lJNl')A'l`l(l)N _. 7 San l`)icg_;_t), (.'?/\ 92138-7|31
ll\/ll\/ll(iR/\N`|`S" l{..l(_jl'l l`S l’R().ll~-I(.¢"l` 'l`: (6l9) 398-4485

l25 liroad St., ltith l'lt)or l'~`: (()l‘)) 232-()03()

Nt-:w Yorl<, NY ll)()()4 /)vc;i/ci/ifu.`:cn,'/usanc/iego.org

'|`: (212) 549-2660 " '4 "

l~`: (2|2)_§49~2()511 Stcph<~:n l'%. Kang, (SBK 292280)
l.¥f?/f-f""/'1_(:¢{<--"/11-<)/`.‘~,' Spencer li. /\n‘tdur (SI~`SN 320(`)69)
.//‘~/"'w‘i/'Zf1<:~€5/§-/~~/'.‘~' /\ wu -:R 1<_:/\N cyr vi l. 1._.113}.;1<'1‘113;$
(.'l/JC`l/(.'l/{l'l.i`/'ll?(.`/}l"fl (l(.'/l(.()/'lf_;‘ UN|()N I:'()UNDAH()N

. .. ll\/ll\/ll(j`R_/\N'I`S’ R.l(.j`l~~l'l`.` Pl’ ).|l}l `_T"`
./lr/()rr)e_t~:\'_/()r /’czrit/`c')ner.s'~/’/¢:u`)'/!i`_[/s‘ 39 Dl.u:nm St].e€l l 5 \( § l

/Ic'/di!i()mz/ (.‘()1117.\'(?/ orr )7@,\'/ page gun ].‘|-am;isc()’ (j_ A 941 1 ]
'l`: (415) 343-41 198
l"; (-’l l 5) 395--()‘)5()
.\'/\'ung "1/:'{,1¢'/1.1. ()/'g
.m))')c/m'!.’:tr`._'(,zc/u. ()I'g

*/lc/m/`Ilez./ l’r() llc/cr Vir:e

l_lNl'l`lil) S'l`/\'l`l",S l)lS'l`Rl(.."l` C()UR'|`
S()U'l`lll".RN l)lS'l`Rl(_`j'l` ()l" (.:Al.ll*`()RNl/\

Ms. l..` ct a|.~

/’“/1'~`0'1€"-\'~/’/~i""i!/-`\', l tunc No. ts~¢v~oo¢t;zs~t)l\/.ls~Mr)l.i)

\'.

. . . . .. _ l)lc(_':t.AR/\'rtON or RlCARl)t)
U.S. lmmlgraln)n and (,t.lslt)ms l'.nlr)rccmcnt g l)l‘: ANDA

("l(.`l"."'); et al., l

. §("l./\SS /\(`."l`l(')N
/\’e.\',/Jr)m‘/t.’r)!.s'--/_)t._'/c.’m:/tml.s'.
l. l, Ricard¢) dc /\ndz\, make the I`t')|lt.)win§; declaration based on my

personal l<no\-vlcd§__;c and declare under the penalty ol` perjury pursuant to 28 U.S.C. §

174() that the l"t)llt)\t/ing;_; is lrt.tt: amd correct

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 33 of 103

ll am nn attorney with thc law lirm ol" l`)c /~\nda l,aw l~`irm, PC, located ut
ZI'l l~`lorcs /\vcnuc in l_.ztrcdo, 'l`cxas. l um counsel l`or l,)ztvid Xol-Cholom (Al/`llfi-~
714~9()6) (“l\/lr. Xo|-(_fho|om"), his wil`e l-`lorinda Xol~(`_.`holom, and their minor son
l'% X (/\,'."?.l.S-'?l/l~‘)()'/, l)()l-i (;)/?.4/.?.()|()), with respect to all ol" thc
immigration matters ol` l\/lr. Xo|~(fholom and his child, l have at (_i-ZS on lilc l`or l\/lr.
and l\/lrs. X<)l-(i`l'it;)|t)ttt`s child,

3.1\/\\‘. l)z.t\/id Xo|-(".holon't is thc removed parent l"or thc purposes o|`thc
al)ovc-ctn)tioncd action.

/l.With respect to thc matters in this dcclnrzttion, l have been in
communication with attorneys with thc law l'irrn ol` |»’nul` Wciss, Rilkind, Wharton &
(.]arrison l.l.l’, a n'\cml')cr ol`thc /\(',`l.ll/Stccring (fon'tn'tittcc l`ormcd at thc direction ol`
thc (Tourt in thc above-captioned action.

5.| have l')'ccn in touch with |\/lr. Xo|-(fholom and his \vil`c Florinda Xol-
(`holom to c|ctcrminc whether l\/lr. X<,)|--(.`|'iolom desires to hc rcunil'icd in his country ol`
origin with his child us ordered in i'l'/.s'. /.. r. /("/~.`. .'S:lS~c\/-(l()¢l'li€-l')l\/l$, Or whether he
wishes to waive such rcuni|iczttion. l submit this t_lcclztrzttion to set l"orth thc decision
made h_v I\/lr. Xo|-(`holom` in accor<;iancc with thc Intcrag_cncy l’lan l"or Reunilication
ol` Scparatcd l\/linors \\-"ith Rcmovccl l’nrcnts (the "l’lzttt") approved by thc (`Iourt on

/\ug.;ust l7. 101 X.

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 34 of 103

().lt is impracticable t`or inc to obtain a written waiver ol`reut‘til`tcation f"ot‘m
li'om Mr. Xol~(`.`l'iolon't within the timel"rame set |`orth in the l’lan. l\/lr. Xol-Cholom is
located in a foreign country in (..`.entral /\nierica. and it is not practicable t`or me to meet
with him in person within the time l`rame specil`tcd. ln addition, l\/lr. Xol-Cholom is
located in a remote region ol`(jit.tatemala in conditions that prevent him t`rom al`t`ording,
the tr:.tns|.)ortation that would bc required to receive and return a written waiver o|`
reunilication l`orm. l"inall_v, l\/lr. Xol~(`holom has indicated that it would be dil`licu|t or
impossible l`or him to complete and return such a |`orm l`rom his present location within
the time l'i'ame rcquired.

7.l"o|lowii'i§; a discussion with me l\/lr, Xol-(..`holon'i has made a linal.
al`lirmz-ttive` |<nowin`t_t` and \»'oluntt~try decision to waive reunil"tcation with his child in
(iuatetnala and to allow his child to remain in the United Statcs. l\/Is. l"`lorinda Xol-
(`holoin. l\/lr. Xo|--('Tho|om`s wil"e and |~`4 X `s mother, is in accord with this
decision.

X.Mr. |.)avid Xol~(.`l'iolon't intends to seek reliel` bel"ore this court allowing
his reunilication with his son l?»' X- in the United States, as l\'lr. Xol-Cholom
was wrongfully removed to (_`iuatemala shortly at`ter his separation l`rom his son, h_v
coercion and threats. was not provided with an opportunity to seek protection and

as_vluni as provided under la\.\'~'. \~\'hich claims l`or asylun't are meritori<')us, and because l

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 35 of 103

have determined after a careful investigation that |’»' X would be placed at risk
of harm if he were repatriz;tted to (’iuatem:~.ila.
‘).l)avid Xol~(jholom and l~`lorint:la Xo|-(`,`.ho|om have designated the
following sponsor family to tal<c custot'ly and control oftheir son B~ Xt
|~lolly l".rin Sewell
l\/latthcw /\lexander Sewell
l?_'/.'B 'l`ay|or l)r.
Buda. 'l`exas 786 l ()
l().l declare under penalty of perjury that the foregoing is true and correct.
based on my personal l<now|et'lg.;e. |-`.xecuted in |..arcdo, Webb (_`ounty, 'l`e,\‘as, on

October 8. 20 l X.

 

 

 

EXhibit 3

 

 

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 37 of 103

 

 

M C§,_t'~(\\ajl Ricardo de Anda <deandalaw@gmail.com>
B‘ X
thardo de Anda <deandalaw@gmail.com> , Fri, Nov 2, 2018 at 6:47 PNl

To: "Fuentes-Kerr, Miche|le (ACF)" <Nliche|le.Fuentes-Kerr@acf.hhs.gov>
Cc: castillasarahi87@gmail.com
Bcc: Sytvia Rodn'guez <edrod1128@aol.com>

Dear Nlichette,
l am enclosing the following documents:

Affidavits of David Xo| Cholom and Florinda Xol. parents of B'_ X~ , with accompanying exhibits,
sworn before a Guatemalan notary. l am attaching my English translation for your convenience

A declaration by Bj ’s parents filed with the federal court in the Ms. L v. lCE litigation, which has
jurisdiction over B' ; filed pursuant to the court ordered plan for reunification of the suits‘ class. of which
Bg is a member.

l will by next week provide you with specific information on Holly and Matthew Sewell, and their family. who
have been designated by Bj i's parents before the federal court. and in the attached aftidavits, as
sponsors for B ..

Final|yl l don’t seem to find Edith Pérez's email address Please be so kind as to fonivard this information to
her.

Thank you for your assistance in working to resolve this case.
Ricardo de Anda

 

 

Exhibit 4

 

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 39 of 103

 

 

M Gmail Ricardo de Anda <deandalaw@gmail.com>
B X
Fuentes-Kerr, Michelle (ACF) <Michelle.Fuentes-Kerr@acf.hhs.gov> Mon, Nov 5, 2018 at 11:02 AM

To: Rioardo de Anda <deandalaw@gmail.com>
Cc: "castillasarahi87@gmail.com" <castillasarahiS?@gmail.com>, "Vergaral Micae|a (ACF)"
<Micaeta.Vergara@acf.hhs.gov>

Hello Ricardo.

Per ORR policy, we can't pursue reunif`tcation with families that don’t know the minor or his family.
lt is my understanding that this is a family that you vetted and found for the family. Per policy, this
family would not be eligible for sponsorship

Thank you.

Michef|e Fuentes-Kerr, MA

Federal Field Specialist

Divfsfon of Unaccompanied Children's Operations
DHHS/ACF/ORR/DUC()'

Houston Region

[202) 5 78-2 993

 

 

Exhibit 5

 

 

Case 1:19-cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 41 of 103

 

 

M Gmail Ricardo de Anda <deandalaw@gmail.com>
B' X
~Fuentes-Kerr, Michelle (ACF) <Michelle.Fuentes-Kerr@acf.hhs.gov> Tue, Nov 6, 2018 at 8:50 AM

To: Ricardo de Anda <deanda|aw@gmail.com>
Cc: Sytvia Rodriguez <edrod1128@aol.com>, "Vergara, Nlicaela (ACF)" <Nlicae|a.Vergara@acf.hhs.gov>,
sarahi casti|la <castillasarahi87@gmail.com>, "Shaw, Katrina (ACF)" <Katrina.Shaw@acf.hhs.gov>

Hello Mr. De Anda,

lt is not my function to decide this minor’s immigration case. or whether he leaves or stays in the US.
We, ORR, are responsible for finding the child’s best placement option while he goes through the
court system. Per policy, we are not able to reunify any child with people that are not known by the
family. lt is my understanding that these people were known by you, but not by the family. lt is
also my understanding that the program has had issues communicating with the family. as the family
has disclosed that you told them not to speak with the case managers at the program. At this point, l
am going to defer this case to Federal Fie|d Specialist Katrina Shaw, who is now the assigned
specialist to B_ 's case. She is aware of the previous concerns of this case, and is copied on this

email.

Thank you.

Mfchefle Fuentes-Kerr, MA

Federal Ffefd Specialist

Divisfon of Unaccompanied Children's Operations
DHHS/ACF/DRR/D UCO

Houston Region

(202) 578-2993

 

 

EXhibit 6

 

 

Case 1:19-cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 43 of 103
CaseBM?gl-MC Dommmm Flileelcll_llll@&lBS WUB

UNITED STATES DlSTRlCT COURT
CENTRAL DISTRICT OF CAL|FORNIA

JENNY LlSE`|'l'E FLORES. et al, P|ainfiffs

JANET RENO. Attomey General of the United States. et a|., Defendants

case ivo. cv es-4544-RJK(PX)

STIPULATED SE`ITLEMENT AGREEMENT

WHEREAS. Plaintlffs have filed this action against Defendants, challenging, inter alia, the constitutionality
of Defendants‘ policies practices and regulations regarding the detention and release of unaccompanied
minors taken into the custody of the lmmigration and Naturallzation Servlce (lNS) in the Westem Region;
and

WHEREAS. the district court has certified this use as a class action on behalf of all minors apprehended
by the |NS in the Westem Region of the United States; and

WHEREAS. this litigation has been pending for nine (9) years, all parties have conducted extensive
discovery. and the United States Supreme Court has upheld the constitutionality of the challenged lNS
regulations on their face and has remanded for further proceedings consistent with its opinion; and

WHEREAS. on November 30. 1987. the parties reached a settlement agreement requiring that minors in
|NS custody in the Western Region be housed in facilities meeting certain standards, including state
standards for the housing and care of dependent children, and P|aintiffs' motion to enforce compliance
with that settlement is currently pending before the court; and

WHEREAS, a trial in this case would be complex, lengthy and costly to all parties concemed, and the
decision of the district court would be subject to appeal by the losing parties with the final outcome

uncertain; and

WHEREAS. the parties believe that settlement of this action is in their best interests and best serves the
interests of justice by avoiding a complex, lengthy and costly tria|. and subsequent appeals which could

last several more years:

Case 1:19-cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 44 of 103
Case$:anr-WBJL-NC Docttmm]lzz FEIifdd]JlIGBIBB Flegpe@!of%

NOW, THEREFORE, Plaintiffs and Defendants enter into this Stipu|ated Settlement Agreement (the
Agreement), stipulate that it constitutes a full and complete resolution of the issues raised in this action,

and agree to the following:
l DEF|NI'|'|DNS

As used throughout this Agreement the following dennitions shall apply:

1. The term "party" or “parties" shall apply to Defendants and P|aintiffs. As the term applies to
Defendants, it shall include their agents, employeesl contractors and/or successors in office. As the term
applies to Plaintiffs, it shall include all class members.

2. The term "Plaintiff' or "P|aintiffs" shall apply to the named plaintiffs and all class members.

3. The term "class mamber" or “class members“ shall apply to the persons denned in Paragraph 10
below.

4. The term "minor” shall apply to any person under the age of eighteen (18) years who is detained in the
legal custody of the lNS. This Agreement shall cease to apply to any person who has reached the age of
eighteen years. The term "minor” shall not include an emancipated minor or an individual who has been
incarcerated due to a conviction for a criminal offense as an adult. The |NS shall treat all persons who are
under the age of eighteen but not included within the definition of "minor" as adults for all purposes,
including release on bond or recognizance.

5. The term 'emancipated minor" shall refer to any minor who has been determined to be emancipated in
an appropriate state judicial proceeding

6. The term ”licensed program" shall refer to any program, agency or organization that is licensed by an
appropriate State agency to provide residential, group, or foster care services for dependent children,
including a program operating group homes. foster homes, or facilities for special needs minors. A
licensed program must also meet those standards for licensed programs set forth in Exhlbit 1 attached
hereto. All homes and facilities operated by licensed programs, including facilities for special needs
minors, shall be non-secure as required under state |aw; provided, however, that a facility for special
needs minors may maintain that level of security permitted under state law which is necessary for the
protection of a minor or others in appropriate circumstances e.g., cases in which a minor has drug or
alcohol problems or is mentally il|. The |NS shall make reasonable efforts to provide licensed placements
in those geographical areas where the majority of minors are apprehended, such as southern Califomla,
southeast Texas. southern Florida and the northeast corridcr.

4 ease mg en QQQH Des||mgm 4 Ei|err in T\¢Qn nn 09/12/1Q Pane 45 fm

 

CNS:IB-WMJL-NC DBCUMJ!SZ Hiédd]_l]ll@M.BB WMH

7. The term "special needs minor" shall refer to a minor whose mental and/or physical condition requires
special services and treatment by staff. A minor may have special needs due to drug or alcohol abuse.
serious emotional disturbance. mental illness or retardation, or a physical condition or chronic illness that
requires special services or treatment. A minor who has suffered serious neglect or abuse may be
considered a minor with special needs if the minor requires special services or treatment as a result of the
neglect or abuse. The |NS shall assess minors to determine if they have special needs and. if so, shall
place such minors, whenever possible. fn licensed programs in which the |NS places children without
special needs. but which provide services and treatment for such special needs.

8. The term °medium security facility" shall refer to a facility that is operated by a program. agency or
organization licensed by an appropriate State agency and that meets those standards set forth in Exhlblt
1 attached hereto. A medium security facility is designed for minors who require close supervision but do
not need placement ln juvenile correctional facilities. lt provides 24-hour awake supervision, custody,
care, and treatment lt maintains stricter security measures, such as intensive staff supervision, than a
facility operated by a licensed program in order to control problem behavior and to prevent escape. Such
a facility may have a secure perimeter but shall not be equipped internally with major restraining
construction or procedures typically associated with correctional facilities.

ll SCOPE OF SETTLEMENT, EFFECT|VE DA'|'E, AND PUBL|CAT|ON

9. This Agreement sets out nationwide policy for the detention, release, and treatment of minors in the
custody of the lNS and shall supersede all previous lNS policies that are inconsistent with the terms of
this Agreement. This Agreement shall become effective upon final court approval, except that those terms
of this Agreement regarding placement pursuant to Paragraph 19 shall not become effective until all
contracts under the Program Announcement referenced in Paragraph 20 below are negotiated and
implemented The |NS shall make its best efforts to execute these contracts within 120 days after the
court's final approval of this Agreement. However. the lNS wlll make reasonable efforts to comply with
Paragraph 19 prior to full implementation of all such contracts. Once all contracts under the Program
Announcement referenced in Paragraph 20 have been implemented, this Agreement shall supersede the
agreement entitled Memorandum of Understanding Re Compromise of C|ass Action: Conditions of
Detention (hereinafter "MOU"). entered into by and between the Ptaintiffs and Defendants and filed with
the United States District Court for the Central District of Califomia on November 30, 1987. and the MOU
shall thereafter be null and void. However. Plaintiffs shall not institute any legal action for enforcement of
the MOU for a six (6) month period commencing with the final district court approval of this Agreement.
except that P|aintiffs may institute enforcement proceedings if the Defendants have engaged in serious
violations of the MOU that have caused irreparable harm to a class member for which injunctive relief
would be appropriate. Within 120 days of the final district court approval of this Agreement, the |NS shall

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 46 of 103
CNS:JB~cu-OB?BJL-NC DotmmaemLSZ FElitddl_‘lljl@BlBB de

initiate action to publish the relevant and substantive terms of this Agreement as a Service regulation.
The final regulations shall not be inconsistent with the terms of this Agreement. Within 30 days of final
court approval of this Agreement. the lNS shall distribute to all |NS field ofhoes and sub-offices
instructions regarding the processing, treatmentl and placement ofjuveniles. Those instructions shall
include. but may not be limited to, the provisions summarizing the terms of the Agreement attached
hereto as Exhibit 2.

lll CLASS DEFIN|T|ON

10. The certified class in this action shall be defined as follows: "All minors who are detained in the legal
custody of the |NS.”

|V STATEMENTS OF GENERAL APPL|CABIL|T¥

11. The lNS treats. and shall continue to treat. all minors in its custody with dignity. respect and special
concern for their particular vulnerability as minors. The lNS shall place each detained minor in the least
restrictive setting appropriate to the minors age and special needs. provided that such setting is
consistent with its interests to ensure the minor’s timely appearance before the |NS and the immigration
courts and to protect the minor’s well-being and that of others. Nothing herein shall require the lNS to
release a minor to any person or agency whom the |NS has reason to believe may harm or neglect the
minor or fail to present him or her before the lNS or the immigration courts when requested to do so.

V PROCEDURES AND TEMPORARY PLACEMENT FOLLOW|NG ARREST

12. Whenever the |NS takes a minor into custody, it shall expeditiously process the minor and shall
provide the minor with a notice of rights, including the right to a bond redetermination hearing if
applicable Following arrest, the |NS shall hold minors in facilities that are safe and sanitary and that are
consistent with the lNS's concern for the particular vulnerability of minors. Facilities will provide access to
toilets and sinks, drinking water and food as appropriate, medical assistance if the minor is in need of
emergency services, adequate temperature control and ventilation, adequate supervision to protect
minors from others, and contact with family members who were arrested with the mlnor. The lNS will
segregate unaccompanied minors from unrelated adults. Where such segregation is not immediately
possible, an unaccompanied minor will not be detained with an unrelated adult for more than 24 hours. lf
there is no one to whom the lNS may release the minor pursuant to Paragraph 14. and no appropriate
licensed program is immediately available for placement pursuant to Paragraph 19. the minor may be
placed in an lNS detention facility. or other lNS-contracted facility. having separate accommodations for
minors, or a State or county juvenile detention facility. However. minors shall be separated from
delinquent offenders. Every effort must be taken to ensure that the safety and well-being of the minors
detained in these facilities are satisfactorily provided for by the staff. The |NS will transfer a minor from a
placement under this paragraph to a placement under Paragraph 19 (i) within three (3) days, if the minor

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 47 of 103
Cm$:lB-cv-MDL-NC mm Fliliidd]_lillfil$l`BS FRQQEBS¢£B

was apprehended in an |NS district in which a licensed program is located and has space available; or (ii)
within five (5) days in all other cases; except:

1. as otherwise provided under Paragraph 13 or Paragraph 21;
2. as otherwise required by any court decree or court-approved settlement

3. in the event of an emergency or influx of minors into the United States, in which case the |NS
shall place all minors pursuant to Paragraph 19 as expeditiously as possible; or

4. where individuals must be transported from remote areas for processing or speak unusual
languages such that the |NS must locate interpreters in order to complete processing, in which
case the lNS shall place all such minors pursuant to Paragraph 19 within five (5) business days.

B. For purposes of this Paragraph. the term "emergency" shall be defined as any act or event that
prevents the placement of minors pursuant to Paragraph 19 within the time frame provided. Such
emergencies include natural disasters (e.g.. earthquakes, hurricanes, etc.), facility iires, civil disturbances,
and medical emergencies (e.g., a chicken pox epidemic among a group of minors). The term ”lntlux of
minors into the United States" shall be defined as those circumstances where the |NS has, at any given
time, more than 130 minors eligible for placement in a licensed program under Paragraph 19. including
those who have been so placed or are awaiting such placement,

C. ln preparation for an "emergency" or "influx," as described in Subparagraph B, the |NS shall have a
written plan that describes the reasonable efforts that it will lake to place all minors as expeditiously as
possible. This plan shall include the identification of 80 beds that are potentially available for |NS
placements and that are licensed by an appropriate State agency to provide residential, group, or foster
care services for dependent children. The plan, without identification of the additional beds available, is
attached as Exhibit 3. The |NS shall not be obligated to fund these additional beds on an ongoing basis.
The |NS shall update this listing of additional beds on a quarterly basis and provide Plaintiffs' counsel with
a copy of this listing.

13. |f a reasonable person would conclude that an alien detained by the |NS is an adult despite his claims
to be a minor, the |NS shall treat the person as an adult for all purposes, including confinement and
release on bond or recognizance. The lNS may require the alien to submit to a medical or dental
examination conducted by a medical professional or to submit to other appropriate procedures to verify
his or her age. |f the lNS subsequently determines that such an individual is a minor, he or she will be
treated as a minor in accordance with this Agreement for all purposes.

Vl GENERAL POL|CY FAVOR|NG RELEASE

 

Wf 103

CUS:IBw-WSLMC DommnemJlBZ Fliliieldllll@$lBB HABEBBOEB

14. Where the |NS determines that the detention of the minor is not required either to secure his or her
timely appearance before the |NS or the immigration court, or to ensure the minor‘s safety or that of
others. the |NS shall release a minor from its custody without unnecessary delay, in the following order of

preferenoe. to:

A. a parent;

B. a legal guardian;

C. an adult relative (brother, sister, aunt, uncle, or grandparent);

D. an adult lndivldua| or entity designated by the parent or legal guardian as capable and
willing to care for the minor’s well-being in (i) a declaration signed under penalty of perjury
before an immigration or consular officer or (ii) such other document(s) that establish(es) to
the satisfaction of the |NS, in its discretion, the affiant‘s paternity or guardianship;

E. a licensed program willing to accept legal custody; or

F. an adult individual or entity seeking custody, in the discretion of the |NS, when it appears
that there is no other likely alternative to long term detention and family reunlfication does not
appear to be a reasonable possibility.

15. Before a minor is released from |NS custody pursuant to Paragraph 14 abovel the custodian must
execute an Affidavit of Support (Form l-134) and an agreement to:

A. provide for the minor’s physical. mental, and financial well-belng;

B. ensure the minor’s presence at all future proceedings before the lNS and the immigration

court;
C. notify the |NS of any change of address within Hve (5) days following a move;

D. in the case of custodians other than parents or legal guardians, not transfer custody of the
minor to another party without the prior written permission of the District Director;

E. notify the lNS at.least five days prior to the custodian's departing the United States of such
departure. whether the departure is voluntary or pursuant to a grant of voluntary departure or
order of deportation; and

F. if dependency proceedings involving the minor are initiated. notify the |NS of the initiation of a
such proceedings and the dependency court of any immigration proceedings pending against the
minor.

 

 

bbc - - mims
a HSTFOSOTP-BeeumenHF-l;H-ed-ln-HSD.QD.DZU.ZLJB_EBMQ

CaseS:lB-cu-ilml-NC minimally FEliiddl_iiilMlBB maxim

ln the event of an emergency, a custodian may transfer temporary physical custody of a minor prior to
securing permission from the |NS but shall notify the |NS of the transfer as soon as is practicable
thereafter, but in all cases within 72 hours. For purposes of this Paragraph, examples of an "emergency"
shall include the serious illness of the custodian, destruction of the home, etc. ln all cases where the
custodian in writing seeks written permission for a transfer, the District Director shall promptly respond to

the request

16. The |NS may terminate the custody arrangements and assume legal custody of any minor whose
custodian fails to comply with the agreement required under Paragraph 15. The lNS, however, shall not
terminate the custody arrangements for minor violations of that part of the custodial agreement outlined at
Subparagraph 15.C above.

17. A positive suitability assessment may be required prior to release to any individual or program
pursuant to Paragraph 14. A suitability assessment may include such components as an investigation of
the living conditions in which the minor would be placed and the standard of care he would receivel
verification of identity and employment of the individuals offering support, interviews of members of the
household, and a home visit. Any such assessment should also take into consideration the wishes and
concerns of the minor.

18. Upon taking a minor into custody, the |NS, or the licensed program in which the minor is placed, shall
make and record the prompt and continuous efforts on its part toward family reunification and the release
of the minor pursuant to Paragraph 14 above. Such efforts at family reuniiication shall continue so long as
the minor is in |NS custody.

Vll |NS CUSTODY

19. |n any case in which the |NS does not release a minor pursuant to Paragraph 14, the minor shall
remain in |NS legal custody. Except as provided in Paragraphs 12 or 21, such minor shall be placed
temporarily in a licensed program until such time as release can be effected in accordance with
Paragraph 14 above or until the minor’s immigration proceedings are concluded, whichever occurs
earlier. All minors placed in such a licensed program remain in the legal custody of the |NS and may only
be transferred or released under the authority of the lNS; provided. however, that in the event of an
emergency a licensed program may transfer temporary physical custody of a minor prior to securing
permission frorn the lNS but shall notify the |NS of the transfer as soon as is practicable thereafter, but in
all cases within 8 hours.

20. Within 60 days of final court approval of this Agreement, the |NS shall authorize the United States
Department of Justice Community Relations Service to publish in the Commerce §usines§ Daily and/or

WRMHM

 

CmS:IB-cu-EW'QJl-NC Dammrm]lBZ Flil&ddl_il]l€t$llia Wof%

the Federal Rgister a Program Announcement to solicit proposals for the care of 100 minors in licensed
programs.

21. A minor may be held in or transferred to a suitable State or county juvenile detention facility or a
secure lNS detention facility. or |NS-contracted facility. having separate accommodations for minors
whenever the District Director or Chief Patrol Agent determines that the minor:

A. has been charged with, is chargeable, or has been convicted of a crime, or is the subject of
delinquency proceedings. has been adjudicated delinquent or is chargeable with a delinquent
act; provided. however, that this provision shall not apply to any minor whose offense(s) fall(s)
within either of the following categories:

i. isolated offenses that (1) were not within a pattern or practice of criminal activity
and (2) did not involve violence against a person or the use or carrying of a weapon
(Examp|es: breaking and entering. vandalism, DU|, etc. This list is not exhaustive.);

ii. Petly offenses, which are not considered grounds for stricter means of detention in
any case (Examp|es: shoplifting, joy riding, disturbing the peace, etc. This list is not
exhaustive.);

As used in this paragraph, "chargeable” means that the lNS has probable cause to believe that
the individual has committed a specified offense;

B. has committed. or has made credible threats to commit, a violent or malicious act (whether
directed at himself or others) while in |NS legal custody or while in the presence of an |NS officer;

C. has engaged, while in a licensed program, in conduct that has proven to be unacceptably
dismptive of the normal functioning of the licensed program in which he or she has been placed
and removal is necessary to ensure the welfare of the minor or others, as determined by the staff
of the licensed program (Examples: drug or alcohol abuse. stealing, fightingl intimidation of
others, etc. This list is not exhaustive.);

D. is an escape-risk; or

E. must be held in a secure facility for his or her own safety, such as when the iNS has reason to
believe that a smuggler would abduct or coerce a particular minor to secure payment of
smuggling fees.

 

boise M“ n')/" 9/"Q F_’BHQ "')'| Of 103

 

UEJIBMMLM illuminath HldlelJi/M/llilli mapwa

22. The term "escape-risk" means that there is a serious risk that the minor will attempt to escape from
custody, Factors to consider when determining whether a minor is an escape-risk or not include, but are
not limited to, whether:

A. the minor is currently under a final order of deportation or exclusion;

B. the minor’s immigration history includes: a prior breach of a bond; a failure to appear before
the |NS or the immigration court; evidence that the minor is indebted to organized smugglers for
his transport; or a voluntary departure or a previous removal from the United States pursuant to a
final order of deportation or exclusion;

C. the minor has previously absconded or attempted to abscond from |NS custody,

23. The |NS will not place a minor in a secure facility pursuant to Paragraph 21 if there are less restrictive
alternatives that are available and appropriate in the circumstances. such as transfer to (a) a medium
security facility which would provide intensive staff supervision and counseling services or (b) another
licensed program. All determinations to place a minor in a secure facility will be reviewed and approved
by the regional juvenile coordinator.

24A. A minor in deportation proceedings shall be afforded a bond redetermination hearing before an
immigration judge in every case, unless the minor indicates on the Notice of Custody Deterrnination fornn
that he or she refuses such a hearing.

B. Any minor who disagrees with the lNS's determination to place that minor in a particular type of facilityl
or who asserts that the licensed program in which he or she has been placed does not comply with the
standards set forth in Exhibit 1 attached hereto. may seek judicial review in any United States District
Court with jurisdiction and venue over the matter to challenge that placement determination or to allege
noncompliance with the standards set forth in Exhibit 1. ln such an action, the United States District Court
shall be limited to entering an order solely affecting the individual claims of the minor bringing the action.

C. ln order to permit judicial review of Defendants‘ placement decisions as provided in this Agreement,
Defendants shall provide minors not placed in licensed programs with a notice of the reasons for housing
the minor in a detention or medium security facility. With respect to placement decisions reviewed under
this paragraph, the standard of review for the lNS's exercise of its discretion shall be the abuse of
discretion standard of review. With respect to ali other matters for which this paragraph provides judicial
review. the standard of review shall be de novo review.

 

nmi in Tin nn n?/'i 7/1© Parie §2 QI 103
M

militme mmurrmnsmtlta ll-`rltmll]l.‘ll/M/EB Patp¢lilmff®

D. The |NS shall promptly provide each minor not released with (a) |NS Form l-770; (b) an explanation of
the right of judicial review as set out in Exhlbit 6, and (c) the list of free legal services providers compiled
pursuant to |NS regulation (unless previously given to the minor).

E. Exhausting the procedures established in Paragraph 37 of this Agreement shall not be a precondition
to the bringing of an action under this paragraph in any United District Court. Pn'or to initiating any such
action, however, the minor and/or the minors' attorney shall confer telephonicaily or in person with the
United States Attomeys office in the judicial district where the action is to be tiled, in an effort to informally
resolve the minor’s complaints without the need of federal court intervention

Vll| TRANSPGRTAT|ON OF MINORS

25. Unaccompanied minors arrested or taken into custody by the |NS should not be transported by the
lNS in vehicles with detained adults except

A. when being transported from the place of arrest or apprehension to an |NS office, or
B. where separate transportation would be otherwise impractical

When transported together pursuant to Clause (B) minors shall be separated from adults. The |NS shall
take necessary precautions for the protection of the weil-being of such minors when transported with
adults.

26. The lNS shall assist without undue delay in making transportation arrangements to the |NS office
nearest the location of the person or facility to whom a minor is to be released pursuant to Paragraph 14.
The lNS may, in its discretion. provide transportation to minors.

lX TRANSFER OF MlNORS

27. Whenever a minor is transferred from one placement to another, the minor shall be transferred with all
of his or her possessions and legal papers; provided, however, that lf the mlnor's possessions exceed the
amount permitted normally by the carrier in use, the possessions wlll be shipped to the minor in a timely
manner. No minor who is represented by counsel shall be transferred without advance notice to such
counsel, except in unusual and compelling circumstances such as where the safety of the minor or others
is threatened or the minor has been determined to be an escape~risk, or where counsel has waived such
notice, in which cases notice shall be provided to counsel within 24 hours following transfer.

X MON|TOR|NG AND REFORTS

28A. An lNS Juvenile Coordinator in the Office of the Assistant Commissioner for Detention and
Deportation shall monitor compliance with the terms of this Agreement and shall maintain an up-to-date

 

bdbe norma qunm 09/12/19 Pa e 53 Of 103

 

dimmme millinmiit]l-& ll-`llhlll]l]l/£DQ'/.HB Pat_igell£iiill‘®

record of all minors who are placed in proceedings and remain in |NS custody for longer than 72 hours.
Statisticai information on such minors shall be collected weekly from ali |NS district offices and Border
Patrol stations. Statisticai information will include at least the following: (1) biographical information such
as each minor’s name. date of birth, and country of birth, (2) date placed in |NS custody, (3) each date
placed, removed or released, (4) to whom and where placed, transferred. removed or released. (5)
immigration status, and (6) hearing dates. The lNS, through the Juvenile Cocrdinator. shall also collect
information regarding the reasons for every placement of a minor in a detention facility or medium
security facility.

B. Should Plaintiffs' counsel have reasonable cause to believe that a minor in |NS legal custody should
have been released pursuant to Paragraph 14. Plainiiffs' counsel may contact the Juvenile Cocrdinator to
request that the Ccordinator investigate the case and inform Plaintifis' counsel of the reasons why the
minor has not been released.

29. On a sami-annual basis, until two years after the court detennines. pursuant to Paragraph 31, that the
|NS has achieved substantial compliance with the terms of this Agreement, the |NS shall provide to
Plainiiffs' counsel the information collected pursuant to Paragraph 28. as permitted by law, and each |NS
policy or instnrction issued to lNS employees regarding the implementation of this Agreement. ln addition,
Plainiiffs' counsel shall have the opportunity to submit questions. on a semi-annual basis, to the Juvenile
Cocrdinator in the Office of the Assistant Commissioner for Detenticn and Deportation with regard to the
implementation of this Agreement and the information provided to Plainiiffs' counsel during the preceding
six-month period pursuant to Paragraph 28. Plainiiffs' counsel shall present such questions either orally cr
in writing, at the option of the Juvenile Cocrdinator. The Juvenile Cocrdinator shall furnish responses,
either orally or in writing at the option of Plaintlffs' counsei, within 30 days of receipt.

30. On an annual basis, commencing one year after final court approval of this Agreement, the lNS
Juvenile Coordinator shall review. assess. and report to the court regarding compliance with the terms of
this Agreement. The Coordinator shall file these reports with the court and provide copies to the parties,
including the final report referenced in Paragraph 35, so that they can submit comments on the report to
the court. |n each report, the Cocrdinator shall state to the court whether or not the lNS is in substantial
compliance with the terms of this Agreement, and, if the lNS is not in substantial compliance, explain the
reasons for the lack of compliance, The Cocrdinator shall continue to report on an annual basis until three
years alter the court determines that the lNS has achieved substantial compliance with the terms cf this
Agreement.

31. One year after the court's approval of this Agreement. the Defendants may ask the court to determine
whether the |NS has achieved substantial compliance with the terms of this Agreement.

 

 

Case ris-t,v-oou:?_Bocmm-en-t-l-iiiled in "'VQD on 09/12/19 Page 54 of 103

m‘£:llllli-cw-Mil-Nlc immunean iiile il’m¢l£¢m‘f®

Xl ATTCRNEY-CLlENT VlSlTS

32. A. Plaintiffs' counsel are entitled to attorney-client visits with class members even though they may
not have the names of class members who are housed at a particular location. A|l visits shall occur in
accordance with generally applicable policies and procedures relating to attorney-client visits at the facility
in question. Upon Plaintiffs' counsel's arrival at a facility for attorney-client visits. the facility staff shall
provide Plaintiffs' counsel with a list of names and alien registration numbers for the minors housed at that
facility. in all instances, in order to memorialize any visit to a minor by Plaintiffs' counsell Plaintiffs'
counsel must file a notice of appearance with the lNS prior to any attorney-client meeting. Plaintiffs'
counsel may limit any such notice of appearance to representation of the minor in connection with this
Agreement. Plaintiffs' counsel must submit a copy of the notice of appearance by hand or by mail to the
local |NS juvenile coordinator and a copy by hand to the staff of the facility.

B. Every six months, Plaintiffs' counsel shall provide the |NS with a list of those attorneys who may make
such attorney-client visits. as Plaintiffs' counse|, to minors during the following six month pericd. Attomey-
client visits may also be conducted by any staff attorney employed by the Center for Human Rights &
Constitutional Law in Los Angeles, Califomia or the National Center for Youth Law in San Francisco,
Califomia, provided that such attorney presents credentials establishing his or her employment prior to
any visii.

C. Agreements for the placement of minor in non-lNS facilities shall permit attorney-client visits, including
by class counsel in this case.

D. Nothing in Paragraph 32 shall affect a minor’s right to refuse to meet with Plaintiffs' counsei. Further,
the minors parent or legal guardian may deny Plaintiffs' counsel permission to meet with the minor.

X|| FACIL|TY VlSlTS

33. in addition to the attorney-client visits permitted pursuant to Paragraph 32, Plaintiffs' counsel may
request access to any licensed program's facility in which a minor has been placed pursuant to Paragraph
19 or to any medium security facility or detention facility in which a minor has been placed pursuant to
Paragraphs 21 or 23. Plaintiffs' counsel shall submit a request to visit a facility under this paragraph to the
lNS district juvenile coordinator who will provide reasonable assistance to Plaintiffs' counsel by conveying
the request to the facility's staff and coordinating the visil. The rules and procedures to be followed in
connection with any visit approved by a facility under this paragraph are set forth in Exhibit 4 attached.
except as may be otherwise agreed by Plaintiffs' counsel and the facility's staff. in all visits to any facility
pursuant to this Agreement, Plaintiffs' counsel and their associated experts shall treat minors and staff
with courtesy and dignity and shall not disrupt the normal functioning of the facility.

Xlll TRA|N|NG

 

M 55 Ol° 103

WMWMM llltim'.mrrmmrrlt]l& lFilltsrllIL‘ll/M/ll$ Pmll$rolfm

34. Within 120 days of final court approval of this Agreement. the |NS shall provide appropriate guidance
and training for designated |NS employees regarding the terms of this Agreement. The |NS shall develop
written and/or audio or video materials for such training. Copies of such written and/or audio or video
training materials shall be made available to Plaintiffs' counsel when such training materials are sent to
the Held. or to the extent practicable, prior to that time.

XlV DlSMISSAL

35. After the court has determined that the |NS is in substantial compliance with this Agreement and the
Coordinator has filed a final report, the court, without further notice, shall dismiss this action, Until such
dismissal, the court shall retain jurisdiction over this action,

XV RESERVATION OF RlGHTS

36. Nothing in this agreement shall limit the rights, if any, of individual class members to preserve issues
for judicial review in the appeal of an individual ease or for class members to exercise any independent
rights they may othenivise have.

XV| NOT|CE AND DlSPUTE RESOLUT|ON

37. This paragraph provides for the enforcement, in this District Court, of the provisions of this Agreement
except for claims brought under Paragraph 24. The parties shall meet telephonicaiiy or in person to
discuss a complete or partial repudiation of this Agreement or any alleged non-compliance with the terms
of the Agreement, prior to bringing any individual or class action to enforce this Agreement. Notice of a
claim that defendants have violated the terms of this Agreement shall be served on plaintiffs addressed
to:

CENTER FOR HUMAN RlGHTS & CONST|TUT|ONAL LAW
Carios Hoiguin

Peter A. Schey

256 South Occidental Boulevard

Los Angeles, CA 90057

NAT|ONAL CENTER FOR YOUTH LAW
Alice Bussiere

James Morales

114 Sansome Street, Suite 905

San Francisco, CA 94104

and on Defendants addressed to:

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 56 of 103
film!ir:imwillmm-lfiic mammmmrritila li-illadliiJl/Ml.im mm§cif®

Michael Jchnson

Assistant United States Attomey
300 N. Los Angeles St.. Rm. 7516
Los Angeles, CA 90012

Allen Hausman

Office of immigration Litigation
Civil Division

U.S. Department of Justice

P.O. Box 878, Ben Frankiin Station
Washlngton. DC 20044

XVII PUBL|C|TY

38. Plaintiffs and Defendants shall hold a joint press conference to announce this Agreement. The lNS
shall send copies of this Agreement to social service and voluntary agencies agreed upon by the parties,
as set forth in Exhibit 5 altached. The parties shall pursue such other public dissemination of information
regarding this Agreement as the parties shall agree.

XVlll ATTORNEYS FEES AND COSTS

39. Within 60 days of final court approval of this Agreement, Defendants shall pay to Plaintiffs the total
sum of $ . in full settlement of all attomeys' fees and costs in this case.

XlX TERM|NAT|ON

40. All terms of this Agreement shall terminate the earlier of five years from the date of final court
approval of this Agreement or three years after the court determines that the |NS is in substantial
compliance with the Agreement, except the following: the |NS shall continue to house the general
population of minors in lNS custody in facilities that are state-licensed for the care of dependent minors.

XX REPRESENTAT|ONS AND WARRANTY

41. Counsel for the respective parties, on behalf of themselves and their clients, represent that they know
of nothing in this Agreement that exceeds the legal authority of the parties or is in violation of any law.
Defendants‘ counsel represent and warrant that they are fully authorized and empowered to enter into this
Agreement on behalf of the Attomey Generai. the United States Department of Justice, and the
immigration and Naturalization Service, and acknowledge that Flaintiffs enter into this Agreement in
reliance on such representation Plaintiffs' counsel represent and warrant that they are fully authorized
and empowered to enter into this Agreement on behalf of the Plaintiffs, and acknowledge that Defendants
enter into this Agreement in reliance on such representation The undersignedl by their signatures on

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 57 of 103
m&:ll$<cir/-Mm-ltlii: illinmmrnmntt]l& ii-ilmll]i:li!/.DG/ii$ Rm¢l$oii.

behalf of the Plaintiffs and Defendants. warrant that upon execution of this Agreement in their
representative capacities, their principals, agents, and successors of such principals and agents shall be
fully and unequivocally bound hereunder to the full extent authorized by law.

EXH|B|T 1
Minimum Standards for Licensed Programs

A. Licensed programs shall comply with all applicable state child welfare laws and regulations and ali
state and local building, fire. health and safety codes and shall provide or arrange for the following

services for each minor in its care:

1. Proper physical care and maintenance, including suitable living accommodations, food,
appropriate clothing. and personal grooming items.

2. Appropriate routine medical and dental care, family planning services, and emergency health
care services. including a complete medical examination (inc|uding screening for infectious
disease) within 48 hours of admission, excluding weekends and holidays, unless the minor was
recently examined at another facility; appropriate immunizations in accordance with the U.S.
Public Health Service (PHS). Center for Disease Control; administration of prescribed medication
and special diets; appropriate mental health interventions when necessary.

3. An individualized needs assessment which shall include: (a) various initial intake forms; (b)
essential data relating to the identification and history cf the minor and family; (c) identification of
the minors‘ special needs including any specinc problem(s) which appear to require immediate
intervention; (d) an educational assessment and plan; (e) an assessment of family relationships
and interaction with adults, peers and authority tigures; (f) a statement of religious preference and
practice; (g) an assessment of the minor’s personal goa|s, strengths and weaknesses; and (h)
identifying information regarding immediate family members. other relatives. godparents or
friends who may be residing in the United States and may be able to assist in family reuniiication.

4. Educationai services appropriate to the minor’s level of development. and communication skills
in a structured classroom setting. Monday through Friday. which concentrates primarily on the
development of basic academic competencies and secondarily on English Language Training
(ELT). The educational program shall include instruction and educational and other reading
materials in such languages as needed. Basic academic areas should include Science, Social
Studies. Math, Reading, Writing and Physicai Educetion. The program shall provide minors with

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 58 of 103
m&:iiB-<ov/-MMM lDtmtl'.ummtentt]t-I lFi|lmll;ille/£DG’/li£ii ll"m¢l$mli.

appropriate reading materials in languages other than English for use during the minors leisure

time.

5. Activities according to a recreation and leisure time plan which shall include daily outdoor
activity, weather permitting, at least one hour per day of large muscle activity and one hour per
day of structured leisure time activities (this should not include time spent watching televisicn).
Activities should be increased to a total of three hours on days when school is not in session.

6. At least one (1) individual counseling session per week conducted by trained social work staff
with the specinc objectives of reviewing the minor’s progress. establishing new short term
objectives. and addressing both the developmental and crisis-related needs of each minor.

7. Group counseling sessions at least twice a week. This is usually an informal process and takes
place with all the minors present lt is a time when new minors are given the opportunity to get
acquainted with the staff. other children, and the rules of the program. lt is an open tamm where
everyone gets a chance to speak. Daily program management is discussed and decisions are
made about recreational activities. etc. lt is a time for staff and minors to discuss whatever is on
their minds and to resolve problems.

8. Acculturation and adaptation services which include information regarding the development of
social and inter-personal skills which contribute to those abilities necessary to live independently

and responsibiy.

9. Upon admission, a comprehensive orientation regarding program intent, services, rules (written
and verbal), expectations and the availability of legal assistance

10. Whenever pcssible, access to religious services of the minor‘s choice.

11. Visitaticn and contact with family members (regardless of their immigration status) which is
structured to encourage such visitation. The staff shall respect the mlnor's privacy while
reasonably preventing the unauthorized release of the minor.

12. A reasonable right to privacy, which shall include the right to: (a) wear his or her own clothesl
when availabls; (b) retain a private space in the residential facility. group or foster home for the
storage of personal belongings; (c) talk privately on the phone, as permitted by the house miss
and regulations; (d) visit privately with guests, as permitted by the house miss and regulations;
and (e) receive and send uncensored mail unless there is a reasonable belief that the mail
contains contraband.

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 59 of 103
m&MMM-ltll€ mommntm& lFillmll]l.'ll//DU/.ll$ film¢l'BmtiGB

13. Family reunification services designed to identify relatives in the United States as weil as in
foreign countries and assistance in obtaining legal guardianship when necessary for the release

of the minor.

14. Legal services information regarding the availability of free legal assistance, the right to be
represented by counsel at no expense to the govemment, the right to a deportation or exclusion
hearing before an immigration judge. the right to apply for political asylum or to request voluntary
departure in lieu of deportation.

B. Service delivery is to be accomplished in a manner which is sensitive to the agel culture, native
language and the complex needs of each minor.

C. Program miss and discipline standards shall be formulated with consideration for the range of ages
and maturity in the program and shall be cultural|y sensitive to the needs of alien minors. Minors shall not
be subjected to corporal punishment. humiliation, mental abuse. or punitive interference with the daily
functions of living. such as eating or sieeping. Any sanctions employed shall not: (1) adversely affect
either a mlnor's health. or physiwl or psychological well-being; or (2) deny minors regular meals,
sufficient sleep, exercise, medical care, correspondence privileges, or legal assistance

D. A comprehensive and realich individual plan for the care of each minor must be developed in
accordance with the minor’s needs as determined by the individualized need assessment individual
plans shall be implemented and closely coordinated through an operative case management system.

E. Programs shall develop, maintain and safeguard individual client case records. Agencies and
organizations are required to develop a system of accountability which preserves the confidentiality of
client information and protects the records from unauthorized use or disclosure.

F. Programs shall maintain adequate records and make regular reports as required by the lNS that permit
the |NS to monitor and enforce this order and other requirements and standards as the |NS may
determine are in the best interests of the minors.

Exhibit 2
instructions to Service Ofiicers re:
Processing. Treatment, and Placement of Minors
These instructions are to advise Service officers of |NS policy regarding the way in which minors in |NS
custody are processed. housed and released. These instructions are applicable nationwide and

supersede ali prior inconsistent instmctions regarding minors.

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 60 of 103
m&:iiB-N-MMM momrniantt.’o;£ HM]JJIMIMB mwmlf®

(a) Minors. A minor is a person under the age of eighteen years. However. individuals who have been
"emancipated" by a state court or convicted and incarcerated for a criminal offense as an adult are not
considered minors. Such individuals must be treated as adults for all purposes. including confinement and

release on bond.

Simi|arly, if a reasonable person would conclude that an individual is an adult despite his claims to be a
minor. the |NS shall treat such person as an adult for all purposes, including confinement and release on
bond or recognizance. The lNS may require such an individual to submit to a medical or dental
examination conducted by a medical professional or tc submit to other appropriate procedures to verify
his or her age. if the |NS subsequently determines that such an individual is a minor. he or she will be
treated as a minor for all purposes

(b) General policy. The lNS treates and shall continued to treat minors with dignity, respect and special
concern for their particular vulnerability. |NS policy is to place each detained minor in the least restrictive
setting appropriate to the minor’s age and special needs. provided that such setting is consistent with the
need to ensure the minor’s timely appearance and to protect the mlnor's well-being and that of cthers.
lNS ofiicers are not required to release a minor to any person or agency whom they have reason to
believe may harm or neglect the minor or fail to present him or her before the lNS or the immigration
courts when requested to do so.

(c) Processing. The lNS will expeditiously process minors and will provide them a Forrn l-770 notice of
rights. including the right to a bond redetermination hearing. if applicable

Following arrestl the |NS will hold minors in a facility that is safe and sanitary and that is consistent with
the lNS's concern for the particular vulnerability of minors. Such facilities will have access to toilets and
sinks, drinking water and food as appropriate, medin assistance if the minor is in need of emergency
services. adequate temperature control and ventilation, adequate supervision to protect minors from
others. and contact with family members who were arrested with the minor. The |NS will separate
unaccompanied minors from unrelated adults whenever possible. Where such segregation is not
immediately possible, an unaccompanied minor will not be detained with an unrelated adult for more than
24 hours.

if the minor cannot be immediately released, and no licensed program (described below) is available to
care for him, he should be placed in an |NS or lNS-contract facility that has separate accommodations for
minors, or in a State or county juvenile detention facility that separates minors in lNS custody from
delinquent offenders. The |NS will make every effort to ensure the safety and well-being of juveniles
placed in these facilities.

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 61 of 103
ammme mamm:ll& H-illedl]llllM/.llllll mimsde

(d) Release. The |NS will release minors from its custody without unnecessary delay, unless detention of
a juvenile is required to secure her timely appearance or to ensure the minor's safety or that of others.

Minors shall be released in the following order of preference, to:
(i) a parent;
(ii) a legal guardian;
(iii) an adult relative (brother. sisterl aunt, uncle, or grandparent);

(iv) an adult individual or entity designated by the parent or legal guardian as capable and
willing to care for the minor's well-being in (i) a declaration signed under penalty of perjury
before an immigration or consular officer, or (ii) such other documentation that establishes to
the satisfaction of the lNS, in its discretion, that the individual designating the individual or
entity as the minor’s custodian is in fact the minor's parent or guardian;

(v) a state-licensed juvenile shelter, group home, or foster home willing to accept legal
oustody; or

(vi) an adult individual or entity seeking custody, in the discretion of the |NS. when it appears
that there is no other likely alternative to long term detention and family reunification does not
appear to be a reasonable possibility.

(e) Certificatlon of custodian. Before a minor is released. the custodian must execute an Aflidavit of
Support (Forrn l-134) and an agreement to:

(i) provide for the minor's physica|, mental, and financial well-belng;

(il) ensure the minor's presence at all future proceedings before the lNS and the immigration

court;
(iii) notify the lNS of any change of address within five (5) days following a move;

(iv) if the custodian is not a parent or legal guardian, not transfer custody of the minor to
another party without the prior written permission of the District Director. except in the event
of an emergency;

(v) notify the |NS at least five days prior to the custodian's departing the United States of such
departure, whether the departure is voluntary or pursuant to a grant of voluntary departure or
order of deportation; and

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 62 of 103
m&:il&<w-tll!r'rim-llt|lc lmmnum'ntarrtt]t-& ll:rlmll JL‘ll/£DWLB mmcifw

(vi) if dependency proceedings involving the minor are initiated, notify the |NS of the initiation
of a such proceedings and the dependency court of any deportation proceedings pending
against the minor.

ln an emergency, a custodian may transfer temporary physical custody cfa minor prior to securing
permission from the lNS. but must notify the |NS of the transfer as soon as is practicable, and in all cases
within 72 hours. Examples of an "emergency" include the serious illness of the custodian, destruction of
the homel etc. ln all cases where the custodian seeks written permission for a transfer, the District

Director shall promptly respond to the request

The lNS may terminate the custody arrangements and assume legal custody of any minor whose
custodian fails to comply with the agreement Howeverl custody arrangements will not be terminated for
minor violations of the custodian's obligation to notify the |NS of any change of address within live days
following a move.

(f) Suitability assessment. An |NS officer may require a positive suitability assessment prior to releasing
a minor to any individual or program. A suitability assessment may include an investigation of the living
conditions in which the minor is to be placed and the standard of care he would receive. verification of
identity and employment of the individuals offering support, lnterviews of members of the household, and
a home visit. The assessment will also take into consideration the wishes and concerns of the minor.

(g) Family reunification. Upon taking a minor into custody, the lNS, or the licensed program in which the
minor is placed, will promptly attempt to reunite the minor with his or her family to permit the release of
the minor under Paragraph (d) above, Such efforts at family reunification will continue so long as the
minor is in lNS or licensed program custody and will be recorded by the |NS or the licensed program in
which the minor is placed,

(h) Placement in licensed programs. A ”licensed program" is any program, agency or organization
licensed by an appropriate state agency to provide residential group, or foster care services for
dependent children, including a program operating group homes, foster homes or facilities for special
needs minors. Exhibit 1 of the Flores v. Reno Settlement Agreement describes the standards required of
licensed programs Juveniles who remain in lNS custody must be placed in a licensed program within
three days if the minor was apprehended in an |NS district in which a licensed program is located and has
space available, or within five days in all other cases, except when:

(i) the minor is an escape risk or delinquent, as defined in Paragraph (|) below;

(ii) a court decree cr court-approved settlement requires otherwise;

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 63 of 103
UEMMWMM mmurnmanttll& ll=iiladl]ljllM/ll$ ma£mlf.

(iii) an emergency or influx of minors into the United States prevents compliance, in which
case all minors should be placed in licensed programs as expeditiously as possible; or

(iv) where the minor must be transported from remote areas for processing or speaks an
unusual language such that a special interpreter is required to process the minor. in which
case the minor must be placed in a licensed program within five business days.

(i) Secure and supervised detention. A minor may be held in or transferred to a State or county juvenile
detention facility or in a secure |NS facility or lNS-contracted facility having separate accommodations for
minors, whenever the District Director or Chief Patrol Agent determines that the minor -

(i) has been charged with, is chargeable, or has been convicted of a crime, or is the subject
of delinquency proceedings. has been adjudicated delinquent, or is chargeable with a

delinquent act, unless the minor's offense is

(a) an isolated offense not within a pattern of criminal activa which did not involve
violence against a person or the use or carrying of a weapon (Examp|es: breaking
and entering, vandalism. DU|, etc. ); or

(b) a petty offense, which is not considered grounds for stricter means of detention in
any case (Examp|es: shoplifting, joy riding, disturbing the peace, etc.);

(ii) has committed. or has made credible threats to commit, a violent or malicious act
(whether directed at himself or others) while in lNS legal custody or while in the presence of

an |NS ofticer“,

(iii) has engaged, while in a licensed program, in conduct that has proven to be unacceptably
disn.rptive of the normal functioning of the licensed program in which he or she has been
placed and removal is necessary to ensure the welfare of the minor or others, as determined
by the staff of the licensed program (Examp|es: drug or alcohol abuse. stealing, fighting,
intimidation of others. etc.);

(iv) is an escape-risk; or

(v) must be held in a secure facility for his or her own safety, such as when the lNS has
reason to believe that a smuggler would abduct or coerce a particular minor to secure

payment of smuggling fees.

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 64 of 103
UEMMMMM munmtm& ll-'rldlll.‘ll]l/LDUM WDQBGB

"Chargeable" means that the |NS has probable cause to believe that the individual has committed a

specified offense.

The term "esmpa-risk" means that there is a serious risk that the minor will attempt to escape from
custody. Factors to consider when determining whether a minor is an escape-risk or not include. but are

not limited to, whether.
(a) the minor is currently under a final order of deportation or exclusion;

(b) the minor's immigration history includes: a prior breach of a bond; a failure to appear
before the |NS or the immigration court; evidence that the minor is indebted to organized
smugglers for his transport; or a voluntary departure or a previous removal from the United
States pursuant to a final order of deportation or exclusion;

(c) the minor has previously absconded or attempted to abscond from lNS custody.

The lNS will not place a minor in a State or county juvenile detention facility, secure |NS detention facility,
or secure lNS-contracted facility if less restrictive alternatives are available and appropriate in the
circumstances such as transfer to a medium security facility that provides intensive staff supervision end
counseling services or transfer to another licensed program. All determinations to place a minor in a
secure facility must be reviewed and approved by the regional Juvenile Cocrdinator.

(j) Notice of right to bond redetermination and judicial review of placement. A minor in deportation
proceedings shall be afforded a bond redetermination hearing before an immigration judge in every case
in which he either affirrnetively requests, or fails to request or refuse. such a hearing on the Notice of
Custody Deterrnination. A juvenile who is not released or placed in a licensed placement shall be
provided (1) a written explanation of the right of judicial review in the form attached, and (2) the list of free
legal services providers compiled pursuant to 8 C.F.R. § 292a.

(k) Transportation and transfer, Unaccompanied minors should not be transported in vehicles with
detained adults except when being transported from the place of arrest or apprehension to an |NS office
or where separate transportation would be otherwise lmpractical, ln which case minors shall be separated
from adults. |NS officers shall take all necessary precautions for the protection of minors during
transportation with adults.

When a minor is to be released, the lNS wH| assist him or her in making transportation arrangements to
the lNS offrce nearest the location of the person or faculty to whom a minor is to be released. The Service
may, in its discretionl provide transportation to such minors.

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 65 of 103
me'umw-MMM illuminatinan llilledl$il.lll/DG/ll$ mwmti®

Whenever a minor is transferred from one placement to another, she shall be transferred with all of her
possessions and legal papers; provided, however, that lf the minor's possessions exceed the amount
permitted normally by the carrier in use. the possessions must be shipped to the minor in a timely
manner. No minor who is represented by counsel should be transferred without advance notice to
counsel. except in unusual and compelling circumstances such as where the safety of the minor or others
is threatened or the minor has been determined to be an escape-risk. or where counsel has waived
notice, in which cases notice must be provided to counsel within 24 hours following transfer,

(i) Periodic reporting. All lNS district offices and Border Patrol stations must report to the Juvenile
Coordinator statistical information on minors placed in proceedings who remain in lNS custody for longer
than 72 hours. information will include: (a) biographical lnformation, including the minor's name. date of
birth, and country of birthl (b) date placed in lNS custody, (c) each date placed, removed or released. (d)
to whom and where placed, transferred, removed or released, (e) immigration status, and (f) hearing
dates. The Juvenile Coordinator must also be informed of the reasons for placing a minor in a medium

security facility or detention facility as described in paragraph (i).-

(m) Attomey-client visits by Plaintiffs' counsel. The |NS will permit lawyers for the Reno v. Flores
plaintiff class to visit minors even though they may not have the names of minors who are housed at a
particular location. A list cf Plaintiffs' counsel entitled to make attorney-client visits with minors is available
from the district JuvenHe Cocrdinator. Attomey-client visits may also be conducted by any staff attorney
employed by the Center for Human Rights & Constitutional Law of Los Angeles, Califomia, or the
National Center for Youth Law of San Francisco. Califomia, provided that such attorney presents
credentials establishing his or her employment prior to any visit

Visils must occur in accordance with generally applicable policies and procedures relating to attomey-
client visits at the facility in question. Upon Plaintiffs' counsel’s arrival at a facility for attorney-client visits,
the facility staff must provide Plaintiffs' counsel with a list of names and allen registration numbers for the
minors housed at that facRity. ln all instances, in order to memorialize any visit to a minor by Plaintiffs'
counsel. Plaintiffs' counsel must file a notice of appearance with the |NS prior to any attomey-c|ient
meeting. Plaintiffs' counsel may limit the notice of appearance to representation of the minor in
connection with his placement or treatment during lNS custody. Plaintiffs' counsel must submit a copy of
the notice of appearance by hand or by mail to the local lNS juvenile coordinator and a copy by hand to
the staff of the facility.

A minor may refuse to meet with Plaintiffs' counsel. Further, the minor’s parent or legal guardian may
deny Plaintiffs' counsel permission to meet with the minor.

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 66 of 103
m&:llB-<or/-MM-lilit! ll!mmunmrrttJt-& ll-'tlhrliii_‘il//DUIL!B m&§mff&§l

(n) Visits to licensed facilities. ln addition to the attorney-client visits, Plaintiffs' counsel may request
access to a licensed program's facility (described in paragraph (h)) or to a medium-security facility or
detention facility (described in paragraph (i)) in which a minor has been placed, The district juvenile
coordinator will convey the request to the facility's staff and coordinate the visit The niles and procedures
to be followed in connection with such visits are set out in Exhibit 4 of the Flores v. Reno Settlement
Agreement, unless Plaintiffs' counsel and the facility's staff agree otherwise. in all visits to any facility.
Plaintiffs' counsel and their associated experts must treat minors and staff with courtesy and dignity and
must not disrupt the normal functioning of the facility.

EXHlBl'l` 3

Contingency Flan
in the event of an emergency or influx that prevents the prompt placement of minors in licensed programs
with which the Community Relations Service has contracted. lNS policy is to make all reasonable efforts
to place minors in licensed programs licensed by an appropriate state agency as expeditiously as
possible. An emergency is an act or eventl such as a natural disaster (e.g. earthquake, fire, hurricane),
facility lire, civil disturbance, or medical emergency (e.g. a chicken pox epidemic among a group of
minors) that prevents the prompt placement of minors in licensed facilities. An influx is defined as any
situation in which there are more than 130 minors in the custody of the |NS who are eligible for placement
in licensed programs

1. The Juvenile Coordinator will establish and maintain an Emergency Placement List of at least 80 beds
at programs licensed by an appropriate state agency that are potentially available to accept emergency
placements. These 80 placements would supplement the 130 placements that |NS normally has
available, and whenever possible, would meet all standards applicable to juvenile placements the |NS
normally uses. The Juvenile Coordinator may consult with child welfare specialists group home
operators, and others in developing the |ist. The Emergency Placement List will include the facility name;
the number of beds at the facility; the name and telephone number of contact persons; the name and
telephone number of contact persons for nights, holidays, and weekends if different; any restrictions on
minors accepted (e.g. age); and any special services that are available.

2. The Juvenile Coordinator will maintain a list of minors affected by the emergency or influx, including (1)
the minors name, (2) date and country of birth, and (3) date placed in |NS custody.

3. Within one business day of the emergency or influx the Juvenile Coordinator, or his or her designee will
contact the programs on the Emergency Placement List to determine available placements. As soon as
available placements are identilied, the Juvenile Coordinator will advise appropriate lNS staff of their

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 67 of 103
wfdlme lDtmdmrmmttJl.&R H:llksdlIJll/DUM mimwa

availability. To the extent practicable, the |NS will attempt to locate emergency placements in geographic
areas where culturally and llnguistically appropriate community services are available,

4. ln the event that the number of minors needing emergency placement exceeds the available
appropriate placements on the Emergency Placement List, the Juvenile Coordinator will work with the
Community Relations Service to locate additional placements through licensed programs, county social

services departments, and foster family agencies.

5. Each yearl the lNS will reevaluate the number of regular placements needed for detained minors to
determine whether the number of regular placements should be adjusted to accommodate an increased
or decreased number of minors eligible for placement in licensed programs. However. any decision to
increase the number of placements available shall be subject to the availability of lNS resources The
Juvenile Coordinator shall promptly provide Plaintiffs' counsel with any reevaluation made by |NS
pursuant to this paragraph

6. The Juvenile Coordinator shall provide to Plaintiffs' counsel copies of the Emergency Placement List
within six months after the court's final approval of the Settlement Agreement.

EXH|BlT 4
Agreement Concerning Faclllty Visits Under Paragraph 33
The purpose of facility visits under paragraph 33 is to interview class members and staff and to observe
conditions at the facility. Visits under paragraph 33 shall be conducted in accordance with the generally
applicable policies and procedures of the facility to the extent that those policies and procedures are
consistent with this Exhibit.

Visits authorized under paragraph 33 shall be scheduled no less than seven (7) business days in
advance The names, positions. credentiais. and professional association (e.g.. Center for Human Rights
and Constitutional Law) of the visitors will be provided at that tlme.

All visits with class members shall take place during normal business hours.

No video recording equipment or cameras of any type shall be pennitted. Audio recording equipment
shall be limited to hand-held tape recorders.

The number of visitors will not exceed six (6) or, in the case of a family foster homel four (4), including
interpreters, in any instance. Up to two (2) of the visitors may be non-attorney experts in juvenile justice
and/or child welfare.

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 68 of 103
m&:litlli-<ov-Mm-M! ll}vunumnuarrltit"£ ll-“illmllil.ll//DB'/il$ Page&€df-

No visit will extend beyond three (3) hours per day in length. Visits shall minimize disruption to the routine

that minors and staff follow.

Exhibit 5
List of Organizations to Receive information re: Settlement Agreement

Eric Cohen, lmmig. Legal Resource Center, 1663 Mlssion St. Suite 602, San Francisco. CA 94103
Cecilia Munoz, Nat'i Council Of La Raza, 810 1st St. NE Suite 300. Washlngton. D.C. 20002

Susan Alva. |mmig. & Citiz. Proj Dlrector, Coa|ltion For Humane lmmig Rights of LA, 1521 Wiishire Bivd.l
Los Angeles, CA 90017

Angela Comeli, Aibuquerque Border Cities Proj., Box 35895. Albuquerque. NM 87176-5895

Beth Persky, Executive Director. Centro De Asuntos Migratorios, 1446 Front Street. Suite 305, San
Diego, CA 92101

Dan, Kesselbrenner, , National Lawyers Guild, National immigration Project, 14 Beacon St.,#503, Boston,
MA 02108

Lynn Marcus , SWRRP, 64 E. Broadway, Tucson, AZ 85701-1720

Maria Jimenez, . American Friends Service Cmte., lLEMPl 3522 Polk Street, Houston. TX 77003-4844
Wendy Young. , U.S. Cath. Conf., 3211 4th St. NE, , Washington, DC, 20017-1194

Miriam Hayward , international institute Of The East Bay. 297 Lee Street , Oakland, CA 94610

Emi|y Goldfarb. , Coaiition For immigrant & Refugee Rights, 995 Market Street, Suite 1108 , San
Francisco. CA 94103

Jose De l.a Paz, Director. Califomia immigrant Workers Association. 515 S. Shatto Place . Los Angeles,
CA, 90020

Annie Wilson, L|RS, 390 Park Avenue South. First Asylum Concems. New York, NY 10016

Stewart Kwoh, Asian Paciflc American Legal Center. 1010 S. Flower St., Suite 302, Los Angeles, CA
90015

Warren Leiden. Executive Director, AlLA, 1400 Eye St. N.W.l Ste. 1200, Washington, DC, 20005

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 69 of 103
Cm£'uilliB-QVWMM lDtmr:mrrmmrritJL-& ll-“llwliii.ll/DS'/il$ WHBQFEB

Frank Sharry, Nat'l |mmig Ref & Citiz Forum, 220 l Street N.E., Ste. 220, Washington, D.C. 20002

Reynaldo Guerrero, Executive Director, Center For immigrant's Rights. 48 St. Marks Place . New York,
NY 10003

Charles Wheeler, National immigration Law Center, 1102 S. Crenshaw Blvd., Suite 101 , Los Angeles,
CA 90019

Deborah A. Sanders, Asylum & Ref. Rts Law Project, Washington Lawyers Comm., 1300 191h Street,
N.W., Suite 500 , Washington, D.C. 20036

Stanley Mark. Asian American Legal Def.& Ed.Fund, 99 Hudson St. 12th F|oor, New York, NY 10013

Sid Mohn. Executive Director, Travelers & lmmigrants Aid. 327 S. LaSalie Street. Suite 1500, Chicago, |L,
60604 ’

Bruce Goldstein, Attomet At Law, Farmworker Justice Fund, lnc.. 2001 S Street. N.W., Suite 210,
Washlngton. DC 20009

Ninfa Krueger, Director, BARCA. 1701 N. 8th Street. Suite B-28. McAiien, TX 78501
John Goldstein. , Proyecto San Pablo, PO Box 4596,, Yuma, AZ 85364
Valerie Hink, Attomey At Law, Tucson Ecumenical Legal Assistance. P.O. Box 3007 , Tucson, AZ 85702

Pamela Mohr, Executive Director, A|liance For Children's Rights, 3708 Wiishire B|vd. Suite 720, Los
Angelesl CA 90010

Pamela Day, Child Weifare League Of America, 440 1st St. N.W., , Washlngton. DC 20001

Susan Lydon, Esq.. immigrant Legal Resource Center, 1663 Misslon St. Ste 602, San Francisco. CA
94103

Patrick liliaherl Juvenile Project, Centro De Asuntos Migratorlos. 1446 Front Street. # 305, San Diego, CA
92101

Lorena Munoz. Staff Attomey, Legal Aid Foundation of LA-lRO, 1102 Crenshaw B|vd., Los Angeles, CA
90019

Christina Zawisza, Staff Attomey, Legal Services of Greater Miami, 225 N.E. 34th Street. Suite 300,
Miami. FL 33137

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 70 of 103
UBJIBMMMM lmmmmrrerrrttiL-:R lFillmllil.li/£Dtiltlliili WDQBU

Miriam Wright Edelman, Executive Director. Children's Defense Fund, 122 C Street N.W. 4th Floor,
Washington. DC 20001

Rogelio Nunez, Executive Director, Proyecto Libertad, 113 N. First St. Harlingen, TX 78550

Exhibit 6
Notice of Right to Judicial Review
"The lNS usually houses persons under the age of 18 in an open setting, such as a foster or group home,
and not in detention facilities. if you believe that you have not been properly placed or that you have been
treated improperly, you may ask a federal judge to review your case. You may call a lawyer to help you
do this. if you cannot afford a lawyer. you may call one from the list of free legal services given to you with

this form."

 

 

Exhibit 7

 

 

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 72 of 103

manuech or= ouATEMALA ‘ g¢,,,|,\i¢ arguments
City soil Department of Guatcm iss
ClTY AND DE PARTM ENT OF GUATEMALA mda.usy ofthe United States
ofAmeriu l

 

EMBASSY OF T| lE UN|TES STATES OF AMER|CA

DECLARATION OF DAVID XO!.. Cl{OLOM

The undersigned David Xol Cholom. after first having been duly swom under oath, and
alter having the below translated to me by the undersigned Sytvia Rodriguez. do hereby state and
affirm that the following is lruc and correct pursuant to my own personal knowledge

1. My mmc is David Xol Cholom. lam over l8 yours ofagc. l reside in San Miguel cl Limon,
Chiser:. Alta Verapaz. Republic oquarcmeln.

2. l am married to Florinda Bol Xicoi. My wife and l arc thc biological mother and father of
B X .. a minor. who is currently held in detention in Son Anlonio. Tcxns. cl thc
direction of the Department of Human Services (DHS).` Office ol` Refugee Rescllicmcnt
(ORR). of the United States govemmcni. We have both raised and provided for our son B
since birth.

3. As the father of B X¢ , l hereby designate Matthew Sewell and his wife Holly Sewell,
who reside at l2703 Taylor Drive. Buda. Texos 786|0. to lake legal custody of B from
DHS and ORR. and provide for his care, and do hereby stare that thc said Matthew Sewell and
Holly Sewell arc capable and willing to care for B 's well-bcing. My wife and l have mci
the Sewell family and believe that they offer a safe and proper placement l`or B_- . Wc have
spoken to B us to this placemeni. he lies met Holly Sewell`s family. and is in accord with

our wishcs.

 

 

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 73 of 103

 

4. l do hereby request that the U.S. govemment, specifically Dl-IS and ORR. honor this request

and place l`.l under the custody and care ofMttttl.'tew and Holly Sewell as soon as possible,
_ and do hereby waive any claims or causes of action against the U.S. govemment, DHS or ORR,
for proceeding with the placement of B with the Sewell family as requested herein.

   
  
 
    

Republic cf Goatemala
Clty and Department ctme
Entlnusy ofthe United States

oanterica

}33 EXECUTEDO TH|S ft day of Jant.tary. 20|9.

 

 

474 l/(/~\,pt~"\#
Margarita-l. Winton
Consular Associate

The undersigned being Sylvia Rodriguez state that l am l\uenl in huth the English and Spanish
languages. that l have translated the above Declaration of David Xol Cholom to the said David
Xol Cholom and reed same to him in the Spanish language that |te stated to me that he understood
the Declaration in its entirety when read to him: and l further do declare under penalty of perjury

§Y§Vl/\ RWR[GUEZ l

that the foregoing is true and correct.

 

 

FHW“ fm n'>/“'>"G usage Mat.;tf‘°

 

 

Exhibit 8

 

 

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 75 of 103

@

 
  
  

 

Republic amtrakde

c‘ aadoepattmm\°f
E‘gbassyol`the\ln'ttedsw

of merits

 
        

REPUBLIC OF GUATEMALA
ClTY AND DEPARTMENT OF GUATF.MALA

EMBASSY OF THE UNITES STATES CF AMER|CA

DECLARAT|ON OF Fl.ORlNDA BOL XlCOL

The undersigned. Florinda Bol Xicol. alier first having been duly sworn under octh. and
alter having the below translated to me by the undersigned Sylvia Rodrir,ttez. do hereby state and

affirm that the following is mtc and correct pursuant to my own personal knowledge

l. My name is Florinda Bol Xicol. lam over 18 years ofage. l reside in San Miguel el Limon,
Chisec. Alta Verapaz, Republic of Guatemala.

2. l am married to David Xol Cholom, My husband and l are the biological mother and father
of B X i. a minor. who is currently held in detention in San Antonio. Texas. at the
direction of the Department of Human Services (DHS). Oflice of Refugee Resettlemcnt
(ORR). ofthe United States govemment, We have both raised and provided for our son |3

since birth.

3. As the mother of B X' , l hereby designate Matthew Sewell and his wife Holly Sewell.
who reside at l2703 Taylot' Drive, Buda. 'loxas 786|0. to take legal custody of B from
Dl-l$ and ORR. and provide for his care, and do hereby state that the said Matthew Sewell and
Holly Sewell are capable and willing to care for B 's \vell-being, M y husband and I have
met the Sewell family and believe that they offer a safe and proper placement for 131 . We
have spoken to B1 as to this placement, he has met Holly Sewell`s family` and is in accord -

with our wishes

 

 

C'ase 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 76 of 103

4. l do hereby request that the U.S. govemment. specifically DHS and ORR. honor this request
and place 8 1 under the custody and care of Matthew and Holly Sewell as soon as possible.
and do hereby waive any claims or causes of action against the U.S. govemment, DHS or ORR.

l`or proceeding with the placement ol`B with the Sewell litmily as requested herein.

Republic of Guatemala

 

 

 

_ nl
~""-rmdl>¢t>=rtm¢mf¢“v! Ext-;cu'rr=,o on Trtls day ortanuary. zoto.
embassy own united smu *ss "L
ofAt'aet'iea
1' Dr'W"\/H_’L FLoruNDA a t. xtcor_
~Marganta l. Wrnton
Consular Associate

The u`ndersigned being Sytvia Rodrigucz state that l am threat in both the English and Spanish
languages. that l have translated the above Dcclaration of Florinda Bol Xicol to the said Florinda
Bol Xieol end read same to her in the Spanish language that she stated to me that she understood
the Declarntion in its entirety when read to hcr; and l further do declare under penalty of perjury
that the foregoing is true and correet.

S lA R lOUEZ

 

 

 

Exhibit 9

 

 

Case 1:19-cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 78 of 103

STATE O'F TEXAS
C()UNTY ()F HAYES

DECLARATION OF HOLI.Y SEWE LL

The undersigned being Holly Sewe|l, who, after first having been put under oath, does swear and
affirm the below to be true and correct fi‘om my her personal knowledge
l. My name is I~Iolly Sewe|l. l arn 41 years of age and reside at 12703 Taylor Drive, Buda,
Texas 78610. l am married to Matthew Sewell. I live with Matthew and our children
Desmond, 6 years of age, and Winifred 4 years of age, at the above address, in a home that
we have owned for almost a year and a half
2. I have 20 years of experience working in live theatre, both on and off the stagc, and have
worked as a music director and music teacher. Today I am a stay at horne mother devoting
most of my time raising our Family.
3. Matthew is a software engineer. We are recent arrivals in Texas, having moved to the
Austin area ii'om Califomia almost 2 years ago. My husband is employed by MineralSof`t,
a technology company in Austin which provides electronic mineral rights and royalty
management services for the Oil and Gas industry. Matthew has been a computer engineer
for 12 years. Before MineraISoft, Matthew was employed for almost 5 years by
Krummrich Engineering Corporation in Ventura, Califomia Matthew currently cams a
salary of $121,000 per year plus bonus and bcnefits. Wc have no dcbt, other than the
mortgage on our home, and two car payments
4. I am a member ofthe Actors Equity Association, a labor union of professional actors. l

am also a commissioner on the Buda Parks and Recrcation Commission as well as a

Case 1:19-cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 79 of 103

lO.

commissioner on the Keep Buda Beautiful Commission, which are public bodies servicing
the City ofBuda, Texas.

Our family lives in a two story 5-bedroom home on a half-acre lot situated in a tight-knit
suburban community made up of many families with children, which is a home that is
valued at $400,000. We currently have approximately $l l0,000 equity on our home. Our
home has play areas for our children, including a fenced in swimming pool.

Neither, Matthew or I have ever been arrested We have been careful to pay our debts
when due and have never declared bankruptcy Matthew’s income is more than sufficient
for our needs, with a surplus which we use for savings

Matthew and l are part ofa nurturing family. Matthew has successfully raised two children
into adulthood by a prior marriage, and successfully helped raise a child of a friend of
Matthew’s who died leaving his child behind.

We are members of the Austin YMCA. Our children participate in baseball and soccer
leagues organized by the YMCA, and both Matthew and l devote much of our time in
exposing our children to sports and outdoor activities, as well as music and art.

l was shocked by the separation of refugee families, and the incarceration of refugee
children, beginning this past spring when the government commenced its zero-tolerance
policy, and was distraught over the thought of innocent children being incarcerated and
left behind by thc government that was deporting their parents. l felt a need to open our
home and provide care where we could for the children.

After much diseussion, our family agreed to make ourselves, and our home, available to
sponsor an incarcerated ehild. We made inquiries about how these cases were being

handled and learned that, while some children are temporarily placed with family

Case 1:19-cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 80 of 103

members within the United Stated, children for whom this is not a possibility were left in
detention or sent back to the countries they were fleeing Wc learned that parents were
having to make the horrible choice between leaving their children in detention centers
pending asylum hearings or returning them to the circumstances from which they fled.

1 l. We assumed that there must be some mechanism by which these children could
experience the normalcy of being a part of a family with the freedom of simply going to a
park or visiting a neighbor but learned that such a mechanism does not currently exist.

l2. Through a mutual acquaintance we were finally put in touch with Ricardo de Anda
because we want to assist him with finding a stable, albeit temporary, home for at least
one of his clients.

13. Should the government place B.X. in our custody we will provide all of the care needed
to provide B.X. with a safe and nurtu.ring environment that safeguards his physical and
emotional seli`. I have promised his mother that l will ensure he maintains contact with
his family in Guatemala on a routine basis.

14. My family and B.X. ’s family Florinda and David Xol, had an extensive videoconference
where we met each other, and where we had a chance to show off our horne and explain
our intent in agreeing to sponsor B.X. We received full consent from B.X.’s parents to
care for their child. We do not intend to interfere in any way with Florinda and David’s
parental rights and will endeavor to reunite B.X. with his family.

15. Our family also had the opportunity to videoconference with B.X. from his detention
facility through his lawycr. We showed him our home and our family and, after much
discussion, determined that B.X. was a good fit to stay with our family, and that he was

excited and willing to do so.

Case 1:19-cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 81 of 103

16. We can, and we are willing to ensure B.X.’s presence at all future proceedings before the
immigration courts, as well as to keep ORR appraised of our care of B.X. whenever
called for, to make him available for any meetings before government officials, and to do
all that is asked of us to guarantee the post~release supervision of B.X. by the

gOV€l‘nIIlCI`ll.

l7. l declare under the penalty of perjury that the foregoing is true and correct based on my

own personal knowledge.

EXECUTED ON THIS if H\ day of §§~btfg%lg

\`(lollly Sé~'e/l\b

'l`he above was executed by llo|ly Sewell. alier first having been duly sworn, and did
swear and attest before me. a notary public, that thc above is true and correct from her own
personal knowledge

 
   

   

  

Notary lD #13l000414
My Commission E,<pi.'es
February 9, 2021

"» 1\- ~r'- mr ~','rr ~..- ¢.,-, '¢'

 
     

\ ltv/l A_/u,/\ ,.‘
,§tai't/e olul"cxas \/

\\_

sp 'l"lQ-r‘\/-OOO'| 7 Dnr~iim m ' rt in Tan rm nom
21 W

 

 

Exhibit 10

 

Case 1:19-cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 83 of 103

llFF|BE UF REFUGEE RESETTLEMENT

An Office cl the Adminisualion for Children 8 Familios

Children Entering the United States Unaccompanied: Section 2
Safe and T'tmely Release from ORR Care

Publish%d: JENqu 30, 2015
categories: Unaccompanied chlluren'a Services

2.1 Summary of the Safe and Tlmcly Release Process

The Office cf Refugee Resettlement (ORR) has policies and procedures in place to ensure the care and safety of children who are apprehended in the
United States without a parent cr legal guardian available to provide are and custody and without immigration status, These policies require the timer
release of d\lldren and youth to qualified parenls. guardians. relatives or other adults_ referred to as 'spcnsors.' Safe and timely release must occur within
a setting that promotes public safety and ensures that sponsors are able to provide for the physical and mental well-being of children.

ORR evaluates potential sponsors' ability to provide for the child’s physical and mental well-being, as the law requires ORR to protect children from
smugglers. traffickers. or others who might seek to victimize or otherwise engage the child ln crimlnal. harmful cr exploitalivo activity. The process for the
safe and timely release cf an unaccompanied alien child from ORR custody involves many steps. including: the identification of sponsors; the submission
by a sponsor of the appllmticn for release and supporting documentation: the evaluation of the suitability of the sponsor. including verihcatlon cl the
sponsors identity and relationship to the child, background checks. and in some cases horne studies; and planning for post-release,

Posred 1127/15
2.2 Appllcation for the Safe and Tlrnely Release of an Unaccompanied Allen Child from ORR Care

ORR begins the process of nnding family members and others who may be qualined to care for an unaccompanied alien child as soon as thc child enters
ORR’s care, Parenls. other relatives or close family friends can apply tc have the child released to their care,

Posfed 1127/15

2.2.1 |dentification of Qualified Sponsors

The care provider (https:llwww.acf.hhs.govlprogramslorrlresourcelchild ron-entorlng-the~unlted-statos-unaccompanied-guidc-tc-tonns#¢are
Provlder), the ORR funded facility that cares for the child, interviews the child as well as parents (see the section below on how ORR confirms relationship
with child). legal guardiansl and/or family members to identify qualified custodians (‘spcnscrs'). ll a child is elther too young or there are other factors that
prohibit the are provider from obtaining potential sponsor information from the unaccompanied allen chlld. the care provider may seek assistance from the
child’s home country consulate in collaboration with the ORR Federal Fiold $poclallst (ORRlFFS)
(https:lfwww.acf.hhs.govlprcgramslorrlresourcelchlldren-enterlngmc-unlted-stotes-unaccompanled-gulde-to-terms#QRRfFedoral Flold
Speciallst) or from a reputable family tracing organization Flnding a sponsor for the child ls an ongoing process that continues during the unaccompanied
alien child’s stay in ORR care and custody in the event that the primary potential sponsor or primary release plan is not approved

ORR releases children to a sponsor in the following ordeer preference:‘ parent; legal guardian; an adult relative (brother. sister, aunt. uncle. grandparent
or nrst oousin); an adult individual or entity designated by the parent or legal guardian (through a signed dedaratlon or other document that ORR
determines is sufficient to estabhsh the signatory's parentallguardian rolationship); a licensed program willing to accept legal custody, or an adult individual
or entity seeking custody when it appears that there is no other likely alternative to long term ORR are and custody. ORR has grouped these release
options into the following categoriesz

- Category 1: Parent or legal guardian (This includes qualifying step-parents that have legal or joint custody of the child or leen)

~ Category 2: An immediate relative-a brother, sister. aunl. uncle. grandparent or first ccusin. (This includes biologin relatives relatives through
legal marriagel and half-siblings)

- Category 3: other sponsor. such as distant relatives and unrelated adult individuals

- Category 4: Nc sponsors identified

Allhough ORR gives preference to a parent or legal guardian when detemtining release plans. there are instances when ORR would not release an
unaccompanied allen child to a parent or legal guardian. These include:

~ There has been a court ordered termination of parental rights over the child,

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 84 Of 103
- Thereissubsfantial evidence thatthe child wouldbeat risk of harmifreleased to the parenlorlegal guardian

ln some cases. an unaccompanied alien child enters the United States with her biological child. ln those cases. ORR will identify a sponsor for the
unaccompanied often child as well as for the infant or tcddler. fn most instances it is in the best interest of the unaccompanied alien child and her
biological child to be released to the same sponsor. When that occurs. the sponsor is assigned the same category for the infant as for the UAC rnomer.
This is true even if the potential sponsor wwld be assigned a different category (based on their relationship status) if he or she were to sponsor the infant
alone.

Rev|`$ed 4/1 1/16

2.2.2 Contaoting Potantiel Sponsors

The child's care provider (https:llwww.acf.hhs.govlprogramsforrlresourcclchlldren-entaring-the-united-states-unaccompanfed¢guidrrto~
terms#Care Prcvider) is responsible for implementing safe screening methods when contacting and communicating with potential sponsors These
methods are to ensure that a potential sponsor does not pose a risk to the unaccompanied alien chi|d. to other children in the care provider facility or to
care provider stalf.

These safe screening methods include:

- Use of appropriate interpreters

- identity of the sporsor is obtained

' Verifimtion of family relationships

~ Coordination with the unaccompanied alien child’s parents. legal guardians or closest relatives prior to contacting non-relative adult potential
sponsors

' Screening for exploitationl abuse. trafficking or other safety concerns

~ Engaglng the child to communicate openly with care provider staff about his or her own sense of safety

Posfed 1/27/15

2.2.3 The App|ication for Release
All potential sponsors must complete an application in order for a child lo be released to them from ORR custody (lhe "Family Reunincation Appllcation').

Within 24 hours of identihca!ion of a potential sponsor for a child or youth, the care provider or the ORR National Call Center sends the sponsor a package
with the application and related documents (called the Family Reunincalion Packet or FRP).

The application package includes the following documents:

- A flyer with contact information on organizations offering a Legal Orientalion Program for Custodians (LOPC)
~ Family Rer.rnification Packet Cover Letter

- Authorizalion for Reiease of lnfonnation

- Family Reuniticalion Application

¢ Sponsor Care Agreement

' Sponsor Declaration

- Fingerprint instructions

- Sponsor llandbook

~ (lf parent or legal guardian wishes to specify) Letter of Designation for Care of a Minor

- Privacy Notices

The care provider is available to help the potential sponsor complete the application The core provider also informs potential sponsors that they may
submit additional information to suppon the application and reminds potential sponsors of the deadlines for completing the forms The sponsor may also
receive assistance in completing the application at some fingerprinting locations

Revl'sed 6/7/18

2.2.4 Required Documents for Submission with the App|ication for Relcase

in addition to completing and signing the Family Reunification Application (FRA) and the Aufharizafion for Release of fnfonnatr'orr, potential sponsors must
provide documentation of identity. address. and relationship to the child they seek to sponsor (see also The Family Reunffication Checkllst for
Sponsors (https:lfwww.acf.hhs.govfprogramslorrlresourcefunaccompanied~childrons-services#Farnily Raunlficatlon Packot for

Sponsors)).° Potenlial sponsors must also submit documentation verifying the identity of the children they seek to sponsor. and evidence verifying the
identity of all adults residing with the sponsor and all adult care glvers identified in a sponsor care plan. |n addition to their use as evidence of the
foregoing. all documentation submitted under this section is used as part of the overall sponsor assessment process. See Sectlon 2.4 Sponsor
Asseesment Criterla and Home Studles (https:flwww.acf.hhs.govlorrlresourcolchildreh-antering-the-united-states-unaccompanled-
section-2#2.4). As a result. ORR may in its discretion require potential sponsors to submit additional documentation beyond the minimums specified
below.

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 85 of 103

Proet ot Sponsor identity
To verify their ident|ty. ali potential sponsors must submit original versions or legible copies of govemment-lssued identitiwtion documents They may
present eitherl one selection from List A or two or more documents from List B. lia potential sponsor presents selections from list B. at least one selection

must contain a legible photograph. Expired documents are acceptable for the purpose ol establishing identity.

LlST OF ACCEPTABLE DQCUMENTS

i.isr A' v ______
u.'s. marion or'u:'s'.'Posr-§pon core h ' ' '

mount hesitant cent or minn negotiation newipi card (Forrn i»ssn

Foreign Passpon that contains o photograph

Employmenl Authorlzation Douiment that contains a photograph (Forrn l-`IGB)

U.S. Diiver's license or ldentitication Card

OR

,. _. ._._._.… .. u.sra
u.`s.c`enire'i; comm
u.s. winery manchester cain

U.S. Social Seontty Cord

Blrlh Certiticato

Mnniage Cat\lf|dte

Court order lor name change

Foreign national ldentiti¢tion card

Consular passport renewal receipt that contains a photograph

Moxir.an consular ldoritilicetien card

Foreign drivers license that contains a photograph

Foreign voter registration and that contains a photograph

cannon wider crossing card mar comm ii photograph

Meiricen border ceasing cord that contains s photograph with valid Forrn l-94

Retugee travel dooiirnent that contains a photograph

Oihar similar doo.iriients

Proot ot identity ot adult household members and adult care givers identified in a sponsor care plan

All potential sponsors must submit documentation verifying the identity ot non-sponsor adults in their household or in a sponsor are plan For all such
adults. potential sponsors must submit at least one identification document that contains a photograph The document may be from either List A or List B
above, and may be an original version or a legible copy of the doo.iment. Expired documents are acceptable for the purpose ot establishing identity. ln
addition potential sponsors may submit an original version or legibte copy of an ORR Veriheetion ot Release Fonn_ but only to verity the identity of adults
under lite age of 21. and only it the form contains a photograph ORR will not accept a Veritiwtion of Release as proof of identity it it does not contain a
photograph. andlor is for anyone 21 and otder.

Proot ot Address
All potential sponsors must submit et least one form of documentation verifying their current address Aoceptable forms ot documentation include original
versions or legible copies ot“.

' A current lease or mortgage statement dated within the last two months before submission ot the FRA;

- A utility bitl. addressed in the sponsors name and dated within the last two months before submission ot the FRA;

~ A bank statement dated within the last two months betoie submission of the FRA;

~ A payroll check stub issued by an employer. dated within the last two months before submission of the FRA;

~ A piece ot mail from a county. state. or federal agency (with the exception of ORR) with the sponsors name and residential address and dated
within the last two months before submission cf the FRA;

' A notarized letter from a landlord on the business stationary el the real property owner connnning the sponsors address; and

» Other similar documents reliably indicaan that the sponsor resides at the claimed address. dated within the last two months betore submission of
the FRA

ORR may use alternative methods to verify address For exampto, ORR may send a letter containing specihc instructions to the address given by the
sponsor. and provide a timeline by which the sponsor must comply with the instructions

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 86 of 103

Proof of Child’s identity
The potential sponsor or child’s family must provide the unaccompanied alien child’s birth certi&cate or a legible copy of the child’s birth certincete.

Proof of Sponsor-Chlld Relationshlp
The potential sponsor must provide at least one form of evidence verifying the relationship claimed with the child.‘ Acceptable documents include original
versions or legible copies of:

- Birth certificates

- Marriage certi£t=tes;

‘ Death certificates

' Court records;

» Guardianship records;

- Hospitai records'.

- School records; .

- Written af&rmation of relationship from Consulate; and
~ Other similar domments.

Category 3 potential sponsors who are unable to provide verifiable documentation of a familial relationship with the unaccompanied alien child must submit
evidence that reliably and sufficiently demonstrates a bona fide social relationship with the child andlor the chiid's family that existed before the child
migrated to the United States. Care providers must attain sufficient corroboration to be confident that they have received needed verification of the
relationship between the potential sponsor and the child or child’s family. in the absence of sufficient evidence of a bona fide social relationship with the
child andlor the child’s family that existed before the child migrated to the United States, the child will not be released to that individual.

if a potential sponsor has been charged with or convicted of any crime or investigated for the physical abuse. sexual abuse. neglect or abandonment of a
minor. he or she must provide related court records and police records, as weil as governmental social service records or proof of rehabilitation related to
the incident

if a sponsor. household member, or adult caregiver provides any false information in the application of release andlor accompanying comments or submits
fraudulent documents for the purposes of obtaining sponsorsz of the child. ORR will report the incident to HHSIOfiioe cf the inspector Generai (GiG) and
to U.S. immigration and Customs Enforcement’s Homaland Security investigations (l-lSl). Fraudulent documents include documents on which the eddress.
identity. or other relevant information is false or documents that have been manufactured or altered without lawful authorization ORR will deny release if it
is determined that fraudulent documents were submitted during the application of release process

Revt'sed 11/14/16

2.2.5 Legal Orientation Program for Custodians

All potential sponsors of children and youth under the care of ORR should attend a presentation provided by the Legal Orientation Program for Custodians
(LOPC). The purpose of this program is to inform potential sponsors cl their responsibilities in ensuring the child‘s appearance at all immigration
proceedings as well as protecting the child from mistreatment expioitation. and trafnclting. as provided under the Trafficking Victims Proteclion
Reauthorization Act of 2008. The program also provides information about possible free legal counsel (pro bono legal services) for the youth or child during
the immigration court procoss.

The Office of Legal Access Programs (OLAP). within the Executive Office for immigration Review (EOiR) at the U.S. Department of Juslioe. manages the
LOPC and contracts with legal service organizations around the country to provide LOPC services to potential sponsors in their local communities or in
metropolitan areas served by the program. EOIR is the entity in the federal government that is also responsible for adjudicating immigration mses by fairly,
expeditiously and uniformly interpreting and administering the nation's immigration laws

The unaccompanied alien child’s case manager (https:llwww.acf.hhs.govlprogramsfor'rlresourcelchlldren-enterlng-the-unlted-states-
unaccompanied-gulds-to-torms#€ase Managor)is responsible for lnfonning potential sponsors about all procedures related to the child’s case-inciuding
attendance alan LOPC presentation The Family Reunilicetion Paciret (FRP) that goes to each potential sponsor includes an Aulhorizatlon forReiease of
information trial the sponsor must sign before the case manager may schedule an appointment for LOPC services All potential sponsors should submit
the Authorizairbn for Release al Inforrnarion immediately and prior to submitting the complete FRP to ensure timely scheduth of their LOPC session

Upon receipt of the Aufhon`zation. the case manager sdteduies an appointment for a potential sponsor to attend a presentation with one of the LOPC
providers around the country. Altematively. the case manager contacts the LOFC National Cail Center at (888) 998-3848 and arranges for the Cail
Center to schedule an LOPC appointment for the potential sponsor or mail an LOPC information Packet to the sponsor.

When evaluating family members and other potential sponsors ORR considers whether they have attended an LOPC presentation Attendance at an
LOPC presentation is a factor in the release assessment

Revised 12/4/17

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 87 of 103

2.2.6 Additional Questions and Answcrs about this Toplc

Q: Wi|l sponsors receive the Family Rounlfication Packet through the mall or olectronically?
N Case managers will work with sponsors to identity the best way to get the packets to them, whether electronically or by lax transmission or postage paid
ovemlgltt mail.

Q: Do sponsors need assistance irom an attorney or a paid representative to complete the pscket?
k No. The unaccompanied allen chlld‘s case manager will be able to help the potential sponsor complete the form and explain the process

Q: is it possible for an unaccompanied alien child’s spouse to be a sponsor?
k ORR considers release to an unaccompanied alien child’s adult spouse on a case by case basis.

Q: ls it possible for family members in the United States to proar:tively contact ORR about children who may have entered the country
unaccompanied?
k Yes. Family members may call the ORR National Call Center. at (800) 203-7001.

Posred ira/15
2.3 Key Partlcipants in the Release Process

ORR's sponsor assessment and release decision process requires coordination among care provider staii. nongovernmental third-party reviewers (Case
Cocrdinators). ORR stali, other Federal agencies. stakeholders. and Child Advocetes. where applicable

Case Managers (https:llwww.acl.hhs.govlprogramslorrlresourcalchlldren-enterlng»the.united-statas-unaccompanied-gulde-to-terrns#¢ase
Manager) communicate with potential sponsors, gather necessary iniomtation and documentation talk to any relevant stakeholders. and assess sponsors
to formulate a recommendation to the Case Cocrdinator. Case Coordinators (https:rlvvww.acf.hhs.govlprogramslorrlresourcelchlidren-enterlng-the~
united‘states-unsccompanied-guide~to-tanns#Case Cocrdinators) concurrently review all assessment information on an unaccompanied alien child
and sponsor to also make a recommendation Once Case Managers and Case Coordinators agree on a partiallar recommendation for Moase. the
recommendation will be sent to the QRRIFFS (https:llwww.act.hhs.govlprogremslorrlresourcelchildren-entering»the-unlted-statos-unaccompeniad-
gulde-to-tenns#ORR/Federal Fleld Specialist) for a final release decision ll the Case Manager and Case Coordinator cannot agree on a
recommendation the case is elevated to the ORR/FFS for further guidance

Revised 8/7/16

2.3.1 ORRIFederal Field Specialists (ORRIFF$)

ORRIFFS are ORR's lield stall located regionally throughout the country and are assigned to a group of care providers within a region They have the
authority to approve all unaccompanied alien children transfer and release decisions; oversee care providers to ensure all services, policies. and
procedures are properly prow'ded and implemented; and serve as a |ison to local stakeholders. including other Federal agencies local legal service
providers. local communities Child Advccctes_ etc ORRIFFS also provide guidance rlirecdon. and technical assistance to care providers

With regard to the release process. ORRIFFS oversee individual unaccompanied alien children cases and review Case Manager_ Case Coordinator, and
Child Advocate recommendations; and make final release and transfer decisions for ORR. ORRIFFS also make tinal decisions whether home studies are
conducted andlor post-release services are provided.° ORRIFFS coordinate all aspects ol a child’s case with care provider stalf. Cas'e Coordinalors.
stakeholders, and other Federat agencies

Revr`sed 811/16

2.3.2 Case Managers

Care provider Case Managers periorrn a variety ol duties. including coordinating the compwtion of assessments of unaccompanied alien children,
completing individual service plans. assessing potential sponsors, making transfer and release recommendations and coordinating the release of a child
or youth from ORR care and custody. (Thc care provider provides a range of services through other trained staff that are described in Seclion 31 Services.)

The role of the Case Manager within the release process is to initiate and maintain ongoing communication with the potential sponsor. gather sponsor
information and assess whether the potential sponsor is a suitable sponsor who can safely provide for the physical and mental well-being of the child or
youth. When communicating with the potential sponsor. the Case Manager may:

- Provide direct assistance on completing the sponsor application packet and ensuring provision of supporting documentation;

- involve the sponsor in making a plan for individualized services for ina unaccompanied alien child. as appropriate;

~ Keep the sponsor informed of the child’s progress and current hinctioning;

- Provide the sponsor with detailed information about the child’s needs in order to fully assess the sponsors ability to provide we and services.
including completing a sponsor care planl when necessary;

» Discuss services that are available in the sponsors community for the child; and

' Share relevant information on the unaccompanied alien child in accordance with applicable privacy and iniormation~sharing policies and in
collaboration with the unaccompanied alien child and the child’s dinician in a way that best serves the child’s safety and well-being

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 88 of 103

The Case Manager’s role is also to ensure that information is gathered or shared with the appropriate staff and stakeholders during the sponsor
assessment process The Case Manager provides weekly status updates to the unaccompanied alien child’s Case Coordinator and ORRIFFS on the
progress in adtieving a safe and timely release with family members as well as potential challenges that may delay a release, The Case Manager provides
weekly status updates (monthly for children in LTFC) to the UAC on the childs case and provision of services preferany in person The Case Manager
informs other stakeholders cl the progress of a child’s me. including notifimtion that an unaccompanied alien child may not have a potean sponsor. and
any final relaase decisions. Stakeholders may include local legal service providers and attorneys of record. other least service providers. Child Advocatea.
post-release and home study providers. and other Federal agencies Case Managers. in collaboration with the ORRIFFS and Case Cocrdinator. will also
work with law enforcement ofncials regarding an unaccompanied alien child’s pending release if the minor has outstanding criminal charges or other
issues

Revised 6/7/18

2.3.3 Case Coordinators

Case Cocrdinators are ncn-govemmental contractor field staff assigned to one or more are providers primarily to review unaccompanied alien children
uses and provide transfer and release recommendations to ORR staff. The Case Coordinator is responsible for integrating all areas of assessment from
the Case Manager, Chitd Advocates, where appliaable. and other stakeholders into a release plan that will provide for the unaccompanied alien child’s
physical and mental well-oeing. After staffing and reviewing a cese. Case Coordinators and Case Managers must agree on a release recommendation lt
there is a disagreement cr a particularly complex case. then the case will be elevated to the ORRIFFS for further guidance

- Providing timely review and assessment ol potential sponsors and unaccompanied alien children to make recommendations for release to ORR in
conjunction with the Case Manager;

» Assisting ORR in ensuring that children are placed in the least restrictive setting while receiving all appropriate services‘,

- Meeting with individual unaccompanied alien children and are provider staff at designated ORR-funded are provider sites:

- Providing targeted child welfare-based assistance to care provider staff, as directed by ORR stall:

- Making recommendations for home study and post-release services for at-risk children;

Making placement recommendations for children who require more specialized levels of care, such as long-term foster care and residential

treatment centers:

~ participating in collaborative meetings with local stakeholders; and

~ Participallng in stafting of cases with care providers and designated ORR stafl.

Revised 8/1/16

2.3.4 Child Advocates

ORR may appoint Child Advocates (https:llwww.acf.hhs.govlprogramslorrlresourcelchlidron-entering~the-unlted-statos-unaccompanied-guide-
to~termstichlld Advocate) for victims of traliicking and other vulnerable children Child Advocates are third parties who make independent
recommendations regarding the best interests of a child, Their recommendations are based on information that is obtained from the child and other
sources (e.g.. the child’s parents. potential sponsors. government agendes. and other stakeholders). Child Advotztes formally submit their
recommendations to ORR andlor the immigration court in the form of Best interest Deterrninations (Ble). ORR considers B|Ds when making decisions
regarding the care. placement, and release of unaccompanied alien chddren, but it is not bound to follow B|D recommendations

As required by the TVPRA. ORR provides Child Advocates with access to information necessary to effectively advocate lor the best interests of children
with whom they are working. After providing proof of appointmentl Child Advocetes have access both to their clients and to their clients' records Child
Advocates may access their clients‘ entire original case files at care provider facilities or request copies from care providers.' Further. they may partio'pate
in case staffings.

Child Advocates and ORR maintain regular communication informing each other of considerations or updales that impact service provision and release
planning

Child Advaaates' duties include:

~ Client Wsits: The Child Advocate meets with the unaccompanied alien child regutarly and speaks with the child’s care provider staff in order to
understand the child’s background and current situation

~ Decisicn Making: The Child Advocate helps the unaccompanied alien drild understand legal and care-related issues, explains the consequences cl
decisions made in response to those issues and assists the child in making decisions when the child requests such help.

- Beet interests Advocacy: The Child Advomte develops a service plan containing best-interest recommendations with respect to the care,
placement, and release options; and keeps the care provider, ORR_ and the legal service provider or attorney of record apprised of the ptan and
advocacy efforts

- Case updates: The Child Advocate collaborates and regularly communicates with the aare prcvider, ORR, and other stakeholders in the planning
and pertormance of advocacy efforts For children who have been released from ORR care. Child Advomles provide timely updates as appropriate
or as requested by ORR.

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 89 of 103

ln most cesas. ORR appoints Child Advocetes while children are in its custody. However. in its discreticn. ORR may appoint Child Advocetes for
unaccompanied alien children after their release from ORR care,

Fosfad 8/1/1'6

2.4 Sponsor Assessment Criterla and Home Studles

As noted in the Sectton 2,2 Application for Safe and Tirnely Release of an unaccompanied Alien Child from CRR Cam, the application process for
release of an unaccompanied alien child involves a number of steps. including badrground dtecks (see Sectlon 2.5 ORR Policies on Roquestlng
Background Checks) and submission of the application by the sponsor. This section describes the criteria ORR uses to assess eadt potential sponsors
ability to provide for the physical and mental well-being of the unaccompanied alien child, and the role of home studies in the process

The sponsor assessment reviews a sponsors strengths. resources. risk factors and special concerns within the context of the unaccompanied alien childs
needs. slrengths, risk factors. and relationship to the sponsor. ORR also determines whether to conduct a home study. as required by the law or as
necessary to ensure the welfare of the child

Revised 3/15/16

2.4.1 Assossmont Critaria
ORR considers the following factors when evaluating family members and other potential sponsors:

- The nature and extent of the sponsors previous and current relationsz with the child or youth and the unaccompanied alien child’s family. if a
relationship exists

- The sponsors motivation for wanting to sponsor the child or youth.

- The unaccompanied alien child’s parent or legal guardian's perspective on the release to the identilied potential sponsor (for cases in which the
parent or legal guardian has designated a sponscr).

- The child or youlh's views on the release and whether he or she wants to be released to the individuel.

- The sponsors understanding of the unaccompanied alien child's needs. as identified by ORR and the care provider

- The sponsors plan to provide adequate care, supervision, access to community resources and housing

' The sponsors understanding of the importance of ensuring the unaccompanied alien drnd's presence at all future hearings or proceedings
including immigration court proceedings and the sponsors attendance at a Legal Orientation Program for Custocitans (LOPC) presentation See
section 2.2.5.

~ The linguistic and cultural background of the child or youth and the sponsor, including cultural. social. and communal norms and practices for the
care of children.

~ The sponsors strengths. resources and mitigating factors in relation to any risks or special concerns of the child or sponsor. sudt as a criminal
background history of substance abuse. mental health issues. or domestic violence and child welfare concems.

~ The unaccompanied alien child’s current functioan and strengths in relation to any risk factors or special concems. such as children or youth who
are victims of human traflicking; are a parent or are pregnant have special needs. disabilities or medical or mental health issues; have a history of
aiminal. juvenile iustice, or gang involvement or a history of behavioral issues

Revl`$ed 124/17

2.4.2 Horne Study Requirement

The care provider screens each case to determine whether to conduct a home study of the potential sponsor as required under the Trafflcklng Victims
Protectlon Reauthorization Act of 2005 (TVPRA) (http:llwww.gpo.govlfdsyslpkg!BlLLS-t10hr7311enrlpdlIBlLl.S-110hr7311enr.pdf). information
about the child is collected during initial placement into an ORR facility and throughout his or her stay. The care provider then uses the information
collected about and from the child in conjunction with the sponsor assessment process to determine whether to conduct a home study
(https:llwww.acf.hhs.govlprogramslorrlresourcolch|ldren~enterlng-tho-unitad~statea-unaccompanied-gulde-to-terma#Homo Study). The TVPRA
requires home studies under the following circumstances

1. The child is a victim of a severe form of trafficking in persons;

2. The child is a special needs child with a disability as dehned by section 3 of the Americans with Disabiiities Act of 1990 (42 U.S.C. 12102);

3. The child has been a victim of physical or sexual abuse under circumstances that indicate that the child’s health or welfare has been signilioantly
harmed or threatened; or

4. The child’s sponsor clearly presents a risk of abuse. mallroalment. exploitation or lrafh`cking. to the child based on all available objective evidence

ORR also requires a home study before releasing any child lo a non-relative sponsor who is seeking to sponsor multiple children, or who has previously
sponsored or sought to sponsor a child and is seeking to sponsor additional chiidren. ORR requires a home study for children who are 12 years and under
before releasing to a non-relative sponsor.

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 90 of 103

tn circumstances in which a home study is not required by the TVPRA or ORR policy, the Case Manager and Case Coordinator may recommend that a
home study be conducted lf they agree that the home study will provide additional information required to determine that the sponsor is able to care for the
health. safety and well-being of the chlld. See Footnote 5.

The care provider must inform the potential sponsor whenever a horne study is oonductad. explaining the scope and purpose of tha study and answean
the potential sponsors questions about the process, tn addition. the home study report will be provided to the potential sponsor if the release request is
denied. See also Section 2.7.7.

t-tome Study Report and Ftnal Recommendatlon

A home study consists of interviews, a home visit. and a written report containing the home study case workers Endings_ A horne study assesses the
potential sponsors ability to meet the chitd's needs. educates and prepares the sponsor for the drild's releasa. and builds on the sponsor assessment
conducted by the care provider staff to verify or corroborate information gathered during that process The home study is conducted as a collaborative
psycho-educational procon in which the home study case worker identities areas where additional support. resources. or information are needed to
ensure a successful sponsorship. and provides corresponding psycho~educational assistance The final recommendation must present a comprehensive
and detailed assessment of the sponsors ability to core for the needs of the child and address any additional information that emerges during the course or
the home study regarding the sponsor. the sponsors household or the child.

The horne study provider must contact the are provider within 24 hours of home study referral acceptance and must also contact the sponsor to schedule
the home visit within 48 hours of referral acceptance The horne study provider makes a recommendation to ORR about release with the sponsor. The
ORR Federat Field Specialist takes the home study provist recommendation into consideration when making a release decision. ORR has linat authority
on release decisions

The home study provider submits the written report within 10 business days ol receipt of the referral Any requests by the horne study provider to extend
beyond 10 business days or to cancel a horne study must be submitted in writing to the ORR Federal Fie|d Specialist for consideration

Nl releases following home studies require post-release services

Must a child receive a Trafficklng Ellgtb|lity or lnterlrn Assistanco Letter from HHS prior to being referred for a TVPRA-mandated home study
under #1 above?

No. a child does not need to receive a Trafticking Etigibility Letter from HHS prior to being referred for a horne study. A care provider may refer a child br a
home study under #1 above if. during the assessment for trafhcking. the care provider determines the child is a victim of a severe tenn of trafhdting |n
persons

ln determining whether a TVPRA-mandated home study is required under #3 above, care providers consider the following questions:
What is physical abusa?

Physicai abuse is an act that results in physin iniury. such as red marks. cuts. we|ts, bruises. broken bones. missing or broken teeth or muscle stralns.
Acts of physical abuse include but are not limited to punching. beating. kicking. biting. hitting (with a hand. stick. strap or other object). burning. suangling_
whipping. or the unnecessary use of physical restraint

ls physical abuse intentional?

Generaliy. physin abuse is intentional; however. physical abuse can occur when physical punishment goes too lar. tn other words. an acr:'dentat injury of
a child may be considered physical abuse if the act that injured the child was done intentionally as a form of punishment

Must a child have physical injuries to meet the standard for physical abuse under 937

No, in serna cases a child may not have physin injuries at the time the care provider makes an assessment Children may be in various stages ot the
heating process or moroughly healed from the physical abuse by the time they arrive in ORR care.

For the purposes of #3, who can physically or sexually abuse a child?
A parent legal guarcEan. aregiver or other adult with a special relationship to the child can physically or sexually abuse a child.
Who is considered to be a careglver or adult with a special relationshlp?

A caregiver is defined as any person who is entrusted with the child’s core and who lives with the child. Other adults with a special relationship lo the cth
could include a teacher, priest. or health care provider.

What ls sexual abuse?

Sexual abuse of a child by a parent. legal guardran. coregiver or other adult with a special relationship to the child includes any of the following acts. with or
without the consent of the child or youth:

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 91 of 103

» Contact between the penis and the vulva or the penis and the anus, including penetration however slight;

Contact bemeen the mouth and the penis, vulva. or anus;

- Contact between the mouth and any body part where the adult has the intent to abuse. arouse. or gratify sexual desire;

~ Penetration of the anal or genital opening, however slight. by a hand, nnger. object or other instrument where the adult has the intent to abuse.
arouse. or gratily sexual desire;

- Any other intentional contact, either directly or through the clothing, of or with the genitaiia, anus. groin, breast, inner lhigh, or the buttocks where
the intent is to abuse. arouse. or gratify sexual desire;

' Any attempt. threat, or request by the adult to engage in the activities described above:

~ Any display by the adult of his or her uncovered genitalia. buttocks, or breast in the presence of the child; and

~ Voyeurism.

State laws on statutory rape are not the standard in assessing whether a youth has been sexually abused for the purposes of #3. Care providers use the
delinition from the ORR rule consenting sexual abuse and harassment; however, for the purposes of determining when a horne study is required. the
perpetrator is limited to a parent. lega'l guardian. ceregiver or other adult with a special relationship to the child.

Under what circumstances is a child’s health or welfare considered to have been significantly harmed or threatened?

Care providers assess the totality ol the circumstances in determining whether a child’s health or welfare has been significantly banned or trueatened. in
evaluating a specitic case, care providers take into consideration not only the definitions of physical and sexual abuse listed

above, but also the circumstances surrounding the incident and any behaviors that the child or youth exhibits as a result of the abuse. Circumstances to
consider include but are not limited to: the amount of time that has passed since the abuse. the period of time in which the abuse occurred. the cultural
context in which the abuse occurred. the age of the child or youth at the time of the abuse. and the relationship between the youth and the perpetrator.

Care providers take into consideration the situations and behaviors listed below. but do not make a determination based solely on the presence or absence
of one of them.

~ The child experiences on-golng medical issues from physical injuries
- The child exhibits negative or hannful behaviors. thoughts or emotions_ such as. but not limited to, excessive hostility or aggression towards others.
tire setting. culting. depressionl eating disorders suicidal idealion or substance abuse.

tn evaluating dif£cutt cases. the care provider should conwlt with their ORRIFFS.
Revised 119/17

2.4.3 Additional Questions and Answers on This Topic

Q: What happens if a new sponsoris identified during the sponsor assessment process?

A' ll there are multiple potential sponsors, the ORR-funded care provider will exhaust all efforts to facilitate a release to a parent or legal guardian while
also contacting and evaluating other potential sponsors concurrently ORR has release order preferences and will evaluate sponsors concurrently in
accordance with the preference orders to determine the best placement for the child,

Posred 1/27/15
2.5 ORR Pollcles on Requestlng Background Checks of Sponsors

ln order to ensure the safety of an unaccompanied alien child and consistent with the statutory requirements under the TVPRA of 2008, 0RR requires a
background check of all potential sponsors and household members. The background check takes place as soon as the potential sponsor and adult
household members have completed the Authorization for Release of lnfonnation form, submitted fingerprints (when applicable), and provided a copy of a
valid government issued photo identlh¢otion. ORR transmits the fingerprints to the Department of Home|and Security to perform criminal and immigration
status checks on ORR’s behalf. DHS then submits the results to ORR.

ORR also conducts additional background attacks without going through DHS. Depending on the circumstances these chedts may involve background
checks on criminal history (including through the FBl) and child abuse/neglect checks (CAIN)

Adult care givers identified in a sponsor core plan also require background checks. as provided in the chart al section 2.5.1.
Revised 12/18¢18

2.5.1 Criteria for Background Checirs
All potential sponsors and some adult household members undergo a background check for criminal history and immigration status using fingerprints
These checks are conducted by the Department ol Home|and Security on behalf of ORR and DHS then submits the results to ORR.

tn addition. ORR independently conducts background checks without going through DHS. This independent background check process varies. depending
in part on the relationship of the potential sponsor to the unaccompanied alien child:

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 92 of 103

- Parents and legal guardians (Category 1)

- Other immediate adult relatives, such as brother, sistor. aunt. uncle. grandparent or first cousin (Category 2)

- Distant relatives and unrelated adults (Category 3)

As a part of this independent background check process all potential sponsors and adult h

sex offender registry check.

ousehold members must undergo a public records check and

The following indicates the minimum requirements for the process for sponsors ORR may require additional checks. verihmtions. or procedures for
sponsors in any category il there are any unresolved issues or questions related to the well-being of the child.

The following table lists the types of background checks performed an

d explains when they are performed, based on the potential sponsors relationship to

the unaccompanied alien child and ottrer release considerations The chart identities when DHS performs the check on ORR’s behalf (Sae also
section 2.1.4 (ht.tps:Ifumw.acf.hhs.govlprogramslorrlresourcolchildren~entertng-the-united-states-unaccompanted-soctlon-M.?.d)_ listing findings

ban'ing release).

'fypo of Bao|rground Choctt

PubBc flemde Chock

Sox Ottondar Registry CheclL conducted
through the \.t.S. Department of Justice
National Sox Ollonder Pub£c Webstte

immigration Status Chocft conducted by
the Department of Hornotand Security
using fingerprints

National (FB|) C|'lmlntl| Hlsldl'y Che¢k.
based all digital morptlflls of digil.\zed
paper mims

DHS utminal history check. based on
digital nngerprtnls or digitized paper prints.

Child Abuse and Negled (CNN) Check,
obtained on a stale by state basis as no
national CNN mack repodory exists

Purpose

identities arrests or convictions ol sponsors.

adult household members. or others lt a check

reveals a criminal record or safety issue. it will
be used to evaluate the sponsors ability to
provide for a child's physlml and mental watts
balng.

identifies sponsors and enters that have been

adjudicated as sex offenders through a national

search ahd. il available. a local public registry
search. `

Provides information about immigration court
actions and immigration statuses. induding
information about orders of removal The

information is also used to determine whether

sponsor care plan is required for release (see
Section 2.7.6).

Deterrnlnes whether o sponsor or adult
household member (es applicable) has a
criminal history. has been convicted of a sex
crlme. or has been conviqu of otheruimes

thal compromise the sponsors athtyto we for

a dti|d.

Deterrhlnes whether a sponsor or adult
household member (as apptl-ble) has a
criminal history. including: biographic criminal

check 01 the national dalab£tsos. a biographical

died for wants and warrants

Checks all localities in which the sponsor or
household member has resided in the past 5
yoal's.

Poroons Chockod

Potenlial Sponsors in Categories 1-3.

Non~sponsor cahill household
members and adult caro glvers
identified in a sponsor care ptan.

Polontiat Sponsors ln Calegorles 1-3.

Non-sponsor adult household
members and adult care gtvors
identified in a sponsor care plan.

Potenlial Sponsors ln Calogories 1-3.

Nor\-sponsor adult household
members and adult care givers
identified ln a sponsor core plan.

Fotontial Spcnsors in Categorles 1-3.

Non»sponsor adult household
members and adult care givers
tdentllied tn a sponsor core plan.

Potenlial Sponsor in Categorias 13.

him-sponsor adult household
members and adult core givers
identified in a sponsor care plan.

Fotential Sponsors in Categories 1-2.

Polential Sponsors in fiale 3.

When Fortorrncd

in all uses

litan

tnafltzses.

Where a public records check reveals
possible disqualifying factors under 2.7.4;
or where there is a dowmehled risk to the
safety of the unaccompanied alien drdd.
the ditto is especially vulnerable andlor
the mae is being referred for a horne
sludy.

where a pub&c records check reveals
possible disqualifying factors under 2.1`4;
orwhere there is a documented risk to ma
safety of the ruinocornpenled dren drild.
the child is especially wlnmable. andlor
lhecaoelsboingralerrodiorahmneswdy

tn eli cases

Where a public records died reveals
possible disouatltybig factors under 2.7.4;
orwheretliereisadocrrnmntadrisktothe
safety of the unacoon‘paniod alien chhd.
the child is especially vulnerabw. andlor
the case ls being referred fora home
study.

tn cases that require a horne study, and
cases where a special concern is identified

li'la!l¢£$e&

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 93 of 103

lion-sponsor adult household tn any nose romero a sponsor is required to
members and adult we givers undergo a CNN diedt.
identified in a sponsor care pian.
State Criminal History Repository Check Assists in locating police or arrest remrds. or Potontiai Sponsors in Calogories 1-3. Used on a assay-case basis simon there
andlor t.oml Poiice Check other criminal ollense dotsils. ss needed. is an urn'osoivod utmlnal arrest or issue
Non-spohsor adult household

members and adult waglvers mal ls sham pma

identified in a sponsor care plan.

Revisod12/18/18

2.5.2 Resulta of Baokground Checks on Release Docisions
As an entity providing for the health and well-being of children and youth. ORR uses the results from background checks to determine whether release to a
potential sponsor is sate. A potential sponsor may be denied a release roquesl. based on the results cl a background check. and a release decision may
remain undecided until ORR obtains the results of a potential sponsors criminal history, immigration background checks. or child abuse and neglect

fepOU.S.

The biometr'ic and biographical inlorrnation. including iingerprints. is shared with Federal. state or total law enforcement agencies and may be used
consistent with their authorities including with the DHS to determine immigration status and criminal history. and with the DOJ to investigate criminal
history through the National Criminal information Center.

Criminal itiotory

in the event that a background check of a potential sponsor or. ii applicable. adult household member. reveals criminal history or a safety rlsit. the care
provider and ORR evaluate this iniomiaiion and request the potential sponsor to provide any additional information that may demonstrate the potential
sponsors ability to provide for the child’s physical and mental weil-being

il release is riot barred by Section 2.7.4 (https:llwww.acl.hhs.govlprogramslorrlrosourcelchildren-entorlng-the-united~states-unaccompanied-
section-NZJA), the decision to release a child or youth to a sponsor in these circumstances is based on all the following considerations

~ Tha severity of the criminal andlor child abuse/neglect historic

~ The length ol time that has passed since the criminal act or child abuse/neglect allegation occurred;

~ The relationship of the potential sponsor and other adult household members to the child or youth; and
- The evidenoe. if any, of rehabilitation since the criminal act or child abuse/neglect allegation occurred.

in cases where the proposed sponsor or other adult household member has been charged with, but not convicted oi. a crime, ORR may postpone a hnal
release decision until the legal issue is resolved.

lf lh€ Sil°l`\$°f has 811 mustande 0¢'¢€1' of removal. 01' 8 vending order ol removal that is related to an underlying criminal ect, the dodson to release a
child or youth to a sponsor in these circumstances is based on the considerations described above.

Sponsor immigration Status

ORR does not disqualify potential sponsors on the basis ol their immigration status ORR uses status information to determine whether a sponsor care
plan is necessary in the event the sponsor is required to leave the United States (See Section 2.6
(https:llwv\nv.aci.hhs.govlprogramslorrlresource/chlldron-ontering-tho~united-states-unaccompaniad~seotlon-Z#Z.S) Etiect oi Sponsor
immigration Status on Relaaso of Unaccompanied Alton Children)

Summary Table ol Rosuits ol Bacltground Checks and Naxt Steps
The towing table shows procedures following the results ot background checks

Bacitground Chocl\ Resuits Noirt Stepn

No arrest record; cited completed Prooeed with release decisionmaking process See Sect.ion 2.7 Recomrnondations and
Decisions on Roioase.

Criminal arrest record ar\dlor substantiated adverse ctth weilare tindngs: dieck Deiennine whether release is barred. See Section 2.1.4 Deny Relaaso Request it

completed release is not barrad. elevate aaloty imes lor third party raview. For any limtlngs that
could affect sale roleaso. care provider and/or ORR will obtain additional documents lo
determine current situation (e.g. sponsor ls on probation. criminal charges are resotvod.
ato.). Final release decision shall take into amount the criminal records and ali other
relevant lnlormation that is available,

immigration status concern (e.g. out oi status, no legal status. prior order oi removall or
no immigration record ior non-citizon)

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 94 of 103

vReview FBl record and DHS mport. nndlor Department of Justicel£xacuiive Office ol
3 immigration Rest mae status hotline for information related to possible torresoived
lrrurrigralion issues

Ponding rasuits; check not complete ORR/FFS will provide instructions to mm provider

Rcvi`sed 6/7/18

2.5.3 Additional Questions and Ansvvers on This Topic
01: Where can a sponsor get his or her fingerprints taken?
A‘l: ORR funds a network oi digital fingerprint providers at locations that are not affiliated with law enforcement entities Sponsors may also go to any local
po&oe department for paper hngerprinting services in the event a digital fingerprint provider is not conveniently located near a sponsors location.
Fingerprinting services are nol available at ORR headquarters and oifices.

02: ls there a deadline for complying with a fingerprinting request?
A2: Yes When required. lingerprints should be provided within 3 business days of the request Release may be delayed if fingerprints are not provided

promptly.

03: Are potential sponsors required to disclose to the care provider that they have a record of a criminal charge or child abuse?
A3: Yes. The sponsor must immediately advise the care provider of this situation and gather detailed documentation of the charges. dispositions police
reporis. and evidence of rehabilitation

04: What happens if a public records or sex offender registry check returns disqualifying findings for a sponsor. adult housohold member. or
adult caregiver identified in the sponsor care plan?

M: The Case Manager informs the sponsor. and provides the sponsor with a copy of the results The sponsor and household memberladuli care giver
may dispute the results and provide further evidence or information that a check was not performed correctly (e.g.. the wrong date of birth was used. the
individuals name was spelled incorrectiy. elc). The Case Manager will rerun the check using the corrected information if further information is required_
such as additional background checks, the Case Manager will work with the sponsor and household member/adult caregiver to obtain lite information or
make other arrangements so that the safety risk to the unaccompanied alien child is mitigated (e.g.. taking steps so that the household member no longer
resides in the sponsors home. identifying a new adult are giver, etc.).

05: What happens lf an adult household member refuses to cooperate with a background check?
A5: ORR denies release when an adult household member refuses to have a background checi\.

Revrsed alma
2.6 Sponsor immigration Status and Release of Unaccompanied Alien Children

ORR does not disqualify potential sponsors on the basis of their immigration status, ORR does seek immigration status information but this is used lo
determine if a sponsor care plan will be needed if the sponsor needs to leave the United States; it is not used as a reason to deny a iamily reuni£cation
application

the biometric and biographical information including fingerprints is shared with Federal, state or local law enforcement agencies and may be used
consistent with their authorities including with the Di-lS to determine immigration status and criminal history, and with the DO.l to investigate criminal
history through the National Criminal lniormation Center.

Revised 6”/18

2.6.1 Application Process

i-iow does ORR obtain information about immigration status?

ORR asks potential sponsors and adult household members for their Alien Registration Number on the Authorization for Releasa of information form in
addition. as described beiovv. ORR requires sponsors to provide fingerprints for background checks, and those checks may produce information about the
individuals immigration siatus. During the sponsor assessment prooess. case managers also ask sponsors about their immigration status

Revised 60/18

2.6.2 Fingerprints

who must provide fingerprints as part of the release process?
All individuals seeking to sponsor a UAC and adults in their househoid are subject to fingerprinting requirements

What does 0RR use the fingerprints for?
Using digital nngerprints or digitized paper prints, the Ht-iS PSC. on behalf of ORR. conducts a check of the FBi national criminal history and state

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 95 of 103

repository records. ORR also transmit fingerprints to the Department of Homeland Security to search criminal and immigration databases on ORR’s behalf
and transmit the results to ORR.

Revisad 617/18

2.6.3 Other Background Checks Relath to immigration
Reservad.

Revised 6”/18

2.6.4 Results of lmmigration-Related Checks

what does ORR do with the results el the FBl fingerprint and DHS chocks?

The information may be used to determine ii a sponsor care plan will be needed in the event that the sponsor needs to leave the United States, in addition,
it the basis for an immigration action is underlying criminal activity, ORR and its grantee will review the underlying criminal activity to determine if it is
reason to disqualify lite potential sponsor. as ORR does when evaluating other criminal activity uncovered during the lingerprint process. but unrelated to
immigration actions.

Who else may have access to the results ol the FBl fingerprint checks?

ORR does not release the results of the FBl fingerprints to outside organizations or individuals other than ORR grantees that are eating for the children
The FBl and DHS dalabases contain overlapping records. and the FBl system automatically initiates a notiiication to the DHS system il a particular record
has been searched

What is in a sponsor care plan?
A sponsor care plan identilies the individual that will assume care of an unaccompanied alien child if the sponsor becomes unable to care for the child, see
Sectlon 2.7.6.

Ravised arms
2.7 Recommendatlons and Declsions on Release

ORR care providers must make a recommendation to release a child to a potential sponsor after the rare provider has evaluated the sponsor. completed
the badtground checks. and collected necessary documentation to prove the sponsors identity and relationship to the child or youth. Tne recommendation
must take into consideration all relevant inlormation. including the report and recommendations from a horne study, il conducted; laws governing the
process; and other factors in the case The ORR care provider makes a recommendation for release ii the care provider concludes that the release is sale
and the sponsor can are lor the physical and mental well-being cl the child.

~ The care provider Case Managar (https:|Iwww.acf.hhs.govlprogramslorrlresourcolchiidren-entering-the-unitodstates-unaccompanied
guide-to-terms#Case Manager)and the Case Coordlnator (https:llwww.acl.hhs.govlprogramslorrlresourcelchlidran-ontering-the-unlted~
states-unaccompanled-guide'to-tanns#Case Coord|nators)must make a recommendation to the ORRIFFS
thttps:llvvww.act.hhs.govlprogmmslorrlresourceIchildran-enterlng-the~unltad-states~unaccompanied-guide-to~tenns#DRRlFederal Fleld
Specialist) on the release ol the unaccompanied alien child to a particular sponsor. ll the Case Manager and Case Coordinator cannot agree on a
panicular recommendation or il the case is particularly complicated they may refer the case directly to an ORRIFFS for guidance on how to
proceed.

Aller receiving the recommendation the CRRIFFS (https:llwvm.acf.hhs.govlprogramslorrlresourcelchlldren~entering-tho-unltod-stetes»
unaccompanled-guide-to-tenns#ORRlFederai Field Specialist)or other ORRlHeadquarters stall
lhtlps:llwww.acf.hhs.govlprogramslorrlrasourceIr:hlidron-entering-the-uniled-states-unaccom panled-guide-to-lenns#ORRIHeadquartera
Slaii)reviews the recommendation

The ORRIFFS makes a release decision in consideration cline recommendations from the care provider. the Case Cocrdinator. and other
stakeholders. including the home study provider and the Child Advocate. where applicable

Oniy ORR (or ACF) has the authority to make the nnal decision on a release The Case Manager. Case Cocrdinator. and other stakeholders have an
important role in making recommendations in some cases. the ORRIFFS may send a case back to the Case Cocrdinator and Case Manager to obtain
additional inlom‘lation before helshe makes a release decision

The ORRIFFS makes one of the following release decisions:

- Approve release to sponsor

- Approve release with post-release services

' Conduct a home study before a linal release decision
- Deny release

' Remand lor further inlormation

Ravised 06/29/18

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 96 of 103

2.1.1 Approve Release Decisions

A recommendation for a release without a home study or post-release services is made alter a thorough assessment of the sponsor. the sponsors family
unit. and the needs of the child or youth are taken into consideration The ORRIFFS makes this release decision when helshe delennines that the release
is a safe release the sponsor mn care for the health and well~being of the chlld_ and the sponsor understands that the child is to appear for all immigration
proceedings

Posfed 1/27/15

2.7.2 Approve Release with Post-Release Services

The ORRlFFS may approve a release with post-release services when the release is determined to be safe and appropriate but the unaccompanied alien
child and sponsor need additional assistance to connect them tc appropriate resouch in the community or to address other concems. such as mental
health or other needs that could benent from ongoing assistance from a sodal welfare agancy. The sponsor must consent before services may be provided
and may withdraw his or her consent at any time alter services have begr.m_ since post-release services are a votuntary service These services are
provided for 6 months alter the unaccompanied alien child is released to the sponsor. unless ORR determines that services should be provided for a
shorter or longer period cf time. Post- release services do not continue under any circumstances beyond an unaccompanied alien clan 18th birthday.

PoSfed 127/15

2.7.3 Conduct a Home Study Before a Final Release Decision Can Be Made

The Case Manager and Case Coordinator will recommend to the ORRIFFS that a home study be conducted prior lo making a release recommendation lf
the ORRIFFS agrees. helshe will approve that a home study be concluded before a final release decision can be made. The horne study provider uses a
stamtardized template to complete the review; however. the provider may include any additional supporting documentation regarding the sponsor or the
child or youth. as applicable

once the Case Manager and Case Coordinator receive the home study results. they will review the mae in light of the home study and make a release
recommendation to the ORRIFFS. (Soe Sectlon 2.4.2 l-lome Study Requlrements. thttps:llwww.acf.hhs.govlprograms/orrlrosourcelchlldron-
entertng~the-unlted-states-unaccompanied-section-Z#Z.d.2))

Posfed 1/27/15

2.1.4 Deny Release Requost
ORR will deny release to a potential sponsor if any one of the following conditions erdsts:

~ The potential sponsor is not willing or able to provide for the child’s physin or mental well-being;
~ The physical environment of the horne presents risks to the child’s safety and well-being; or
- Release of the unaccompanied alien child would present a risk to him or herself. the sponsor. household. or the community

ORR may deny release to a Category 1 potential sponsor_ and will deny release to a Category 2 or Category 3 potential sponsor. il any one of the following
conditions exisls:°

- The potential sponsor or a member of the potean sponsor's household:

- Has been convicted of (includlng plea of no contest to) a felony involving child abuse or neglect spousal abuse; a crime against a child or
children (including child pornography); or a crime involving violence, including rape. sexual assault or homicide;

~ Has been convicted within the last hve years of a felony involving physin assault battery. cr drug-related offenses;

~ Has been convicted of a misdemeanor for a sex crime, an offense involving a child vict|m. or a drug choose that compromises the
sponsors ability to ensure the safety and well-being of the child;

- Has been convicted of alien smuggling or a crime related to traltidting in persons; or

- Has other criminal history or pending criminal charges or child welfare adverse findings from which one could reasonably infer that the
sponsors ability to ensure the safety and well-being of the child is compromised;

Df

- A potential sponsor or a member of the potential sponsors household has one of the following substantiated adverse child welfare lindings:’
¢ Severe or chronic abuse or neglect;
- Sexual Abuse or other sexual offenses;
- Abuse or neglect of other children in the household;
- Long-term mental dlness or deficienoy;
¢ Long-terrn alcohol or drug induced incapadty; or
~ lnvolunlary termination of the parental rightle another child.

Revl`sed 3/15/16

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 97 of 103

2.7.5 Remand Rolease Request- Decision Ponding
The ORR/FFS may remand the release request which means that the ORRIFFS is sending the recommendation back to the Case Manager for additional
iniormation or additional actions before a final release decision can be made. ORR records the date of the remand and the decision will be pending further
review until the documentation is provided or actions are taken

Posi€d 1/27/15

2.7.6 issues Re|atod to Recommendations and Decisions

sarety Ptan

Case managers in consultation with Case Coordinators. will prepare a safety ptan_ as needed. to address any outstanding needs the child may have after
helshe is released and to ensure the childs safe and successful integration into the sponsor family unit and community. The goal of the safety plan is to
ensure the child’s safety. The safety plan also has guidance for sponsors on participating in post-release services and on other areas of care critical to tha
child’s adjustment in the family and the community. such as maintaining mental health services for the unaccompanied alien child, accessing any needed
special education helping the child avoid drugs and alcohol, and using appropriate parenting techniques

Sponsor Care Flan

A sponsor care plan identifies an adult care giver who will assume care cl an unaccompanied alien child ii the sponsor becomes unable to are for the
child. ORR reqm`res a sponsor care plan for sponsors who may leave the United Statesl including all sponsors who are not U.S. citizens or lawful
permanent residents (green lord hoiders). The goal is to ensure an unaccompanied alien child has a careglvor. despite any complications resulting from
the sponsor's immigration situation

The plant

~ identifies an adult care giver. and their relationship to the UAC and sponsor. il any;

~ includes copies of the adult care giver's vetting information (background check recutts. identifying documentation etc.);

‘ includes the adult care giver's contact information;

' Dlscussos how the adult care giver is notified that a transfer of care ls required. il required;

~ Provides that the adult care giver will abide by the terms o! the Sponsor Care Agreement,

» includes the date the UAC's Case Manager discusses the plan with tha chlid's sponsor and the adult care giver identified in the plan; and.
» includes additional information and materials (e.g.. a Saiety Fian)_ as appropriate or when required by ORR.

A copy of the sponsor rare plan is maintained in the uAC‘s case lile. provided to the sponsor. and to the adult care giver identified in the pian.
Revised 6///18

2.7.7 Notification of Denial

lf the CRR Director denies the reunification application of an unaccompanied alien childs parent or legal guardian. the ORR Diremor notifies the
parent/legal guardian by sending a denial letter to the parent/legal guardian within 30 business days of receiving all the required information and
documentation in a specific case. if the sole reason for denial of release is concern that the unaccompanied alien child is a danger to himseiflharsalf or the
community. the ORR Director sands a copy of the denial letter to the chdd.

The denial letter includes:

¢ An explanation of the reason(s) for the denial:

- instructions on how to obtain the child’s case iiie;

- The supporting materials and information that formed the basis for ORR’s decision: and

~ An explanation cf the process for requesting an appeal of the denial (see Section 2.7.8 (https:llwww.acf.hhs.govlorrlresourcelch|idron-
entering-the-united-states-unaccom panied-section-MJ.B)). The explanation also informs the prospective sponsor that ne cr she may submit
additional information to support an appeal request

lf ORR denies sponsorship to a potential sponsor who is not the parent or legal guardian of the child. the care provider notifies the potential sponsor.
providing the reasons for the denial verbaliy. ll the sole reason for denial of release is concern that the unaccompanied alien child is a danger to
himselflhersetl or the community. the Director notifies the child in writing of the reason for denial as described above.

Revised 5/2/17

2.7.8 Appeal of Release Denial

The parentliegal guardian may seek an appeal of the ORR Directors denial decision by submitting a written request to the Assistant Secretary for Children
and Families within 30 business days of receipt of the Enal decision from the ORR Director. The appeal request must state the basis for seeking the
appeai. and may include any additional information that the requester believes is relevant to consideration of the request The request may seek an appeal
without a hearing or may seek a hearing.

Case 1:19-Cv-00017 Document 1 Filed in TXSD on 02/12/19 Page 98 of 103

lMtltout a Heanng: lf tha requester seeks an appeal without a hearing. the Assistant Secretary will consider only the denial letter and the information
referenced therein. as well as the appeal request and any additional supporting materials or information submitted by the requester. The Assistant
Secretary will notify the requester or a decision within 30 business days of receiving the request. ll more information is needed to make a decision. or for
good cause. the Assistant Secretary may stay the request until he or she has the information needed. in these cases. the Assistant Secrelary will send a
written explanation to the parent/legal guardian. communicating a reasonable process and timefrante for addressing the situation and making a
determination

With a Hean°ng: lf the requester seeks a hearing, the Assistant Secretary witt schedule a teleconterence or video oonierence, per the requester
preierence, at which time the requester (or the requester’s representative) may explain the reasons why he or she believes the denial was erroneous The
Assistant Secretary will consider the testimony and evidence presented at the hearing. in addition to the original denial letter and iniortnation referenced
therein. to make a determination The Assistant Secretary will notily the requester of the decision in writing within 30 business days following the hearing

The Assistant Secrelary makes a determination based on the relevant law, regulations, and policies concerning release decisions (see Secticn 2.1.4
(https:lfwww.act.hhs.govlorrlresourcelchildreh-entering-tho-unlted-states-unaccompenisd-sectlon-Z#Z.?A) for the basis of a release denial). Any
evidence submitted to the Assistant Secretary by ORR is shared with the reqqu in compliance with privacy protections The Assistant Secrotary
conducts a de novo review and may affirm or overturn the ORR Directors dedsion. or send the case back to ORR for further action, Appeals are
recorded. and the requester may request a copy oi the recording The Assistant Secretary‘s decision to affirm or overrule the ORR Director's decision to
deny release to a parent/legal guardian is the linal administrative decision of the agency on the application that had been under consideration However. it
there is new information or a change in circumstances regarding the reunification application of a parent/legal guardian. or regarding the unaccompanied
alien child’s circl.tmstanoes. a new reunification application may be submitted that highlights the change(s) and explains why such changes should alter the
initial decision Sirnilarly, it ORR discovers new information or becomes aware of a change ln the circumstances of the parentllegal guardian and/or the
unaccompanied alien child. ORR may assess the case anew.

Denial for sole reason that the unaccompanied allen child ls a danger to himselflhersell or the community

ll the sole reason for denial of release is concern that the unaccompanied allen child is a danger to himself/herself or the community. the unaccompanied
alien child may seek an appeal of the denial as described above, provided the parentllegal guardian is not seeking an appeal if the child expresses a
desire to seek an appeal ORR appoints a child advocate to assist the unaccompanied alien child in seeking the appeal The unaccompanied allen child
may seek such appeal at any time alter denial ol release while the child is in ORR custody.

Revised 5!2/17
2.8 Release from Office of Refugee Resettlement (CRR) Custody
Release from the ORR custody is a three-step process:

- After care planning. which occurs during the entire sale and timely release process
~ Transfer of physical custody ot the child, which occurs as soon as possible once an unaccompanied alien child is approved for release
- Clcsing the case lile_ vmidt comes within 24 hours of the unamompanied alien child‘s discharge

Posled 1/27/15

2.8.1 After Care Planning

Thnoughout the release process, care providers work with the child and sponsor so that they can plan lor the chiid‘s alter care needs. This involves working
with the sponsor and the unaccompanied chen child to:

' Prepare them for post-ORR custody
~ Assess the sponsors ability to awess community resources
' Provide guidance regarding salety planning, sponsor care plans. and accessing services for the child

Once the sponsor assessment is complete and a sponsor has been approved the sponsor enters into an agreeth with the Federal government in which
he or she agrees to comply with the following provisions (see Sponsor Care Agreemenr)
(https:llww.acf.hhs.govlprogramslorrlresouroelunaccompanied-childrens~servlcesllFamlly Reunificatlon Packet tor Sponsors):

~ Provide for the physical and mental well-being of the child. including but not limited to, lood. shelter. clothing. education medical care and other
services as needed.

~ For those who are not the child’s parent or legal guardian make best efforts to establish legal guardiansth with the local court within a reasonable
time.

- Attend a legal orientation program provided under the Department of Justice/Executive Ofice for immigration Review's (EOlRl Legal Orientation
Program for Custodians (Sponsors), if available where he or she resides

- Depending on where the unaccompanied alien child‘s immigration case is pending. notify the local immigration Court or the Board of immigration
Appeals within 5 days of any change of address or phone number of the child (Forrn EOlR-33). (ll applicable &le a Change ofVenue motion on tlte

 

anim

child’s behall.10 (https:llwww.acf.hhs.govlorrlresourcolchildren-onterlng~the-untted~statos~unaccompanied-sectlon-Z#fool‘\ll) A 'change of
venue' is a legal term for moving an immigration hearing to a new location,)

Notily the DHSIU.S. Citizenshlp and immigration Services within 10 days ol any change of address by nling an Alien's Change of Address Card
(AR-1 1) or electronically at http:llvvww.uscis.govl (hup:llwww.uscls.govlar~t1)ar-11 (http:llwww.uscis.govlar~‘l1)Vlsit
(https:llwww.acf.hhs.govldisclalmers) disclaimer page (hltps:llwww.acf.hhs.govldisclalmers).

Ensure the unaccompanied alien child’s presence at all future proceedings before the DHS/immigration and Customs Enlorcement (lCE) and the
DOJIEO|R.

Ensure the unaccompanied alien child reports to lCE for removal from the United States if an immigration judge issues a removal order or voluntary
departure order.

Notiiy local law enforcement or state or local Child Proteclive Services ll the child has been or is at risk of being subjected to abuse. abandonment
neglect or mallreatment or il the sponsor learns that the child has been threatened has been sexually cr physically abused cr assaulted. cr has
disappeared (Notice should be given as soon as il is practicable or no later than 24 hours after the event or alter becoming aware of the risk or
threat.)

Notify the National Center for Missing and Exploited Children at 1-800-843-5578 if the unaccompanied alien child disappears. has been kidnapped,
or runs away. (Notice should be given as soon as it becomes practicable or no later than 24 hours after learning cl the child’s disappearance.)
Nolify lCE at 1-866-347~2423 if the unaccompanied alien child is contacted in any way by an individual(s) believed to represent an alien smuggling
syndicate organized crime, or a human trailid<ing organization (Nolioe should be provided as soon as possible or no later than 24 hours alter
becoming aware cl the information.)

ln case of an emergency, such as serious illness, destruction of home, etc.. temporarily transfer physical custody cl the child to another person
who will comply with the terms of the Sponsor Care Agreement.

in the event that a sponsor who is not the child’s parenth legal guardian is no longer able and willing to care lor the unaccompanied alien child
and is unable to temporarily transfer physical custody, notily ORR using the ORR National Call Center, at 1-800-203-7001.

The agreement includes the notice that the release of the unaccompanied alien child to the sponsors care does not grant the child any legal immigration
status and that the child must present himself or herself for immigration court proceedings

The care provider also provides the sponsor with a Sponsor Handbook that outlines the responsibilities in caring for the unaccompanied alien child’s needs
for education health. obtaining legal guardianship. linding support to address traumatic stress, keeping children sale from child abuse and neglect and
from trafficking and exploitation The handbook reiterates the importance of continuing with immigration proceedings and includes links to EOlR's website
and ion'ns. The handbook discusses laws related to employment sucl'r as the Federal law prohibiting minors under the age of 18 from working ln
hamrdous occupations

After care planning includes the care provider explaining the following to the unaccompanied alien child and the sponsor:

- The U.S. child abuse and neglect standards and child protective services that are explained on the Administration for Children and Families Child
Weifare information Gateway (https:llwww.chitdvvellare.govl) website.

- Human trafficking indicators and resources

- Basic safety and how to use the 9-1-1 number in emergency situations

The care provider notilies all stakeholders of the child’s discharge date and cl'ranga of address and venue, as applicable Where applicable ORR also
provides Child Advocates with access to their clienls' documents and fcm'rs. and helps child advocates to remain inlormed about their clients' alter-care
plans and legal proceedings The are provider coordinates with the legal service provider or attorney of record to help complete the necessary legal
forms. Slakeholders notiEed of the change of address and, if applicable, request for change of venue for the immigration case include the U.S. immigration
and Cusloms Enforcement (lCE) Oflice of Chief Counsel and the U.S. Executive Office for immigration Review (EO|R) immigration Court Administralor.

Revised 6/7/18

2.8.2 Transler of Physicai Custody

Once ORR approves an unamompanied alien child for release. the are provider collaborates with the sponsor to ensure physr-l discharge happens as
quickly as possible (within 3 calendar days after ORR approves the release). The are provider notihes DHS prior to the physical release to allow DHS an
opportunity to comment on the imminent release as well as time to prepare any DHS paperwork for the lCE Chief Counsel's ollice.

`lhe care provider ensures that all the child’s belongings-including those he or she had at the time they entered ORR custody and any they acquired
during their slay-are given to the child and sponsor at lime of release The care provider also makes sure that the child and sponsor have copies of liles
or papers needed lor the child to obtain medical educational. legal or other services ioliowing release,

Whenever possible, sponsors are expected to come to the care provider or to an offsite location designated by the care provider for the transfer of physical
custody of the child.

Under extenuating circumstances (e.g.. a sponsor cannot travel due to a medical condition). ORR may approve an unaccompanied alien child to be
escorted to a sponsor. Similarly, if a sponsor pick-up would result in delay of a timely release of the child. ORR may approve an escort lor an
unaccompanied alien chlld.

lf an unaccompanied alien child’s final destination involves air travel and the sponsor will not be traveling with the ct'rild, the care provider must follow the
procedures in the table below concerning care provider escorts and airline escons.

 

' in wgn nn n')/1 ')/B_ parte 100 rif 103
'__USE'MM$OG|

Unaccompanied alien children who are under the age of 14 years old traveling via air may only be escorted by care provider stall. unless an ORR!FFS
Supervisor has approved tire use cl an airline escort in advance.

The sponsor is responsible for the unaccompanied alien child‘s transportation costs and. it the care provider is escorting the child, for the care providers
transportation or airfare. ll an airline escort is used. lhe sponsor ls responsible for paying the airline's unaccompanied alien minor service leo.

Under no circumstances will ORR pay lor the sponsors airfare.

The following table summarizes procedures for eadr method ol transfer.

Mdll'md cl Tlansfer

Sponsor pick-up al core provider
locilily

Care pmvider esoon to offsite
transfer location

Travel via airlines
unamompanled chen mirror
escort policy (only for youth 14
years ol age and older)

o

o

o

Pro-tranofor Stnpo

Case manager collabotales with the sponsor
on selecting a date and time for the sponsor
io pictt~up the dri|d

Case manager notifies the sponsor that
helshe is required to bring the same valid
govemment ismed photo ideniilioalion
previously submitted by the sponsor in the
FRP (see Secilon 2.2.4)

Case manager collaborates with the sponsor
in selecting a time and location lor transfer,
and llights lor ina mild and care provider
escort

case manager notifies the sponsor that
helshe ls remitted to bring the same valid
government lssued photo identification
previously submitted by the sponsor in the
FRP to the transter location

Case manager arranges tor the sponsor to
pay lor tire child and care provider escort's
trcrrsportadon costs. including airline tickets
mere applicable

Case manager prepares a copy ot the
sponsors lderrtlticalion that was submitted in
the FRP, lor the care provider escort to lake
to the transler location

Case manager contacts the airline to obtain
information on airline escort roqulremenls. in
order to ensure that they are adequate to
protect the solely cl tire child. and to ensure
that both the sponsor and the care provider
con meet the requirements

Case manager ananges for the sponsor to
pay for tire child’s airplane ticket and lor tire
airline unaccompanied alien minor escort lee
Case manager ensures that the government
issued photo identification submitted by the
sponsor in the FRP will be acceptable lo the
airline lo complete custody transfer

The care provider instructs the sponsor to
rrreei the unaccompanied alien child and
escort at the airport with the idenlltttmlion
they submitted ln the FRP. and to follow tire

At point ot Tranafor

- Care providerdredrs the sponsors identification uponarrivalby oomparingit

to the ldeniillcotlon previously submitted by the sponsorln the FRF (see

Sedr'on 2.2.4)

little sponsors ldentilication matches the identification previously submitted

rare provider gives the sponsor the unaccompanied alien child’s release

documents and personal possessions

» Care provider advises the sponsor. il traveling by airplane. to drectt in tha
child at the ticket counter with a copy ot the child’s DHS form l-BBZ. Notice to
Appeer

» Care provider may not release the child unless the sponsor presents the same
valid government issued photo idenlilicetlon he or she sr.rbr'rrltlod in tire FRP.

ll traveling by air. at tire departure alrpon. core provider escort drectrs in tire
drild al the ticket counter with a copy ot the chlld's DHS term |-862. Notice to
APPertr

At the transfer location core provider escort compares tire sponsors
identification with the copy previously submitted by the sponsor in the FRP. ll
the identification documents oorrospond, care provider escort releases the
child lo the sponsor and provides the sponsor with the release documents
and t.tro adds personal reflects and papers

Care provider escort may not releaa the mild unlesstho sponsor presents
the same valid government issued photo identili-tion he or she submitted in
the FRP. ll the sponsor does not produce vach identllicolion, il tire are
provider escort has concerns regarding the sponsors ideniily. or il the are
provider escort has concerns regarding the safely cline situation upon
meeting the sponsor. the core provider escort will return with the child to tire
are provider facility

o

o

At the departure alrport. core provider dreoks in the unaccompanied allen
child at lho ticket counter with a copy ol the DHS tom'l l-882. Notice to Appear.
and a copy ol the approved identihcation ol the sponsor picking up the mild
Al the departure airpon. care provider gives the d'rlld weir personal
possessions and documents and a cow ol the sponsors approved
identincallon, and mails an additional copy cline release doorrmenls to the
sponsor

Al the destination alrpon. the sponsor arrives two hours bctore tire child's
arrival time, and corrlacts the rare provider immediaton to check in.

The airline follows lis standard prom¢tures lor escorting a child traveling alone
to the designated parent or guardian

Tho care provider contacts the sponsor shortly alter tire drild's scheduled
arrival time to contirm the child’s transfer from the airline representative to the
sponsor

it the sponsor rails to arrive al the airport orlads to contact the ¢ro provider
upon arrival al the alrport. the care provider will notify tire ORRIFFS and the
Froiect Ollioer. and the elrod will either be returned to tire core provider or
taken to another nearby lmra provider ledlliy.

 

. . 101‘103
__USEMMEMlQJ¥SJW£-Eagej@

requirements cl the airline's unamompanled
alien minors escort policy

When arranging for children to travel with airline escorts. care providers should also refer to the U.S. Department cf Transportallon recommendations for
unaccompanied alien minors traveling by air ('When Kids Fly Alone').

Revl`sed 3/14/16

2.8.3 Clos|ng the Case File

The are provider completes a Disoharge Notiiicatian form within 24 hours of the physical discharge of a youth. and then emails the form to DHS and other
stakeholders. Once a child is released to a sponsor. ORR’s custodial relationship with the child terminates

Although the custodial relationship ends, the care provider keeps the case file open for 30 days after the release date in order to conduct the Safety and
Weli Being Fciiow Up Call (see Section 2.8.4) and document the results of the call in the me tile The care provider closes the case file record after
completing the Safety and Well Being Follow Up Call.

Revl`$£'d 3/14/16

Section 2.8.4 Safety and We|l Being Follow Up Call

Revr‘sed 3/14/16

2.8.5 Post-Release Services for UAC with Zika Virus Disease or lnfection

Testlng

Pregnani UAC who are diagnosed with Zika virus disease have laboratory results compatible with Zika virus infecticn, or have laboratory results that
cannot rule out Zika virus infection will be referred for post-release services Similarly, UAC who delivered while in ORR core will be referred lor post-
reiease services it they were diagnosed with Zika virus disease had laboratory results compatible with Zika virus infection. or had laboratory results that
cannot rule out Zika vinis infection white pregnant

Post-Release Services

Post-retoase services for eligible UAC described above include the full range ol post-release services with a focus on connecting the UAC to prenatal care
and maternal-child resources

2.8.6 Release for Children with Legal immigration Status
Some unaccompanied alien children may obtain legal immigration status whHe in ORR care ORR may also discover during the process of placing and

 

. . ng_g_'l 07 Of 103
_UMYMMLHW£

As is the case for all UAC. ORR continually makes efforts to reunify children who have promising immigration cases with famUy members. However. lf no
parenl. legal guardian. relative. or other suitable adult ls available, ORR and the care provider, as part of the development of the Post Legal Slatus Plan.
identify alternative placements for the child, inclur:Eng specialized programs, state or county entities or licensed nonprofit organizations that will take
custody of the child. |n limited circumstances children with certain types ol immigration status may be eligible for release into ORR’s Unaccompanied
Refugee Minors (URM) Program. Placement in the URM Program is limited by type of immigration status and the availability of appropriate placement
options ORR will not release children on their own recognizance under any circumstances

Posted 5/8/17

2.9 Bond Hearings for Unaccompa nled Alien Children

in a bond hearing. an immigration judge decides whether the child poses a danger to the community.“ For the majority of children in ORR custody, ORR
has determined they are not a danger and therefore has placed them in shelters. group hcmes. and in some cases. staff secure mcilities. For these
chodren. a bond hearing is not beneficial.

custody cannot occur until ORR has identitiad, evaluated and approved an appropriate sponsor in accordance with Section 2
(https:Ilwww.acf.hhs.govlorrlresourcelchlldren-entering-the-unlted-states-unaccompanied-sectlon~Z) of this policy guide An immigration judge
does not mla on any of the following:

- release to a sponscr;
» the unaccompanied alien child's placement or conditions of placement while in ORR custody: or,
~ releasing the child on his cr her own recognizance.

ORR also takes into consideration the immigration judge's decision in the bond hearing about the youth's level of danger when assessing the youth's
placement and conditions of placement."

Although these hearings are known as *bond hearings.' ORR does not require payment of any money in the event a court grants bond.
Requestlng a Bond Hearlng

A request for a bond hearing may be made by the child in ORR olre. by a legal representative of the child, or by parenisnegei guardians on their children‘s
behalt. These parties may submit a written request for a bond hearing to the care provider using the ORR form. Notice of Right fo Requesl‘ a Bond Hean'ng,
or through a separate written request that provides the information requested in the form. ORR provides the Notice oer’ght to Request a Bond Hearlng to
UAC in secure end staff secure facilities

Arequest for a bond hearing must minimally include:

» The full name and alien registration number ('A number') of the child;

- |f a parent or legal guardian. or an appointed legal representative is making the request the parent/legal guardian's or legal representatives name;
‘ The location of the are provider facility;

' The date of the request; and

- The signature(s) of the requesting child, the parent/legal guardian. and/or legal representative

Thare is no filing fee to submit a request for a bond hearing to the care provider.

A chiid (or his or her legal representative) may also request a bond hearing by making an oral request in immigration court

Bond Hearings Proceedlngs

Appea|s

 

f 103
Case 1:19-cv-uuut/ uoouM

an appeal is pending.
Age Outs

lf an unaccompanied allen child becomes 18 years old during the pendency of a bond hearing or bond hearing eppeal. ORR forwards the request for a
bond hearing and any relevant information to the local DHSI|CE Office of Chief Counsel's office

Further Requests for Bond Hearlng

Revised 7/19/17

Footnotes

established in Flores.

3. The care provider may offer assistance to potential sponsors in securing necessary documentation but it is ultimately the potential sponsors
responsihimy to lind and submit them.

4. Verificaticn of the potential sponsors relationship to the child ls a minimum step required by the TVPRA to determine a potential sponsors suitability and
capability ofproviding for the child’s physical and mental well-being. See 8 U.S.C. § 1232, As a result as stated above, ORR may in its discretion require
the submission of multiple forms of evidence

5. ORRIFFS Supervisors are the nnal authority for approving discretionary home studies (See Section 2.42)

6. Child advocates must keep the information in the case tile. and information about the child’s case, confidential from non-ORR granmes, contractors and

Weifare lnformaticn Gateway, Jan. 2013.

<Back(https:llwww.acf.hhs.gov/programslorrlresourcelch|ldren-ontering-the-united-states-unaccompanied-section-1) - Next
(https:Ilwww.acf.hhs.govlprograms/orrlresourcelchildren-entaring-the-unlied-states-unaccompanied~section-$)>

